Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 1 of 128 PageID 679




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 UNITED STATES OF AMERICA,        )
 ex rel. SHELDON CHO, MD and      )
 DAWN BAKER, Relators,            )
                                  ) SECOND AMENDED QUI TAM COMPLAINT
                                  )
                   Plaintiffs     )
                                  ) Case No.: 8:17-cv-983-T-33AEP
                                  )
                   v.             ) HON. VIRGINIA M. HERNANDEZ COVINGTON
                                  )
                                  )
 H.I.G. CAPITAL, LLC and          )
 H.I.G. SURGERY CENTERS, LLC      ) JURY TRIAL DEMANDED
                                  )
                                  )
                   Defendants.    )
 _________________________________)

      SECOND AMENDED QUI TAM COMPLAINT FOR VIOLATIONS OF THE
      ___FEDERAL FALSE CLAIMS ACT AND DEMAND FOR JURY TRIAL___




                                                                  SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 2 of 128 PageID 680




                                                 TABLE OF CONTENTS


    I.     INTRODUCTION AND SUMMARY OF FRAUD ALLEGATIONS............................1
    II.    JURISDICTION AND VENUE .....................................................................................12
    III. PROCEDURAL HISTORY............................................................................................14
    IV. THE PARTIES................................................................................................................14
    A.     Relators Cho and Baker ..................................................................................................14
    Relator Baker’s Interactions with Surgery Partners’ William Milo ........................................15
    B.     The H.I.G. Defendants and Related Entities ...................................................................18
    1.     Surgery Partners, Inc. & Surgery Partners, LLC ............................................................18
    2.     The H.I.G. Defendants and Their Affiliates ....................................................................19
    a)     Defendant H.I.G. Capital, LLC .......................................................................................19
    b)     Defendant H.I.G. Surgery Centers, LLC .........................................................................20
    c)     Bayside Capital, Inc. .......................................................................................................20
    d)     The H.I.G. Defendants’ Buyout and Management of Surgery Partners ........................21
    e)     Surgery Partners Acquisition Company, Inc. ..................................................................42
    f)     Surgery Center Holdings, Inc. .........................................................................................43
    g)     Surgery Center Holdings, LLC .......................................................................................43
    h)     Surgery Partners, Inc. – Surgery Partners’ Reorganization ............................................43
    i)     Surgery Partners’ Ancillary Services 2011 – Present: Pain Relief
           Centers and Logan Labs ..................................................................................................45
    3.     Surgery Partners’ Pain Management Physician Practices Segment ................................46
    a)     Tampa Pain Relief Centers, Inc. (“TPRC”) ....................................................................47
    b)     Denver Pain Relief Center, PC ........................................................................................49
    c)     Asheville Pain Relief Center, P.C. ..................................................................................50
    d)     Lebanon Pain Relief Center, PC .....................................................................................51
    e)     Dallas Pain Relief Center, PC .........................................................................................51
    f)     Georgia Pain Management Physician Practices ..............................................................52
    4.     Logan Labs ......................................................................................................................52
    a)     Surgery Partners Personnel Who Developed and Carried Out
           the Logan Laboratories Frauds ........................................................................................55
    (1) Michael T. Doyle.............................................................................................................55
    (2) William Milo ...................................................................................................................56

                                                                    ii
                                                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 3 of 128 PageID 681




    (3) Christopher Utz (Chris) Toepke ......................................................................................57
    V.     BACKGROUND ON FEDERAL AND STATE-FUNDED HEALTH
           INSURANCE PROGRAMS...........................................................................................59
    A.     Medicare Program: Coverage Only for Medically Necessary Services .........................59
    B.     Other Federal Healthcare Programs ................................................................................62
    VI. APPLICABLE LAW ......................................................................................................62
    A.     The Federal False Claims Act .........................................................................................62
    B.     Self-Referral Prohibitions 42 U.S.C. 1395nn (the “Stark Law”) ....................................63
    C.     The Federal Anti-Kickback Statute ................................................................................64
    VII. DEFENDANTS’ SCHEME TO PRESSURE AND INDUCE PHYSICIANS
         ACROSS THE UNITED STATES TO ORDER COSTLY QUANTITATIVE
         URINE DRUG TESTS ...................................................................................................67
    A.     The Urine Drug Tests at Issue ........................................................................................67
    The Value of Confirmation Testing – Limited to Unexpected Screening Results..................69
    Guidelines on Urine Drug Testing ..........................................................................................70
    B.     The H.I.G. Defendants’ Two Primary Schemes to Fraudulently Generate UDT
           Referrals for Logan Labs ................................................................................................73
    C.     The Pressure on Physicians and Mid-Level Providers and Manipulation of
           Office Practices and EMR to Generate Referrals to Logan Labs Without
           Regard for Medical Necessity .........................................................................................74
    1.     Surgery Partners’ executives improperly interfered with the physicians’ and mid-level
           provider’s independent medical judgment by pre-selecting patients, including
           Government healthcare program beneficiaries, for expensive quantitative UDT services
           when the patients arrived at the Surgery Partners’ practice -- before the patients were
           even seen by their physician or a mid-level provider......................................................74
    2.     Surgery Partners fraudulently obtained the consent of patients, including Government
           healthcare program beneficiaries, to UDT by falsely representing that quantitative UDT
           services were required multiple times per year in order to comply with state and/or
           federal laws. ....................................................................................................................76
    3.     Surgery Partners employed company-wide policies PROHIBITING physicians and
           mid-level providers from using simple screening UDT methods (i.e., inexpensive and
           effective dip-stick cups) in the office, which caused gross over-utilization of expensive
           quantitative UDT. ............................................................................................................78
    Dr. Cho’s Resistance to Surgery Partners’ UDT Fraud ..........................................................80
    4.     Surgery Partners steered Government healthcare program beneficiaries to Logan Labs
           for quantitative UDT, even when the physician or mid-level provider ordered or
           preferred a dip stick test for qualitative UDT or a different UDT laboratory. ................93

                                                                    iii
                                                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 4 of 128 PageID 682




    5.     Surgery Partners pressured physicians and mid-level providers to refer patients for
           UDT services by closely monitoring the patients who were not referred to UDT at
           each visit. .........................................................................................................................94
    6.     Surgery Partners implemented UDT policies that resulted in the creation of false
           electronic medical records (EMRs) to support medically unnecessary UDT services. ..98
    7.     Surgery Partners’ corporate policies and conduct caused Logan Labs to perform
           excessive, medically unnecessary quantitative UDT on Government healthcare
           program beneficiaries, then to submit claims for such to Government-funded healthcare
           programs. .........................................................................................................................98
    a)     Surgery Partners Pushed for Providers to Order UDTs More
           Frequently Than Needed .................................................................................................99
    b)     Surgery Partners’ Subsidiary Logan Labs Uses Excessive
           Quantitative UDT Panels. .............................................................................................100
    8.     Defendants fraudulently unbundled the claim for quantitative UDT and billed
           Government-funded healthcare programs for more than 40 separate “confirmation”
           tests. ...............................................................................................................................103
    9.     Surgery Partners’ corporate policy was to pressure physicians and mid-level providers
           to sign false attestations of medical necessity for quantitative UDT to respond to or
           avoid denials of Logan Labs UDT claims from Government-funded healthcare
           programs, including Medicare.......................................................................................103
    10. Bills for “Confirmation” UDTs that Were Medically Unnecessary and/or Were Not
        Performed After a Screening UDT................................................................................105
    11. Waiving co-pays and/or failing to collect co-pays related to quantitative UDT
        performed by Logan Labs from beneficiaries of Government-funded healthcare
        programs, including TRICARE and Medicare Part C...................................................105
    12. Surgery Partners Pressured Its Physicians Nationwide to Refer to Logan Labs ...........106
    D.      Surgery Partners’ Financial Relationships with Physicians Who Order UDT Services
            From Logan Labs Violate Stark Laws and Anti-Kickback Statutes .............................109
    E.      Defendants Had Knowledge of the Illicit Nature of the Kickback Scheme .................115
    VIII. DEFENDANTS’ COMPENSATION ARRANGEMENT VIOLATES THE STARK
          LAW .............................................................................................................................116
    IX. CAUSES OF ACTION .................................................................................................119
    COUNT I - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT 31 U.S.C. §
    3729(a)(1)(A), (B)..................................................................................................................119
    COUNT II - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT 31 U.S.C. §
    3729(a)(1)(C) CONSPIRACY ...............................................................................................121
    DEMAND FOR JURY TRIAL .............................................................................................122



                                                                      iv
                                                                                                                                SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 5 of 128 PageID 683




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 UNITED STATES OF AMERICA,        )
 ex rel. SHELDON CHO, MD and      )
 DAWN BAKER, Relators,            )
                                  ) SECOND AMENDED QUI TAM COMPLAINT
                                  )
                   Plaintiffs     )
                                  ) Case No.: 8:17-cv-983-T-33AEP
                                  )
                   v.             ) HON. VIRGINIA M. HERNANDEZ COVINGTON
                                  )
                                  )
 H.I.G. CAPITAL, LLC and          )
 H.I.G. SURGERY CENTERS, LLC,     ) JURY TRIAL DEMANDED
                                  )
                                  )
                   Defendants.    )
 _________________________________)

        SECOND AMENDED QUI TAM COMPLAINT FOR VIOLATIONS OF THE
        ___FEDERAL FALSE CLAIMS ACT AND DEMAND FOR JURY TRIAL___

 I.      INTRODUCTION AND SUMMARY OF FRAUD ALLEGATIONS

         1.      This qui tam action alleges violations of the federal False Claims Act, 31 U.S.C. §

 3729, et seq. (“FCA”), by Defendants H.I.G. Capital, LLC and H.I.G. Surgery Centers, LLC

 (collectively “H.I.G.” or “Defendants”) which, from 2009 to 2017, owned, managed, controlled,

 and/or advised the entities described below as “Surgery Partners.” Relators, in prior pleadings, named

 other individuals and entities as Defendants who acted with H.I.G. (principally Surgery Partners, Inc.,

 its subsidiaries, and certain executives), which were released following a settlement covering those

 parties’ conduct. This pleading addresses only the H.I.G. Defendants’ liability for their fraudulent

 conduct during the time that H.I.G. controlled, managed, and advised Surgery Partners, Inc. and its

 subsidiaries.

         2.      Surgery Partners, Inc., Surgery Center Holdings, Inc., Surgery Partners Holdings,



                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 6 of 128 PageID 684




 LLC, and Surgery Center Holdings, LLC (hereinafter “Surgery Partners”) own and operate a national

 network of surgical facilities and ancillary services located in 29 states. The company’s ancillary

 services include multi-specialty physician practices and laboratory services. Surgery Partners’

 physician practices include pain management specialists.

         3.      H.I.G. operates as a Miami-based private equity firm which engages in management-

 led buyouts of manufacturing and service companies, including healthcare providers. H.I.G., through

 a related investment vehicle it controlled, the H.I.G. Bayside Debt & LBO Fund II, L.P. (“the buyout

 fund”), effectuated the buyout of Surgery Partners in or about December 2009. From the time of

 H.I.G.’s acquisition of Surgery Partners until H.I.G.’s interest in Surgery Partners was sold in 2017,

 the H.I.G. Defendants actively engaged with Surgery Partners’ executives “to build on their market-

 leading position.”

         4.      As set out below, from December 2009 until 2017, H.I.G. controlled Surgery Partners’

 growth strategies, particularly regarding the acquisition or creation of new businesses by virtue of the

 management agreement with the company (described below) and the H.I.G. entities’ managing

 directors who held leadership positions on Surgery Partners’ and its subsidiaries’ Boards and in

 practice had effective control of these entities.

         5.      On December 24, 2009, the same day that H.I.G. effectuated the buyout of Surgery

 Partners, Bayside Capital, Inc. (“Bayside”), a controlled affiliate of H.I.G. Capital, LLC, entered into

 a Management and Investment Advisory Services Agreement with Surgery Partners (“the H.I.G.

 Management Agreement”).

         6.      The H.I.G. Defendants, through the H.I.G. Management Agreement, provided

 “management, consulting, and financial advisory services” to Surgery Partners and “the business of

 any companies … formed or acquired” by Surgery Partners. The H.I.G. Defendants charged Surgery



                                                     2
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 7 of 128 PageID 685




 Partners tens of millions of dollars for these advisory, consulting, and management “services” to

 Surgery Partners and were paid tens of millions of dollars in return.

        7.       Pursuant to the H.I.G. Management Agreement, Surgery Partners retained the H.I.G.

 Defendants specifically to provide “management and financial advisory consultant and advisor to the

 Company and its subsidiaries, including the business of any companies hereafter formed or acquired

 by the Company or any such subsidiary.” The services to be provided to Surgery Partners under the

 H.I.G Management Agreement included “advice and assistance concerning any and all aspects of the

 operations, planning, financing and budgeting of [Surgery Center Holdings, Inc.] and its subsidiaries.”

 The H.I.G. Defendants did that and more.

        8.      During the relevant time period, Surgery Partners paid the H.I.G. Defendants at least

 $38.7 million in advisory and management fees, which Surgery Partners reported as general and

 administrative expenses related to Surgery Partners’ overall corporate functions.

        9.      H.I.G.’s control over Surgery Partners’ operations included the planning, financing,

 and budgeting of Surgery Partners’ existing business lines when H.I.G. took control in 2009 as well

 as the business of companies formed or acquired by Surgery Partners between 2010 and 2017.

 Beyond the H.I.G. Management Agreement, H.I.G. placed multiple employees and representatives

 on the Surgery Partners’ Board. For example, H.I.G. Managing Partner Christopher Laitala was

 named to the Surgery Partners’ Board of Directors in 2009, in 2015 became Chairman of the Surgery

 Partners’ Board, and later in 2015 was appointed President of Surgery Center Holdings, Inc.

        10.     Under H.I.G.’s control, leadership, experience, and direction, Surgery Partners,

 created a new profit center – urine toxicology testing. Beginning in 2011, H.I.G. and Surgery Partners

 formed a new ancillary service provider, Logan Laboratories LLC (“Logan Labs”), in order to

 exponentially increase their profit margins through urine diagnostic testing. Logan Labs was designed



                                                   3
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 8 of 128 PageID 686




 to perform the lab work for the unnecessary testing (described below) and H.I.G. and Surgery Partners

 implemented a management scheme to coerce affiliated physicians (via financial means and

 otherwise) to refer Surgery Partners’ patients’ urine testing to Logan Labs for tens of millions of

 dollars in unnecessary and unreimbursable urine drug tests, which were billed to Government

 healthcare programs.

        11.     Based on H.I.G.’s million-dollar management and advisory services, and related

 control over the formation of new Surgery Partners’ business, Logan Labs was founded as a

 wholly-owned subsidiary of Surgery Partners through which Surgery Partners provided ancillary

 laboratory services to its affiliated physicians. Logan Labs became a nationwide provider,

 specifically and nearly-exclusively, of urine drug testing (“UDT”), also called “urine toxicology”

 testing services.

        12.     Although billed as a “nationwide” provider, since its founding, Logan Labs’

 business has been dependent upon UDT referrals by Surgery Partners’ employed physicians,

 whose patients are largely beneficiaries of Government–funded healthcare programs, including,

 but not limited to, Medicare, Medicaid, and TRICARE.

        13.     Surgery Partners’ market for its primary and ancillary services focused extensively

 on Medicare patients. H.I.G. knew that Surgery Partners’ existing and new business would be

 fueled by Government reimbursements for Medicare-aged patients and H.I.G. even referred to the

 buyout of Surgery Partners as “Project Greybeard.”

        14.     In fact, as described herein, the strategy put forth by the H.I.G. Defendants and

 adopted by Surgery Partners’ executives, managers, and advisors in creating Logan Labs was to

 take advantage of their captive employed physicians and adopt a fraudulent scheme of over-

 utilizing UDT as a means to generate revenue through self-referrals, largely of Government



                                                  4
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 9 of 128 PageID 687




 healthcare program beneficiaries.

         15.    The H.I.G. Defendants took full credit for Surgery Partners’ “success.” H.I.G.

 Capital’s 2017 press release announcing the sale of its Surgery Partners’ stake to a Bain &

 Company fund described Surgery Partners’ “aggressive growth plan, expanding its footprint across

 the country and enhancing its specialty mix and ancillary service offerings, through both organic

 growth and acquisitions,” achieved as a direct result of “strategic guidance and capital support

 from H.I.G.” (emphasis added).

         16.    UDT when used appropriately either detects the presence of drugs (qualitative UDT)

 or the specific amount of a particular substance in the patient’s system (quantitative UDT).

         17.    Qualitative UDT can be either point-of-care testing (“POCT”), which is performed in

 the physician’s office, or laboratory-based, meaning it is performed at an outside laboratory.

         18.    In-office drug screening (a/k/a POCT) is an easy and cost-efficient method of

 qualitative UDT because it is performed to detect the presence of drugs while the patient is in the

 presence of the provider. The inexpensive urine cup dip stick test, using immunoassay (the same

 technology used in home pregnancy tests) is the most common form of in-office qualitative UDT.

         19.    In order to bill for POCT, a medical facility needs a Clinical Laboratory Improvement

 Amendments of 1099 (“CLIA”) certification or waiver. However, a medical provider can choose to

 perform POCT without a CLIA waiver – it just cannot bill the Government or private insurers for the

 test.

         20.    Qualitative UDT can also be lab-based, if POCT is not available. However, in either

 setting, the same immunoassay technology is used (“immunoassay”).

         21.    Both types of qualitative UDT (in-office and lab-based) are far less expensive than

 quantitative UDT.



                                                   5
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 10 of 128 PageID 688




         22.     Quantitative (also called confirmation or confirmatory) UDT, on the other hand, can

 be used to determine the specific levels of a variety of prescription or illegal substances present in a

 patient’s body. Quantitative UDT is only performed in a laboratory using properly calibrated

 equipment and appropriately qualified laboratory professionals.

         23.     Confirmation drug testing is medically appropriate only for specific and limited

 indications, including to “confirm” unexpected results of in-office drug screening. Quantitative UDT

 is not medically necessary for every patient or at every clinic visit.

         24.     In the pain management setting, providers may determine that quantitative UDT is

 medically necessary to confirm a positive qualitative UDT, in other words, to rule out a false positive

 qualitative UDT. Quantitative UDT may also be medically necessary in limited circumstances to rule

 out a false negative UDT. In summary, quantitative UDT is medically indicated only for a narrow

 subset of patients.

         25.     Quantitative UDT is expensive, resulting in charges by UDT laboratories to

 Government healthcare programs ranging from hundreds to thousands of dollars per testing episode,

 depending on the number of separate tests performed and/or billed.

         26.     Since its founding, Logan Labs, under H.I.G.’s direction, supervision, and control, has

 generated most of its revenues from “confirmatory” quantitative UDT. At the same time, as discussed

 below, Surgery Partners’ management restricted its physicians’ use of screening or qualitative tests

 which “confirmatory” quantitative UDT are supposed to follow.

         27.     Whatever drug testing method is used, either urine dip stick (in-office drug screening)

 or lab-based qualitative UDT or confirmation (quantitative) UDT, it must be medically necessary to

 legally obtain reimbursement from Government-funded healthcare programs. In other words, no type

 of UDT is automatically reimbursable.



                                                     6
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 11 of 128 PageID 689




        28.      Both pain medicine and addiction specialists prefer random in-office POC drug

 screening (via a dip stick cup) tests when medically necessary, to ensure patient safety and to

 determine patient adherence to treatment.

        29.      For the vast majority of patients, including those treated for chronic pain management

 by Surgery Partners-affiliated pain specialists, laboratory-based quantitative UDT is not medically

 necessary as an initial or follow-up test. Instead, when any UDT is medically necessary, the patient

 should receive a screening UDT (office-based POC drug testing). When the dip stick cup results are

 not the expected results based on the provider’s assessment of the patient, or other specific medical

 indications warrant it, the patient may then be referred to laboratory-based quantitative UDT if

 needed.

        30.      Nonetheless, under the management, control, and direction of the H.I.G. Defendants,

 Surgery Partners implemented fraudulent schemes to refer patients of Surgery Partners-affiliated

 physicians to Logan Labs for extensive and expensive confirmatory quantitative UDT. They

 prohibited the use of office-based UDT without medical or scientific justification, leaving their

 affiliated physicians with only laboratory-based UDT (either qualitative or quantitative). They

 monitored their physicians’ and mid-level providers’ use of “confirmation” UDT and exerted great

 pressure on physicians to order confirmation UDT for every patient regardless of the patient’s clinical

 presentation.

        31.      Under the management, direction, advice, and/or control of the H.I.G. Defendants,

 Surgery Partners implemented fraudulent schemes to refer patients of their affiliated physicians to

 their wholly-owned Logan Labs in Tampa, Florida for extensive and expensive confirmatory

 quantitative UDT (up to 12 testing episodes per year) for each patient, in order to increase revenues

 generated through Logan Labs.



                                                   7
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 12 of 128 PageID 690




        32.     This conduct resulted in extreme over utilization of Government-funded healthcare

 program resources in light of the fact that quantitative UDT is medically necessary for a very

 narrow subset of the patients who are treated by Surgery Partners’ employed physicians and mid-

 level providers.

        33.     In fact, since its founding in late 2011 (i.e., at a time when the H.I.G. Defendants

 managed, directed, and controlled Surgery Partners), the primary (if not sole) source of referrals

 to Logan Labs has been the physicians, including pain specialists, who are employed by or

 affiliated with Surgery Partners’ subsidiaries and practice at Surgery Partners’ locations

 throughout the United States.

        34.     During the relevant time period (late 2011 to the present), Surgery Partners and the

 H.I.G. Defendants knowingly (as that term is defined in the FCA): 1) generated, or caused to be

 generated, false records that were material to a false or fraudulent claim for Logan Labs services;

 2) submitted, or caused the submission by Logan Labs of, millions of dollars’ worth of false claims

 to Government-funded programs, including, but not limited to, Medicare, Medicaid, TRICARE,

 and the Veterans’ Administration (VA), for UDT, including confirmatory quantitative UDT, that

 were not reasonable or necessary; 3) conspired to submit or cause the submission of false claims

 by Logan Labs to Government-funded healthcare programs; and 4) failed to return, or conspired

 to fail to return, to Government-funded healthcare programs overpayments received by the

 Defendants for medically unnecessary UDT.

        35.     As illustrated below, this illegal conduct was a carefully orchestrated, corporate-

 led, and H.I.G.-managed effort to steer lucrative referrals of beneficiaries of Government-funded

 healthcare programs to Surgery Partners’ wholly-owned Logan Labs for lab-based UDT services

 without regard to medical necessity. Defendants also interfered with the objective medical decision-



                                                  8
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 13 of 128 PageID 691




 making process by offering Surgery Partners’ employed and affiliated pain management specialists

 incentive compensation that was based largely on revenues generated through UDT referrals to Logan

 Labs.

         36.    During the relevant time period, the H.I.G. Defendants have knowingly engaged in

 the following conduct:

                (a)     improperly interfered in the medical decision making of their affiliated

 physicians by pre-selecting patients, including beneficiaries of Government-funded healthcare

 programs, for expensive lab-based UDT services at the time the patient arrives at the Surgery

 Partners’ practice – before the patients were or are examined by their physician or a mid-level

 provider;

                (b)     fraudulently obtained the consent of patients, including Government

 healthcare program beneficiaries, to lab-based UDT by falsely representing to patients that

 frequent quantitative UDT services were required in order to comply with federal laws;

                (c)     employed company-wide policies prohibiting physicians and mid-level

 providers from using simple in-office drug screening (qualitative UDT), i.e., inexpensive and

 effective dip-stick cups;

                (d)     closed the in-office toxicology laboratory at Tampa Pain Relief Centers’

 Merritt Island location (which had allowed qualitative and quantitative tests to be done in-house)

 after Surgery Partners’ acquired the practice in order to route more toxicology tests (including

 confirmatory tests) to Logan Labs;

                (e)     interfered in the medical decision making of their affiliated physicians after

 the physician or mid-level provider saw the patient by steering Government healthcare program

 beneficiaries to Logan Labs after the provider had referred the patient to a different lab for UDT;



                                                  9
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 14 of 128 PageID 692




                (f)      pressured physicians and mid-level providers to refer patients for lab-based

 UDT services (particularly, Logan Labs) by closely monitoring when providers did not refer

 patients for lab-based UDT at each visit;

                (g)      implemented UDT policies that resulted in the creation of false electronic

 medical records (“EMRs”) in an effort to support medically unnecessary lab-based UDT services

 billed by Logan Labs to Government-funded healthcare programs;

                (h)      caused Logan Labs to perform excessive, medically unnecessary UDT,

 which the Defendants billed or caused Logan Labs to bill to Government-funded healthcare

 programs;

                (i)      fraudulently unbundled claims for lab-based quantitative UDT and billed

 Government-funded healthcare programs for medically unnecessary separate tests;

                (j)      falsely identified UDT as “confirmation” testing on claims submitted by or

 on behalf of Logan Labs to Government-funded healthcare programs when “confirmation” testing

 was not warranted. For example, when UDT was not indicated by the physician’s examination, or

 no in-office drug screening (qualitative UDT) had been performed, there were no “unexpected”

 results to “confirm;”

                (k)      pressured physicians and mid-level providers to deviate from the standard

 of care and sign false attestations of medical necessity for lab-based UDT in order for Defendants

 to either respond to and/or avoid denials of Logan Labs UDT claims by Government-funded

 healthcare programs, including Medicare;

                (l)      waived co-pays and/or failed to collect co-pays from Government-funded

 healthcare program beneficiaries, including TRICARE beneficiaries, for lab-based UDTs

 performed by Logan Labs; and



                                                  10
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 15 of 128 PageID 693




                (m)     failed to return known overpayments when Defendants had full knowledge

 that they had caused the submission of false claims to Government-funded healthcare programs.

        37.     Defendants also violated the federal FCA by causing the submission of false claims

 for Logan Labs UDT services that were furnished pursuant to prohibited referrals that resulted

 from Defendants’ improper financial relationships with physicians, in violation of the physician

 self-referral prohibition, 42 U.S.C. 1395nn (the “Stark Law”), and the federal Anti-Kickback

 Statute, 42 U.S.C. 320a-7b(b).

        38.     Through the conduct described herein, Defendants knowingly caused the submission

 of false claims, created false records material to false claims, and/or conspired to submit false claims

 for UDT services to Government-funded healthcare programs including Medicare, TRICARE, and

 the VA.

        39.     Knowing that the claims submitted by Logan Labs were false or fraudulent,

 Defendants failed to return required overpayments and agreed with Surgery Partners’ personnel not

 to do so and are thus also liable under the FCA for failure to pay a known obligation to the

 Government.

        40.     As a result of the Defendants’ unlawful conduct, Defendants caused the submission

 and/or conspired to submit false claims for quantitative UDT to Government-funded healthcare

 programs.

        41.     For each quantitative UDT episode, Defendants’ conduct caused the submission of a

 claim to Government-funded healthcare programs of approximately $2,700 to $4,600, and the fraud

 involved multiple testing episodes per beneficiary per year.

        42.      The value of UDT claims submitted by or on behalf of Logan Labs to Government-

 funded healthcare programs exceeds $150 million. Government-funded healthcare programs have



                                                   11
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 16 of 128 PageID 694




 reimbursed Logan Labs tens of millions of dollars for these UDT claims on a fee-for-service basis.

        43.     The H.I.G. Defendants, as set out more fully below, were paid millions of dollars to

 provide management and advisory services and also directed the management of Surgery Partners,

 including the formation and operation of a new business line, urine toxicology. The fraudulent

 conduct that formed the very foundation of Surgery Partners’ urine toxicology business was the sine

 qua non of Logan Labs’ existence. H.I.G. approved of, was knowledgeable of, and facilitated the

 fraud. H.I.G. also reaped the rewards of Surgery Partners’ and Logan Labs’ profitable illegal scheme.

        44.     Qui Tam Relators Sheldon Cho, M.D. and Dawn Baker (hereinafter Dr. Cho and Ms.

 Baker, and collectively “Relators”), through their legal counsel, Pietragallo Gordon Alfano Bosick &

 Raspanti, LLP, Smith, Gambrell & Russell, Lowey Dannenberg, P.C. and Morain & Murphy, LLC

 bring this action on their own behalf, and on behalf of the United States of America against

 Defendants.

        45.     Dr. Cho is a board-certified pain medicine specialist who was hired by Surgery

 Partners in 2015, and subsequently witnessed the fraudulent efforts to refer patients to Logan Labs

 for unnecessary and excessive quantitative UDT services.

        46.     Ms. Baker is a professional physician recruiter who has placed physicians with

 Surgery Partners since 2009, and through the course of her interactions with Surgery Partners’

 executives and administrators and its affiliated physicians, has direct and independent knowledge of

 Defendants’ fraudulent practices nationwide.

 II.    JURISDICTION AND VENUE

        47.     This action arises under the laws of the United States of America to redress violations

 of the federal False Claims Act, 31 U.S.C. § 3729 et seq., the physician self-referral prohibition, 34

 U.S.C. 1395nn (commonly known as the “Stark Law”), and the federal Anti-Kickback Statute, 42



                                                  12
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 17 of 128 PageID 695




 U.S.C. § 1320a-7b(b).

        48.     Subject-matter jurisdiction is conferred by 31 U.S.C. § 3732(a) and 28 U.S.C. §§

 1331, 1345.

        49.     The Court has personal jurisdiction over all Defendants pursuant to 31 U.S.C. §

 3732(a), which authorizes nationwide service of process, and because the Defendants have at least

 minimum contacts with the United States, and can be found in, transact, or have transacted business

 in the Middle District of Florida. For example, Logan Labs, which the Defendants owned and

 operated, is located in Tampa, in the Middle District of Florida.

        50.     During the relevant time period, the H.I.G. Defendants, which are headquartered in

 Miami, through their control of Surgery Partners and Logan Labs, regularly offered and performed

 healthcare services and submitted or caused the submission of thousands of claims for payment to

 federal healthcare programs, including, but not limited to, Medicare, TRICARE, and the Veterans’

 Administration.

        51.     Venue lies under 28 U.S.C. § 1391(b), (c) and 31 U.S.C. § 3732(a) because the Middle

 District of Florida is a district in which the Defendants can be found or transacts business and an act

 proscribed by 31 U.S.C. § 3729 occurred within this district.

        52.     The specific facts, circumstances, and allegations of the Defendants’ violations of the

 federal FCA have not been publicly disclosed in a civil suit, criminal suit, or administrative civil

 money penalty proceedings in which the Government is already a party.

        53.     On April 14, 2020, H.I.G. Defendants co-conspirators, Logan Laboratories, LLC,

 Tampa Pain Relief Centers, Inc., and certain individual Defendants named in Relators’ qui tam

 complaint, Michael T. Doyle and Christopher Utz Toepke (also co-conspirators), entered into a

 Settlement Agreement resolving claims under the False Claims Act made against them in this lawsuit



                                                   13
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 18 of 128 PageID 696




 and a related lawsuit that was filed in the Eastern District of Pennsylvania, U.S. ex rel. Ashton, et al.

 v. Logan Laboratories LLC, et al., 16-4583 (E.D. Pa.). Like the conduct alleged in this Second

 Amended Complaint, the covered conduct at the heart of that settlement arises from the toxicology

 fraud scheme perpetuated by Logan Labs and its affiliated companies and executives, including

 Tampa Pain Relief Centers, the Surgery Partners’ subsidiary that operated physician practices which

 referred patients to Logan Labs. The H.I.G. Defendants were not parties to this settlement agreement

 and are specifically excluded from the settlement agreement’s releases.

 III.    PROCEDURAL HISTORY

         54.     Relators Dr. Cho and Ms. Baker are the original source of all the information upon

 which this Complaint is based, as that phrase is used in the federal FCA. There has been no public

 disclosure of the allegations herein.

         55.     To the extent any such disclosure has been made, such disclosure is unknown to

 Relators and Relators remain “original sources” under 31 U.S.C. § 3730(e)(4).

         56.     Relators have direct and independent knowledge of the information on which the

 allegations herein are based and voluntarily provided this information to the federal Government

 prior to filing this action. See 31 U.S.C. § 3730(e)(4).

 IV.     THE PARTIES

         A.      Relators Cho and Baker

         57.     Plaintiff/Relator Sheldon Cho, M.D., a board-certified pain medicine specialist, is

 a resident of the state of Florida and a naturalized citizen of the United States. He graduated from

 Seoul National University College of Medicine in 1992 and has been practicing medicine since

 that time.

         58.     Dr. Cho is licensed to practice medicine in the states of California and Florida.



                                                    14
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 19 of 128 PageID 697




        59.     Before he moved to Florida in 2015, Dr. Cho had extensive experience in both pain

 management and addiction treatment.

        60.     Pursuant to a September 16, 2015, employment agreement, Dr. Cho became an

 employee of Tampa Pain Relief Center, Inc. (“TPRC”), a subsidiary of Surgery Partners.

        61.     Pursuant to that agreement, from November 2015 until early 2017, Dr. Cho was in

 private medical practice at Surgery Partners’ Florida Pain Institute (“FPI”) – Merritt Island,

 Florida.

        62.     During his time at Surgery Partners, Dr. Cho also performed procedures at

 Defendants’ Space Coast Surgery Center, which is located in the same building as FPI – Merritt

 Island, Florida.

        63.     Space Coast is also the name of the Surgery Partners’ region that includes six

 locations, including FPI – Merritt Island. The other Surgery Partners’ pain management practices

 in the Space Coast Region are: FPI-Palm Bay; FPI-Melbourne (New Haven Ave.); FPI-Melbourne

 (N. Wickham Rd.); FPI-Viera; and FPI-Titusville.

        64.     From time to time, Dr. Cho saw patients at Surgery Partners’ FPI locations in

 addition to Merritt Island, including Viera and Titusville.

        65.     Plaintiff/Relator Dawn Baker, a professional physician recruiter, lives in the state

 of Missouri and is a resident of the United States. Ms. Baker graduated from Jackson College of

 Ministries. She has been a professional physician recruiter since 1995. Based in St. Louis,

 Missouri, Ms. Baker places physicians with healthcare providers throughout the United States.

               Relator Baker’s Interactions with Surgery Partners’ William Milo

        66.     Since 2009, Ms. Baker has worked closely with Surgery Partners to provide

 physician recruitment services. In that capacity, she has interacted with Surgery Partners’



                                                  15
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 20 of 128 PageID 698




 physician recruitment executives, including William Milo.

        67.     Milo served as Surgery Partners’ Director of Human Resources from 2007 until

 mid-2010, and then as Vice President of Operations & Physician Services and Vice President of

 Administration at Surgery Partners. He also served as Vice President of Logan Labs from its

 founding in 2011 until sometime before his departure from Surgery Partners in late 2015.

        68.     Milo holds a bachelor’s degree in marketing from Florida State University, a

 master’s degree in business administration from Hodges University, and a Senior Professional in

 Human Resource (“SPHR”) certification from the Society for Human Resources Management.

        69.     Prior to joining Surgery Partners, Milo served as the Associate Administrator of

 Medical Surgical Specialists, a 70-physician group practice of Health Management Associates

 (“HMA”), now a part of Community Health Systems (“CHS”). He has no formal medical training

 or clinical experience.

        70.     As Vice President of Operations/Administration, Milo oversaw Surgery Partners’

 physician services division, including the Pain Relief Centers, as well as the startup of Logan Labs.

        71.     During 2011, Milo told Ms. Baker that he approached Surgery Partners’ CEO

 Doyle and proposed to Surgery Partners’ leadership that Surgery Partners would benefit from

 owning its own laboratory. Thereafter, Milo drafted a formal proposal, which Doyle approved.

        72.     Doyle’s proposal for the formation of Logan Labs required approval by Surgery

 Partners’ leadership, including the H.I.G. Defendants, Surgery Partners’ managers, advisors acting

 pursuant to the H.I.G. Management Agreement, and Surgery Partners’ Board of Directors. As

 pleaded herein, multiple H.I.G. members served on Surgery Partners’ Board, including H.I.G.

 Managing Partner Laitala, who later also chaired Surgery Partners’ Board.

        73.     As a result, in the fall of 2011, Surgery Partners’ operations included a newly-



                                                  16
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 21 of 128 PageID 699




 formed subsidiary UDT laboratory, Logan Labs. Milo initiated and then was primarily tasked by

 Surgery Partners’ leadership to implement the startup of Logan Labs.

        74.     Milo was intimately involved in creating Logan Labs, including establishing the

 lab’s ability to bill Government healthcare programs for UDT services. In September 2011, when

 Surgery Partners applied for an NPI for Logan Labs, 1720361173, Milo was identified as the Vice

 President associated with the application.

        75.     When Toepke arrived at Surgery Partners in August 2014 and became Group

 President, Ancillary Services, Milo’s title was changed to Vice President of Operations and

 Physicians Services. From that time, Milo was no longer directly responsible for Logan Labs’

 operations.

        76.     From 2011 until his departure in December 2015, upon information and belief, Milo

 was personally involved in implementing Surgery Partners’ efforts to generate revenues from

 Logan Labs, including through referrals of Government healthcare programs beneficiaries by

 Surgery Partners’ physicians, for example those at the Pain Relief Centers, to Logan Labs for UDT

 services.

        77.     At the time of the September 2015 initial public offering (“IPO”) of Surgery

 Partners, Inc., Milo was the beneficial owner of 243,661 shares of common stock. In December of

 2015, after the Surgery Partners’ initial public offering, Milo left Surgery Partners. At the time,

 Surgery Partners paid him millions of dollars for redemption of his Surgery Partners stock.

        78.     When Milo left Surgery Partners in December of 2015, Chrissy Infinger, Assistant

 Vice President (“AVP”), Business Development assumed physician recruitment responsibilities

 and became Ms. Baker’s point of contact going forward.

        79.     Over eight years, from 2009 through December of 2016, based on her years of



                                                 17
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 22 of 128 PageID 700




 experience in the industry, Dawn Baker recruited more than 30 physicians for Surgery Partners

 practices throughout the country, including: Florida (Orlando, Tampa, Miami metro areas, as well

 as Jacksonville, Sarasota, Merritt Island, Melbourne, Wellington/West Palm); Colorado (Denver

 and Colorado Springs); Asheville, North Carolina; and Lebanon, Pennsylvania.

        80.     Ms. Baker recruited predominantly pain management physicians and orthopedic

 surgeons for Surgery Partners, but she also recruited some ophthalmologists. Ms. Baker received

 a flat fee from Surgery Partners for each physician she successfully placed.

        B.      The H.I.G. Defendants and Related Entities

                1.        Surgery Partners, Inc. & Surgery Partners, LLC

        81.     Surgery Partners, Inc. is a Delaware corporation which is headquartered at 40

 Burton Hills Boulevard, Suite 500, Nashville, Tennessee 37215.

        82.     Surgery Partners, LLC was a Florida limited liability company that was formed in

 2004 by a Florida pain specialist. From 2007 until 2014, the principal place of business for Surgery

 Partners, LLC was 5501 W. Gray Street, Tampa, Florida. Surgery Partners, LLC later became

 Surgery Partners, Inc.

        83.     On December 24, 2009, Surgery Partners, LLC, its parent company (Surgery

 Partners Holdings, LLC), subsidiaries (e.g., Surgery Center Holdings, Inc.), affiliates, and their

 chain of pain relief clinics were sold, by then-owner Rodolfo Gari, M.D., to the buyout fund for

 approximately $130 million, which Defendant H.I.G. Capital, LLC controlled. Doyle worked with

 H.I.G. on the acquisition and continued on as CEO following the buyout. After the transaction

 closed, H.I.G. both owned and controlled Surgery Partners and its related businesses. Specifically,

 H.I.G.’s buyout fund and H.I.G. Surgery Centers, LLC jointly owned 100% of the equity in these

 businesses.

        84.     Then, in November 2011, Surgery Partners, LLC (owned and operated by H.I.G.)

                                                 18
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 23 of 128 PageID 701




 merged with NovaMed, which focused on ophthalmology services. The H.I.G. Defendants, in

 accordance with the H.I.G. Management Agreement, provided substantial advisory and consulting

 services attendant to this acquisition (as well Surgery Partners’ acquisition of Symbion discussed

 in greater detail infra). In fact, discussions concerning the NovaMed buyout occurred shortly after

 H.I.G. completed the Surgery Partners’ buyout.

        85.     After the 2011 NovaMed merger, Doyle remained as CEO of the merged entity,

 Surgery Partners, LLC. It was during Doyle’s tenure as CEO of both TPRC and Surgery Partners

 that Logan Labs was formed.

        86.     In 2014, Surgery Partners, LLC acquired Nashville-based Symbion Healthcare, a

 large national multi-specialty provider of ambulatory surgery centers and hospitals, for $792

 million. At the time, Surgery Partners had headquarters in Chicago, Illinois and Tampa, Florida.

        87.     Between 2011 and September of 2015, Surgery Partners, LLC operated a number

 of privately held Delaware corporations and Florida subsidiaries.

        88.     In April 2015, after the Symbion merger, but before the IPO, the principal place of

 business for Surgery Partners, LLC was changed to 40 Burton Hills Blvd., Suite 500, Nashville,

 Tennessee.

        89.     On November 2, 2015, Surgery Partners, LLC filed a registration to use the name

 of a Delaware corporation, Surgery Partners, Inc., within the state of Florida.

                2.      The H.I.G. Defendants and Their Affiliates

                        a)     Defendant H.I.G. Capital, LLC

        90.     H.I.G. Capital, LLC is a privately-held Florida limited liability company with a

 principal place of business located at 1450 Brickell Avenue, 31st Floor, Miami, Florida 33131.




                                                  19
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 24 of 128 PageID 702




        91.      H.I.G. Capital, LLC was, as of the 2009 Surgery Partners acquisition, and remains

 a U.S.-based global investor with private equity, growth equity, real estate, and other

 miscellaneous holdings in more than 200 companies, including several located in Florida, where

 the company is headquartered. H.I.G. Capital, LLC currently has approximately $21 billion of

 equity capital under management.

                        b)      Defendant H.I.G. Surgery Centers, LLC

        92.      H.I.G. Surgery Centers, LLC, is a Delaware LLC which is, and was at all relevant

 times, controlled by H.I.G. Capital and Bayside. Its principal place of business is also 1450

 Brickell Avenue, 31st Floor, Miami, Florida 33131.

        93.      H.I.G. Surgery Centers, LLC jointly owned the equity in Surgery Partners’

 various businesses along with the buyout fund. H.I.G. Surgery Centers, LLC was controlled by

 the buyout fund (which fund H.I.G. Capital, LLC and Bayside controlled).

                        c)      Bayside Capital, Inc.

        94.      Bayside is a Florida corporation with a principal place of business located at 1450

 Brickell Avenue, 31st Floor, Miami, Florida, 33131, the same principal place of business of H.I.G.

 Capital, LLC and H.I.G. Surgery Centers, LLC.

        95.      Bayside operates under the control and supervision of H.I.G. Capital, LLC, and

 carries out its business as if it is part of – and, in fact, operates a unified business with – H.I.G.

 Capital, LLC.

        96.      Bayside and H.I.G. Capital, LLC operate as a unified and singular investment

 advisory business, which is frequently referred to simply as “H.I.G.” or “H.I.G. Capital.”

        97.      H.I.G. Capital and its affiliates (including Bayside) operate as a single business

 sharing the same office, personnel, and website and jointly marketing their services. All of these



                                                  20
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 25 of 128 PageID 703




 individuals laboring on behalf of this singular business (including Bayside) hold themselves out to

 the public as employees of H.I.G. Capital.

        98.      Bayside’s co-CEOs are Mnaymneh Sami and Anthony Tamer, who also are co-

 CEOs and managing partners of H.I.G. Capital. Sami and Tamer were at all times material the

 sole Directors of Bayside.

        99.     Bayside is the nominal signatory to the H.I.G. Management Agreement with

 Surgery Partners, through which H.I.G. indirectly received compensation for providing its

 management, advisory, and consulting services to and for Surgery Partners.

        100.    H.I.G., directly and through its Bayside business unit, controlled, managed, and

 advised Surgery Partners.

                        d)     The H.I.G. Defendants’ Buyout and Management of Surgery
                               Partners

        101.    In 2009, the H.I.G. Defendants, through the buyout fund, purchased Surgery

 Partners Holdings, LLC, and its chain of pain relief clinics and affiliated businesses for more than

 $153 million. H.I.G.’s Christopher Laitala, M.B.A., Fraser Preston, J.D., M.B.A, and Matthew

 Lozow, M.B.A., led H.I.G.’s buyout and subsequent management of Surgery Partners.

        102.    Both before and after the sale to H.I.G. Capital, Surgery Partners owned and

 operated its pain management clinics through Defendant Tampa Pain Relief Center, Inc.

 (“TPRC”).

        103.    When H.I.G. Capital acquired Surgery Partners in 2009, Doyle, who had been the

 Chief Operating Officer since 2004, became the Chief Executive Officer of Surgery Partners, LLC

 and TPRC.

        104.    Doyle has been Surgery Partners’ CEO for the duration of the H.I.G. Defendants’

 ownership and/or control of Surgery Partners and its subsidiaries, including Logan Labs.


                                                 21
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 26 of 128 PageID 704




        105.    On January 7, 2010, H.I.G. announced its acquisition of Surgery Partners Holdings,

 LLC. In its press release to the media and investors, H.I.G. Managing Director Christopher Laitala,

 who would become a Director, Chairman of the Board, and President at Surgery Partners,

 emphasized H.I.G.’s active role in Surgery Partners’ operations and partnership with executives

 who were already in place (such as co-conspirators Doyle and Milo), stating:

                [w]e are delighted to partner with Mike Doyle and his team. We
                believe that patient volumes for these types of procedures will
                continue to shift from hospital settings to outpatient surgery centers
                due to greater efficiency and ease of use for physicians combined
                with a lower cost for payors. We believe that the Surgery Partners
                model of partnering with leading physicians to provide superior
                patient outcomes will allow the company to continue to grow at an
                attractive rate. We share management’s excitement about the future
                and look forward to working with them to build their market-leading
                position.

        106.    In order to effectuate the 2009 Surgery Partners’ buyout, H.I.G. used funds it had

 raised from its investor-clients which was pooled into the buyout fund. By virtue of its managerial

 and advisory role to the buyout fund and the buyout fund’s large equity stake, the H.I.G.

 Defendants controlled the Surgery Partners business. Further, H.I.G., through its Bayside business

 unit, contracted to provide Surgery Center Holdings, Inc. with managerial, consulting, and

 advisory services.

        107.    Surgery Partners and its related businesses were, at that time, held by Surgery

 Partners Holdings, LLC (that entity and/or its assets were purchased by H.I.G.). Surgery Partners

 Holdings, LLC was simply a holding company that owned all shares in Surgery Partners, LLC and

 its affiliated and subsidiary businesses. Surgery Center Holdings, Inc. became the successor

 company to Surgery Partners Holdings, LLC after the H.I.G. buyout was consummated.

        108.    While the buyout fund is principally owned by H.I.G.’s investor-clients (e.g.,

 institutional investors or high net worth individuals) who are limited partners in the fund, the


                                                 22
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 27 of 128 PageID 705




 buyout fund was managed and operated by the H.I.G. Defendants.

        109.      As stated above, pursuant to the December 2009 H.I.G. Management Agreement,

 Surgery Partners paid the H.I.G. Defendants, through H.I.G’s Bayside unit, a minimum annual cash

 consulting fee of, initially, $1 million to provide management, consulting, and financial advice to

 Surgery Partners, particularly on the business of any companies formed, expanded, or acquired by

 Surgery Partners after December 2009.

        110.      In early May 2011, following the NovaMed merger, Surgery Partners and H.I.G.

 amended the H.I.G. Management Agreement to increase H.I.G.’s minimum annual management fee

 to $2 million.

        111.      During 2013, in addition to the $2 million minimum fee, Surgery Partners paid the

 H.I.G. Defendants another $2.7 million for management and advisory services. The H.I.G.

 Management Agreement was again amended in November 2014 after the Symbion merger to increase

 the minimum annual management, consulting, and advisory fees paid by Surgery Partners to H.I.G.

 Defendants from $2 million to $3 million per year.

        112.      During 2014, Surgery Partners paid H.I.G. an additional $20.1 million in fees under

 the Management Agreement. $17.6 million of those fees related to Surgery Partners’ acquisition of

 Symbion.

        113.      During 2015, pursuant to the H.I.G. Management Agreement, Surgery Partners paid

 H.I.G., through Bayside, a termination fee, as well as a transaction fee of $5.4 million. At the time of

 Surgery Partners’ 2015 IPO, the H.I.G. Management Agreement terminated. However, the H.I.G.

 Defendants’ control over Surgery Partners’ operations continued until 2017 (when H.I.G. sold its

 majority stake), including through H.I.G.’s managing partners’ leadership positions on the Board of

 Surgery Partners and its subsidiaries.



                                                   23
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 28 of 128 PageID 706




        114.    The H.I.G. Defendants were not mere passive owners, but actively involved in all

 aspects of Surgery Partners’ business, including the provision of

                management, consulting and financial advisory services to the
                Company and its subsidiaries, which services will include advice
                and assistance concerning any and all aspects of the operations,
                planning, financing and budgeting of [Surgery Center Holdings,
                Inc.] and its subsidiaries and all acquisitions, dispositions and
                financings undertaken by such entities, as needed from time to time,
                including advising the Company and its subsidiaries in their
                relationships with banks and other financial institutions and with
                accountants, attorneys, financial advisers and other professionals
                with respect to such services….

        115.    The H.I.G. Defendants regularly exercise supervisory control over their portfolio

 companies through the framework of “management, consulting and financial advisory services”

 agreements. For example, VAS Aero Services, LLC, an aviation products company owned by an

 affiliate of H.I.G. Capital from 2010 to 2015, entered into a management service agreement with

 H.I.G. Capital in 2010, pursuant to which H.I.G. Capital would provide “management consulting,

 and financial advisory services” to VAS Aero Services for an annual fee. In 2019, the District

 Court of Appeal of Florida upheld a trial court’s factual determination that this agreement gave

 H.I.G. Capital “both a supervisory and financial interest in VAS.” Volvo Aero Leasing, LLC v.

 VAS Aero Servs., LLC, 268 So.3d 785, 788-90 (Fla. 4th DCA 2019).

        116.    The H.I.G. Defendants were required, upon request, to provide reports to Surgery

 Partners regarding the management and financial advisory services they were providing. Surgery

 Partners was responsible for paying any expenses incurred by the H.I.G. Defendants related to

 services provided under the H.I.G. Management Agreement. Surgery Partners even agreed to

 indemnify and hold harmless Bayside and its affiliates for conduct arising from or relating to the

 Management Agreement with certain narrow exceptions (e.g., gross negligence and willful

 misconduct).


                                                24
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 29 of 128 PageID 707




        117.    Doyle, Surgery Partners’ CEO, executed the H.I.G. Management Agreement on

 behalf of Surgery Partners and its affiliated businesses, including Surgery Partners Holdings, Inc.,

 Surgery Partners, LLC, and Tampa Pain Relief Center, Inc. A critical element of the H.I.G.

 Defendants’ control over Surgery Partners business, the H.I.G. Management Agreement, was

 executed by Richard Siegel, Esquire, General Counsel and Chief Compliance Officer of Defendant

 H.I.G. Capital (who also acted as Vice President and General Counsel of Bayside).

        118.    As alleged herein, from December 2009 until Surgery Partners’ 2015 initial public

 offering, H.I.G. Capital exerted extensive control over existing and new business. This control

 extended to H.I.G.’s appointing all members of the Board of Directors of Surgery Partners, Inc.,

 Surgery Partners’ Board, including the H.I.G. Defendant representatives on the Board, were

 charged with serving “as a prudent fiduciary for shareholders” and overseeing the management of

 Surgery Partners’ business operations.

        119.    Even after the 2015 IPO, and until 2017 when the H.I.G. Defendants sold their

 majority interest in Surgery Partners, the H.I.G. Defendants still exerted substantial control over

 Surgery Partners’ operations through their continued control of its Board.

        120.    H.I.G. Capital personnel who served on Surgery Partners, Inc.’s Board of Directors

 included Christopher Laitala, M.B.A., Matthew Lozow, M.B.A., and Fraser Preston, J.D., M.B.A.

        121.    H.I.G. Capital’s control over Surgery Partners’ management and business

 development is evidenced by the fact that the H.I.G. Defendants installed Laitala as President of

 Surgery Center Holdings, Inc. starting on December 24, 2009 (the date of H.I.G.’s buyout of

 Surgery Partners). At that point, Surgery Center Holdings, Inc. was the primary entity through

 which Surgery Partners did business, providing H.I.G., through Laitala, with additional insight and

 control over the Surgery Partners businesses.



                                                 25
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 30 of 128 PageID 708




         122.    Later on, the H.I.G. Defendants installed Laitala as Chairman of the Board. Mr.

 Laitala has extensive experience in healthcare investments and had a professional focus not just

 on buyout transactions themselves but also “post-closing growth strategies” of portfolio companies

 like Surgery Partners.

         123.    Laitala served as the main H.I.G. Capital representative interacting with Surgery

 Partners’ leadership prior to the buyout and he continued to quarterback H.I.G. Capital’s control

 over existing and new business operations at Surgery Partners thereafter.

         124.    Between 2009 and 2017, H.I.G.’s Laitala played a key role in managing and

 advising Surgery Partners. Pursuant to the H.I.G. Management Agreement, he was the primary

 contact between Surgery Partners and the H.I.G. Defendants for any communications “required or

 permitted” at: Bayside Capital, Inc. 600 Fifth Avenue 24th Floor New York, New York 10020

 Attn:   Chris     Laitala   Telephone:     212-506-0500      Facsimile:     212-506-0559      Email:

 claitala@higcapital.com.

         125.    When announcing Laitala’s May 2017 resignation from Surgery Partners’ Board,

 Surgery Partners noted that he had “served on the Board of Directors of Surgery Center Holdings,

 Inc. since leading H.I.G. Capital, LLC's investment in December 2009,” and that, in addition to

 serving on the Board and “as chairman of the Board since August 2015,” Laitala also served as a

 member of the Audit Committee of the Surgery Partners’ Board until September 2016 and as a

 member of the Compensation Committee of Surgery Partners’ Board. Surgery Partners noted that

 “Mr. Laitala’s resignation is part of a planned transition off of the Board following his resignation

 from H.I.G. Capital, LLC, the majority stockholder of the Company, and is not due to a

 disagreement with the Board or management or on any matter relating to the Company’s

 operations, policies or procedures.”



                                                  26
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 31 of 128 PageID 709




        126.    However, Surgery Partners’ account of Laitala’s resignation was contradicted by a

 shareholder’s characterization, included in a filing in Delaware Chancery Court, according to

 which Laitala “abruptly” resigned to protest the H.I.G.-Bain deal’s lack of fairness, less than a

 week before the Surgery Partners’ Board approved the transaction. Klein v. H.I.G. Capital, LLC,

 2018 WL 6719717, at *2 (Del. Ch. Dec. 19, 2018).

        127.    Like Laitala, in May 2017, after H.I.G.’s sale of its Surgery Partners’ stock to Bain

 Capital, Matthew Lozow resigned from Surgery Partners Inc.’s Board of Directors, all committees

 of that Board, and all Boards of Directors of Surgery Partners’ subsidiaries on which he had served.

 Lozow had served on the Surgery Partners’ Board since the Company went public in April 2015.

 He had also served on Surgery Partners’ Compensation Committee since its inception. Bain

 Capital, pursuant to its rights under the Common Stock Purchase Agreement, requested the

 resignation of Mr. Lozow, the H.I.G.-affiliated Director on the Board, effective upon the Common

 Stock Closing. Surgery Partners announced that “Mr. Lozow’s resignation from the Board is not

 due to a disagreement with the Board or management or on any matter relating to the Company’s

 operations, policies or procedures.”

        128.    H.I.G.’s senior managing director, Fraser Preston, Esquire, also played a role in

 managing and advising Surgery Partners after H.I.G.’s takeover in 2009. Preston served on

 Surgery Partners’ Board from H.I.G.’s acquisition of Surgery Partners in 2009 until July 2012.

        129.    Preston, like Laitala and Lozow, was involved in H.I.G.’s efforts to grow Surgery

 Partners from a small independent ASC operator with operations in Florida, to a company that

 went public and owned and operated over “180 facilities in 32 states, including surgical facilities

 and ancillary services comprised of a diagnostic laboratory, multi-specialty physician practices,

 urgent care facilities, anesthesia services, optical services and specialty pharmacy services.” In



                                                 27
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 32 of 128 PageID 710




 early 2013, Mr. Preston left Surgery Partners’ Board in anticipation of his transfer to the west coast

 to establish H.I.G.’s presence in that region.

        130.    From 2009 through 2017, the H.I.G. Defendants controlled and managed Surgery

 Partners, Inc. and its affiliated businesses and were focused on maximizing their management and

 advisory fees, Surgery Partners’ revenues, returns for itself, and, of course, returns for their

 investors. This financially focused approach put profits before patients as, under H.I.G.’s control

 and direction, Surgery Partners created and then expanded its illegal toxicology testing scheme (as

 set out more fully herein).

        131.    H.I.G. Capital’s 2014 press release announcing Surgery Partners’ acquisition of

 Symbion included quotes from Surgery Partners’ CEO Doyle, as well as H.I.G.’s Laitala. In it,

 both Doyle and Laitala referred to Surgery Partners’ ancillary service lines. H.I.G.’s Laitala

 highlighted the importance of Surgery Partners’ “outpatient ancillary lines of care, including

 …diagnostic testing,” which “Surgery Partners and Symbion expect …will enhance its ability to

 offer patients a wide array of these complimentary services.” H.I.G. noted that “Surgery Partners

 …provides ancillary services to support its physician-partners and improve the quality and growth

 of its facilities.” Laitala also added that H.I.G. would continue to build on Surgery Partners’

 momentum and welcomed Symbion’s management team to Surgery Partners.

        132.    At the same juncture, Surgery Partners, through CEO Mike Doyle, also emphasized

 H.I.G.’s active management of Surgery Partners and involvement in growing Surgery Partners’

 business:

                HIG is an experienced healthcare investor with an impressive track
                record of success in the healthcare industry. We are delighted by the
                prospect of building our business together with the H.I.G. team. Our
                partnership with will allow Surgery Partners to continue to provide
                our physician partners and patients the most efficient, highest
                quality service in the industry.


                                                  28
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 33 of 128 PageID 711




        133.    So extensive was H.I.G.’s control and management of Surgery Partners through the

 H.I.G. Management Agreement that the minimum annual advisory and management fee was

 doubled from $1 million to $2 million from 2010 to 2011 (the year when Logan Labs was formed

 and Surgery Partners merged with NovaMed). Again, in 2014, the minimum annual management

 and advisory fee paid by Surgery Partners to the H.I.G. Defendants was raised by $1 million (to

 $3 million). In 2013 to 2014 alone, Surgery Partners, Inc. paid H.I.G. Capital’s affiliate, Bayside,

 more than $20 million in additional advisory and management fees.

        134.     By virtue of H.I.G.’s total control and supervision of Surgery Partners, H.I.G., an

 experienced healthcare investor, was involved in key components of Surgery Partners’ business,

 including the fraudulent conduct alleged herein. H.I.G. was not a passive investor in Surgery

 Partners. Rather, the essence of H.I.G.’s involvement was to provide a robust management role, a

 “partnership” with Surgery Partners’ executives, as CEO Doyle called it, in order to grow its

 portfolio company, while providing millions of dollars’ worth of advisory, consulting, and

 management services.

        135.    The creation of Logan Labs was a key pillar of Surgery Partners’ business strategy

 during the years the H.I.G. Defendants controlled existing and new business lines. For example,

 in March 2016 Surgery Partners’ CEO Doyle and CFO Teresa Sparks emphasized in a presentation

 to investors the importance of Logan Labs in Surgery Partners’ business. An Executive Summary

 and Company Timeline featured just four strategic achievements following the H.I.G. takeover:

 the 2011 acquisition of NovaMed; the 2013 expansion into DNA testing and pharmacy services;

 the acquisition of Symbion; and the launch of Surgery Partners’ diagnostic laboratory services

 business, beginning with the formation of Logan Labs in 2011.

        136.    Doyle and Sparks explained that Surgery Partners’ move into “ancillary” services



                                                 29
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 34 of 128 PageID 712




 like toxicology testing had been aimed at retaining revenue from the referrals of employed

 physicians’ “[s]ervices [that are] otherwise outsourced to unaffiliated third parties.”

        137.    Further, when Surgery Partners merged with Symbion in 2014, Surgery Partners

 touted its ability to capture more referrals from affiliated physicians by “deploying” its “ancillary

 services” to Symbion’s physician network as well. In other words, by purchasing Symbion,

 Surgery Partners would be able to tap into a new captive service of referrals for ancillary services,

 including Logan Labs: Symbion’s physicians would refer their patients for toxicology tests to be

 performed at Logan Laboratories.

        138.    The H.I.G. Defendants promoted the importance of Surgery Partners’ ancillary

 service offerings to investors, including its toxicology business.

        139.    The success of Logan Labs was based almost entirely upon a management scheme

 to systematically coerce Surgery Partners’ physicians to order expensive (and excessive)

 toxicology tests and financially rewarding them for doing so. Against that backdrop, upper

 management’s duty, including that of H.I.G. and its majority representatives on Surgery Partners’

 Board, to avoid, detect, or terminate such illegal conduct is apparent.         Instead, the H.I.G.

 Defendants managed Surgery Partners’ operations to profit from this fraudulent scheme.

        140.    Even after the Symbion deal, Surgery Partners’ strategy was to search for “new

 locations and markets to continue ancillary implementation.” Surgery Partners’ business model

 depended on expanding its market footprint, not merely in order to capture the revenue associated

 with a surgical procedure itself, but also to capture revenues from more profitable ancillary

 services (e.g., toxicology tests). Seventy-five percent (75%) of the EBITDA (Earnings Before

 Interest, Taxes, Depreciation, and Amortization) that Surgery Partners could generate from

 patients (and their insurers) was derived from “ancillary services.”



                                                  30
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 35 of 128 PageID 713




        141.    H.I.G. Capital’s 2017 press release announcing the sale of its Surgery Partners’

 stake to Bain Capital described Surgery Partners’ “aggressive growth plan, expanding its footprint

 across the country and enhancing its specialty mix and ancillary service offerings, through both

 organic growth and acquisitions,” achieved as a direct result of “strategic guidance and capital

 support from H.I.G.” (emphasis added).

        142.    The actual surgical services component of Surgery Partners’ business, because of

 its associated operational costs, accounted for a smaller share of Surgery Partners’ EBITDA.

 Surgery Partners’ revenue strategy in the years since H.I.G. Defendants took over was aimed at

 capturing the higher-yield earnings from ancillary services, whose lifeline was referrals from its

 captive surgery centers and employed physicians and mid-level providers.

        143.    This is reflected in Surgery Partners, Inc.’s Form S-1 which was filed attendant to

 the company’s 2015 initial public offering and which was signed by H.I.G. Capital partners Laitala

 (Bayside’s official representative) and Lozow, as well as H.I.G.’s co-conspirator Doyle (in his

 capacity as CEO and as a Director) and Adam Feinstein C.F.A., formerly the Senior Vice

 President, Strategy & Corporate Development at LabCorp, both of whom had been appointed by

 H.I.G. Feinstein was thus experienced in the laboratory industry. In the Form S-1, the company

 and its Directors made repeated references to the importance of its toxicology and ancillary

 offerings.

        144.    Surgery Partners’ leadership also recognized that H.I.G. provided substantial

 management and continuing guidance over Surgery Partners’ business strategy and that Surgery

 Partners’ executives had “in recent years depended on our relationship with our Sponsor [i.e.,

 H.I.G. Capital], to help guide our business plan.”

        145.    The Surgery Partners’ IPO prospectus, signed by the aforementioned H.I.G.



                                                 31
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 36 of 128 PageID 714




 Officers and Directors, makes clear that Surgery Partners’ leaders (including H.I.G.

 representatives) were knowledgeable of the statutes and regulations governing its business. The

 prospectus made repeated and extensive references to the Anti-Kickback Statute, Stark Law, fraud

 and abuse laws, and the False Claims Act.

        146.     In fact, the Surgery Partners’ prospectus refers to its leaders’ knowledge of the

 Stark Law, its application to “clinical laboratory services” (e.g., toxicology services) and the

 “substantial monetary penalties” that could result from non-compliance.

        147.    Surgery Partners’ own prospectus shows that Surgery Partners and its Board

 Members (including H.I.G.) were fully aware of the compliance mandates of the Stark Law, Anti-

 Kickback Statute, and False Claims Act.

        148.    The prospectus indicates that H.I.G. and Surgery Partners’ management were aware

 of the attendant risks associated with Surgery Partners’ post-2012 reliance on referrals from

 employed physicians to Logan Labs and other high-revenue ancillary services, as well as the fact

 that Surgery Partners’ toxicology lab was a major and growing component of the company’s

 business. Surgery Partners’ revenue strategy, under H.I.G.’s direction and oversight, involved

 incentivizing referrals from its employed physicians.

        149.    Given those facts, the H.I.G. Defendants and Surgery Partners’ other management

 members would have known or should have known that the new Logan Labs business and pivotal

 toxicology arrangements with physicians working at Surgery Partners’ practices were non-

 compliant under the AKS, Stark Law, and False Claims Act. Surgery Partners’ Logan Labs, an

 integral component of its business, was created in 2011 during the time that the H.I.G. Defendants’

 affiliates were paid millions of dollars to provide management and advisory services on all new

 Surgery Partners businesses, those organically grown (Logan Labs) and those acquired (i.e.,



                                                 32
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 37 of 128 PageID 715




 Symbion).

         150.    Logan Labs was founded by Surgery Partners and their advisors and managers, the

 H.I.G. Defendants, to harness medically unnecessary referrals from Surgery Partners’ own

 financially motivated physicians. Logan Labs was created solely as a vehicle for fraud (and had

 little if any legitimate purpose).

         151.    Surgery Partners’ Board of Directors (including H.I.G. Defendants’ management

 on the Board) and the H.I.G.-affiliated managers and advisors, were duty-bound to make

 themselves aware of the illegality and non-compliance with well-known fraud, waste and abuse

 laws (e.g.¸ the False Claims Act, Anti-Kickback Statute, and Stark Law) associated with their

 Logan Labs growth strategy. Moreover, a substantial portion of Surgery Partners’ growth during

 H.I.G.’s tenure was linked to Logan Labs’ toxicology scam and much of that came from Medicare

 and other Government payors. H.I.G. personnel, including their Board Representatives, were

 aware of Surgery Partners’ reliance on Medicare and Government payors, making the need to

 avoid and/or to remedy the company’s compliance failures all the more glaring.

         152.    Between 2012 and 2017, Logan Laboratories received tens of millions of dollars in

 reimbursements from Government healthcare programs. Medicare Part B alone paid at least $32

 million for claims which the Defendants caused to be submitted for toxicology tests referred to

 Logan Labs as a result of the fraudulent scheme set forth herein. In the first four full years that

 Logan Labs was actively in operation (2012 to 2016), its annual Medicare receipts for toxicology

 testing ballooned 216.6% from approximately $2,637,363.00 to $8,350,344.00 (an astounding

 54% average annual increase).

         153.    In other words, Logan Labs’ fraudulent toxicology scheme was a profit center for

 Surgery Partners’ executives and their management and advisory partners at H.I.G. H.I.G. was in



                                                 33
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 38 of 128 PageID 716




 frequent and routine contact with Surgery Partners executives whereby H.I.G. personnel sought

 and received extensive financial and operational information on Surgery Partners’ key profit

 centers, including Logan Labs and the illegal conduct set out herein; in response, H.I.G. provided

 management and advisory services related to these profit centers. As Laitala described H.I.G.’s

 investment in Surgery Partners, “[i]t’s all about free cash flow,” and Logan Labs was a major

 source of “free cash flow” for the larger Surgery Partners business. Logan Labs’ dependence on

 UDT referrals for patients covered by Government healthcare programs               highlighted that

 generating “free cash flow” through Logan Labs involved a disproportionate fraud upon

 Government payors.

        154.    The H.I.G. Defendants, as a private equity firm, were focused on growing Logan

 Labs to sell it (as a subsidiary of Surgery Partners) to other investors at a later date. Organic (as

 opposed to accretive) growth was an important means to achieve such growth and Logan Labs

 served those ends.

        155.    H.I.G. managed Surgery Partners to best grow its revenue, thereby increasing the

 company’s enterprise value, and the related gain to H.I.G. in a subsequent sale.

        156.    Surgery Partners, under the H.I.G. Defendants’ control and management, shifted its

 growth strategy from near-exclusive reliance on acquisitions to finding new revenue sources to

 fuel organic growth. Beginning in 2011, the H.I.G Defendants led Surgery Partners’ development

 of its first home-grown business with the formation of Logan Labs and its profitable UDT services.

 Logan Labs fed H.I.G.-controlled Surgery Partners more revenue and profit from each patient. As

 set out supra and infra, by coercing physicians to order fraudulent toxicology tests, each patient

 became a larger individual source of revenue, providing a simple means to increase organic growth

 at an astounding pace.



                                                  34
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 39 of 128 PageID 717




        157.    In September 2011, less than two years after the H.I.G. Defendants took over

 management decisions, particularly regarding new business lines, Surgery Partners’ subsidiary

 Logan Labs was created. Throughout their tenure at Surgery Partners, H.I.G. Defendants managed,

 advised, and consulted Surgery Partners’ executives and the executives managing Logan Labs and

 physician practices in the creation and operation of this toxicology fraud scheme.

        158.    Surgery Partners, under H.I.G.’s control, supervision, and oversight, grew in large

 part through the Logan Labs’ toxicology scheme, allowing Surgery Partners to continue to pay

 down its substantial debt while increasing its revenue through fraudulent toxicology practices.

        159.    As Surgery Partners noted in its 2015 S-1 filing, concerning its “ancillary services”

 strategy (which substantially relied on its UDT scheme):

                A differentiated aspect of our model is our Ancillary Services
                strategy supporting our patients and physicians. These services
                present significant growth opportunities for our Company and are
                not additive to the cost of care for patients and payors as these
                services are otherwise provided by unrelated third parties. We
                believe our Ancillary Services better support our physicians by
                providing control over the quality of these services and less variation
                in clinical outcomes.

                The 15 ASCs in our portfolio where we have incorporated multiple
                Ancillary Services demonstrate the successful execution of our
                Ancillary Services strategy. In these surgical facilities, we have
                experienced, from 2011 to 2014, an additional increase to their
                operating income CAGR of approximately 20% and an enhanced
                improvement in their operating income margin of approximately
                10%. We have been, and plan to, continue deploying our Ancillary
                Services strategy across the rest of our platform, which we believe
                will be an important driver of our future growth.

        160.    The S-1 misrepresents the clinical value afforded to Surgery Partners’ physicians

 (and their patients) from in-house ancillary offerings (e.g., Logan Labs). As set out below, Dr.

 Cho witnessed that Logan Labs provided grossly deficient UDT results. The true rationale for the

 creation of Logan Labs was unrelated to quality patient care, medical necessity, or clinical efficacy.


                                                  35
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 40 of 128 PageID 718




 Instead the creation and growth of Logan Labs was aimed at fraudulently generating profits at the

 expense of sound medicine.

        161.    Meanwhile, the S-1’s claim that UDT is “not additive” to the costs of care to the

 patient and payors is false given that Surgery Partners’ UDT clinical policies coerced physicians

 to order more and more UDT (particularly the most expensive quantitative tests) regardless of

 medical necessity, thereby greatly increasing costs to the healthcare system. By funneling these

 urine toxicology tests through Surgery Partners’ Logan Labs, the reimbursements from these tests,

 received largely from federal healthcare programs, increased the net profitability (measured in

 reference to EBITDA) of the H.I.G. Defendants’ portfolio company, Surgery Partners, and directly

 impacted its value. The H.I.G. Defendants’ sold their interest in Surgery Partners for a significant

 gain in 2017 in a $503 million deal with a Bain & Company fund.

        162.    The fraud here involved patients who partake in Government healthcare programs,

 including, but not limited to Medicare. Id. During the relevant time period, nearly 40% of Surgery

 Partners’ revenue came from Government payors. Logan Labs was heavily dependent on

 government payors and Surgery Partners’-affiliated physicians as referral sources. For example,

 an internal Surgery Partners document identifies hundreds of confirmatory UDT referrals to Logan

 Labs and the related claims submitted to Medicare for Logan Labs testing formed the plurality of

 Logan Labs’ charges (with TRICARE and CHAMPVA also targeted). The referral sources were

 largely, if not entirely, Surgery Partners’ physicians who were subject to the same illegal policies

 and financial incentives set out herein.

        163.    By way of example, Surgery Partners’ physicians referred the following patients to

 Logan Labs for unnecessary confirmatory UDT testing pursuant to these policies and the

 government healthcare programs set out herein were billed shortly after the date of service:



                                                 36
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 41 of 128 PageID 719




          Patient           Date of          Referring             Payor              Amount
          Initials          Service          Physician                                Charged

          C.S.              9/16/2014        Dr. John Otero        TRICARE            $1,591.26

          K.C.              9/18/2014        Dr. Miguel Attias     CHAMPVA            $1,302.66

          T.C.              9/18/2014        Dr. Todd Traub        Medicare           $1,103.7

          Z.V.              2/10/2015        Dr. Hector Cases      Medicare           $1,462.00



        164.     Pertinently, before Logan Laboratories was established in 2011, Surgery Partners

 had no UDT policy and physicians were not financially rewarded for ordering UDT from any

 outside lab. In other words, before H.I.G. took control of Surgery Partners and began providing

 management and advisory services worth millions of dollars, and before Logan Labs was created,

 Surgery Partners employed physicians who referred their patients for UDT for largely, if not

 entirely, bona fide reasons from outside labs or used cheaper means to do so (i.e., dipstick tests) –

 and even then infrequently. At that time, Surgery Partners likewise had no profit or profit incentive

 to be had from sending such toxicology tests to any outside labs.

        165.     The creation of Logan Labs alone, which relied on Surgery Partners-affiliated

 physicians for nearly all of its referrals, would not add to Surgery Partners’ profitability if Surgery

 Partners had operated the lab subsidiary in a legitimate manner. There simply is not the same level

 of demand for expensive confirmatory or quantitative UDT when providers rely on their own

 independent medical judgment, typically involving infrequent simple dip stick UDT – which was

 not even performed at Logan Labs.

        166.     Surgery Partners and its managers and advisors, including the H.I.G. Defendants,

 implemented a corporate scheme to create a growth opportunity through the formation of Logan

 Labs. The H.I.G. Defendants were paid precisely to provide management and financial advice and


                                                   37
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 42 of 128 PageID 720




 consulting services on such new business opportunities. Surgery Partners’ Board, with leaders

 from the H.I.G. Defendants, would not approve an investment to fund the formation of Logan Labs

 without the involvement and approval of the H.I.G. Defendants, whose very purpose was to

 manage Surgery Partners in a manner that maximized financial returns.

        167.    As stated above, Logan Labs could only become a generator of substantial revenue

 for Surgery Partners by instituting the fraudulent scheme employed from 2011 until 2017: to

 coercively inflate UDT referral volume and then mandate that those improper referrals be sent to

 Logan Labs.

        168.    Moreover, Surgery Partners continued to grow through acquisitions of physician

 practices and other partners. With each acquisition, Surgery Partners, controlled by the H.I.G.

 Defendants, then applied its toxicology fraud scheme to each newly acquired partner, creating a

 stronger UDT revenue stream to Logan Labs.

        169.    When Surgery Partners acquired a larger patient census, for example by acquiring

 a surgery center (or similar entity), that patient pool represented a valuable revenue stream for

 Surgery Partners’ ancillary services, particularly UDT. Logan Labs was thus a key component of

 the H.I.G.-controlled Surgery Partners’ strategy, making Surgery Partners present patient

 population more valuable while also making Surgery Partners’ serial acquisition strategy even

 more effective.

        170.    Surgery Partners’ IPO prospectus is replete with numerous attempts to address the

 legality of Surgery Partners’ referral relationships as to a great many aspects of Surgery Partners’

 core business model. Yet the prospectus does not mention the legality of Logan Labs’ practices.

 For example, the prospectus represented that Surgery Partners’ relationship with physician

 investors and the fact that they may refer patients to the company’s ambulatory surgery centers for



                                                 38
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 43 of 128 PageID 721




 surgeries did not fall within any Anti-Kickback Statute safe harbors but set out various specific

 steps that Surgery Partners has taken to otherwise comply with the law. However, the document

 does not mention the legal issues related to the Logan Labs UDT scheme, much less address the

 Anti-Kickback Statute, and False Claims Act implications of the Defendants’ operation of that

 business, which was dependent on tainted referrals for unnecessary testing, as became apparent to

 the Relators.

        171.     In fact, an outside investor in the IPO would have no way of knowing the fraudulent

 practices that formed the bedrock of Surgery Partners’ toxicology business model (which had

 afflicted the company’s toxicology business from its formation).

        172.     In a filing meant to, and required to, address all material aspects of Surgery

 Partners’ business, see generally 15 U.S.C. § 77k, Surgery Partners and their management partners,

 the H.I.G. Defendants, who were duty bound to familiarize themselves with – and truthfully

 represent— key aspects of Surgery Partners’ business, id., failed to address the manifest violations

 of federal healthcare laws resulting from the H.I.G. Defendants’ leadership and the company’s

 fraudulent toxicology revenue growth scheme.

        173.     Surgery Partners and H.I.G. conceded in their prospectus that they made no attempt

 to secure an opinion on the legality of their UDT revenue strategy by asking O.I.G. for an advisory

 opinion:

                 The OIG is authorized to issue advisory opinions regarding the
                 interpretation and applicability of the Anti-Kickback Statute,
                 including whether an activity constitutes grounds for the imposition
                 of civil or criminal sanctions. We have not, however, sought such
                 an opinion regarding any of our arrangements. If it were
                 determined that our activities, or those of our surgical facilities
                 or hospitals, violate the Anti-Kickback Statute, we, our
                 subsidiaries, our officers, our directors and each surgical facility
                 and hospital investor could be subject, individually, to
                 substantial monetary liability, prison sentences and/or exclusion


                                                 39
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 44 of 128 PageID 722




                from participation in any healthcare program funded in whole
                or in part by the U.S. government, including Medicare,
                Medicaid, TRICARE or state healthcare programs.

        174.    Surgery Partners, owned and managed through representatives of the H.I.G.

 Defendants, could have easily vetted the AKS-implications of its toxicology business with

 regulators. It recklessly chose not to.

        175.    On information and belief, H.I.G. and Surgery Partners omitted any substantive

 discussion of the compliance implications of their ancillary toxicology business (Logan Labs) in

 their prospectus (or any other similar documents) because they knew that the practices (as set forth

 herein) violated the Anti-Kickback Statute, Stark Law, and the FCA.

        176.    Keeping investors (and regulators) in the dark about the nature of the UDT business

 model would be particularly important in light of similar UDT fraud schemes which had been

 successfully prosecuted by the federal Government around the time of Surgery Partners’ IPO

 (which cases had been reported in the media).

        177.    Accordingly, any public discussion of the internal workings of the Logan Labs

 fraud scheme and regulatory implications of Surgery Partners’ UDT business model, formed and

 implemented under H.I.G. Defendants’ leadership and control, would have created investor

 skepticism and unwanted regulatory attention, putting the IPO and Surgery Partners’ profits at risk.

 Thus, the H.I.G. Defendants and Surgery Partners’ executives substantively addressed the

 compliance implications of the other aspects of Surgery Partners’ business but omitted any

 discussion of the manifest compliance problems plaguing their revenue-generating toxicology lab,

 the key pillar of their success they flaunted in presentations to investors.

        178.    The H.I.G. Defendants knowingly and recklessly disregarded their obligations to

 lead a major healthcare provider in a manner that is compliant from a fraud, waste, and abuse



                                                   40
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 45 of 128 PageID 723




 perspective. These Defendants billed and were paid tens of millions of dollars to provide

 management and advisory services to a company operating in a highly regulated industry, but they

 failed to even give lip service to compliance issues. From the time that H.I.G. took control of

 Surgery Partners in late 2009 until the IPO in 2015, the H.I.G. Defendants and Surgery Partners’

 management did not even have a compliance program, which was established only in 2015, just in

 advance of the IPO.

        179.    On information and belief, this compliance program was created as little more than

 window dressing to assuage potential investors in the IPO that Surgery Partners’ business

 operations were compliant with the law.

        180.    The lack of a compliance program at Surgery Partners for most of its existence

 while under H.I.G. control is particularly remarkable in light of the fact that Surgery Partners’

 business model relied largely on referrals from its physician partners to the company’s wholly

 owned ancillary service subsidiaries. Any healthcare business model reliant on such extensive

 self-referrals requires strict compliance oversight.

        181.    Moreover, H.I.G., as a serial investor of billions of dollars in healthcare businesses,

 and as Surgery Partners’ “partner” beginning in 2009, was well aware of all regulatory mandates

 that govern healthcare providers, including the FCA and the Anti-Kickback Statute.

        182.    The H.I.G. Defendants’ history also shows that the fraud, waste, and abuse laws

 and their implications on H.I.G.’s healthcare companies were well known to H.I.G. For example,

 Defendant H.I.G. Capital, LLC is also a defendant in another False Claims Act case arising from

 its alleged role in a fraud scheme involving its investment and management of a mental health

 center, which has been pending since 2013, and involves conduct dating back to 2009 (around the

 same time that they acquired Surgery Partners). U.S. ex rel. Martino-Fleming v. S. Bay Mental



                                                  41
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 46 of 128 PageID 724




 Health Ctr., Inc., CV 15-13065-PBS (D. Mass.) (Commonwealth of Massachusetts intervening).

 As they did at Surgery Partners, the H.I.G. Defendant in the South Bay Mental Center matter were

 alleged to have conducted pre-acquisition due diligence, possessed experience in running regulated

 health care providers, and seeded the Board of the acquired company with an H.I.G. managing

 director and other principals.

        183.    The conduct of another (now former) H.I.G.-managed healthcare company, Allion

 Healthcare, was implicated in a criminal Medicaid fraud verdict arising from what was described

 as “one of the biggest drug-diversion crimes in history” and which involved over $100 million in

 fraudulent claims.1

        184.    From 2011 through H.I.G.’s sale in 2017, individuals from H.I.G. Capital who

 served on Surgery Partners’ Board and individuals from the H.I.G. Defendants’ affiliate, Bayside,

 were paid nearly $40 million in management and advisory fees for the valuable services they

 performed to grow Surgery Partners with H.I.G.’s “partners,” including CEO Doyle and his team,

 which included Will Milo. The H.I.G. Defendants’ growth strategy depended in large part on

 high-revenue ancillary services, particularly Logan Labs, which was a major source of Surgery

 Partners’ growth during H.I.G.’s control over the company. The H.I.G. Defendants knew,

 approved of, and provided millions of dollars in management and advisory services related to the

 forming and operating new businesses, including the Logan Labs fraud set out herein.

                        e)        Surgery Partners Acquisition Company, Inc.

        185.    In August 2011, one year after H.I.G. Defendants purchased Surgery Partners,

 Surgery Partners’ CEO Doyle formed Surgery Partners Acquisition Company, Inc. (“Surgery



        1
          “Guilty Verdict is Handed Down in 2012 MOMS Pharmacy Drug-Diversion Case,” Pharmaceutical
 Commerce, Aug. 11, 2016, https://pharmaceuticalcommerce.com/legal-regulatory/guilty-verdict-handed-2012-
 moms-pharmacy-drug-diversion-case/.

                                                   42
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 47 of 128 PageID 725




 Partners Acquisition”), a Florida corporation. The address for Surgery Partners Acquisition is the

 same as Defendants Surgery Partners, LLC and Tampa Pain Relief: 5501 West Gray Street,

 Tampa, Florida.

        186.    Since August 2011, Doyle has been the CEO of Surgery Partners, Surgery Partners

 Acquisition, and Tampa Pain Relief Center, Inc.

        187.    As was the case for Surgery Partners, LLC, in 2015, the principal place of business

 for Surgery Partners Acquisition was changed to 40 Burton Hills Blvd., Nashville, Tennessee.

                        f)     Surgery Center Holdings, Inc.

        188.    As described below, Surgery Partners formed Logan Labs in September 2011,

 nearly two years after H.I.G. Capital, LLC purchased Surgery Partners and its chain of pain relief

 clinics (operated through subsidiaries, including Defendant TPRC).

        189.    In September 2011, when Surgery Partners’ executive William Milo applied for the

 National Provider Identifier (“NPI”) for Logan Labs, the parent organization of Logan Labs was

 identified as “Surgery Center Holdings, Inc.”

                        g)     Surgery Center Holdings, LLC

        190.    Just before the September 2015 IPO of Surgery Partners, Inc., Defendant H.I.G.

 Surgery Centers, LLC, an affiliate of Surgery Partners, held 47,054,245 Class A Units of Surgery

 Center Holdings, LLC.

        191.    At the time of the September 30, 2015 IPO, Defendant H.I.G. Surgery Center

 Holdings, LLC received 82 %, or 27,780,115 shares of Surgery Partners, Inc.

                        h)     Surgery Partners, Inc. – Surgery Partners’ Reorganization

        192.    Surgery Partners, Inc. was formed on or about April 2, 2015, as a holding company

 in order to facilitate an initial public offering (the “IPO”) of shares of common stock.



                                                  43
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 48 of 128 PageID 726




         193.    Between April 2, 2015 and September 30, 2015, Surgery Partners, Inc. conducted

 business through Surgery Center Holdings, Inc. and its subsidiaries.

         194.    On September 30, 2015, Surgery Partners, Inc. became the direct parent and sole

 member of Surgery Center Holdings, LLC (the “Reorganization”). In the Reorganization, all of

 the equity interests held by the pre-IPO owners of Surgery Center Holdings, LLC were contributed

 to Surgery Partners, Inc. in exchange for shares of common stock of Surgery Partners, Inc. and

 certain rights to additional payments under a tax receivable agreement.

         195.    Between 2011 and September 2015, the Surgery Partners parties, the H.I.G. Capital

 Defendants, and Doyle and Toepke operated Surgery Partners and its affiliates and physician

 practice subsidiaries (including its pain management practices), as well as Logan Labs.

         196.    Between 2011 and the September 2015 IPO, the H.I.G. Defendants earned nearly

 $40 million in advisory and management fees for their “partnership” with Surgery Partners’ CEO

 Doyle in growing the company.

         197.    On or about October 1, 2015, Surgery Partners, Inc. completed its IPO. Since that

 time, the Surgery Partners entities operated their Surgery Centers and ancillary services nationwide

 through a publicly-traded entity, Surgery Partners, Inc.

         198.    Surgery Partners, Inc. is a holding company, and its sole material asset is an equity

 interest in Surgery Center Holdings, LLC.

         199.    Surgery Center Holdings, LLC was and is the sole indirect owner of the equity

 interests of Surgery Center Holdings, Inc. and has no other material assets.

         200.    Surgery Partners’ operating segments include surgical facility services, ancillary

 services, and optical services. Through these segments, Surgery Partners provides healthcare

 services in 29 states.



                                                  44
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 49 of 128 PageID 727




         201.   Surgery Partners’ surgical facilities segment owns or operates at least 104 surgical

 facilities (99 ASCs and five surgical hospitals). Surgery Partners owns these facilities in

 partnership with physicians and, in some cases, healthcare systems in the markets and communities

 it serves.

         202.   Surgery Partners’ surgical facilities include ambulatory surgical centers (ASCs)

 and surgical hospitals which primarily provide non-emergency surgical procedures across many

 specialties, including otolaryngology, gastroenterology, general surgery, ophthalmology,

 orthopedics, cardiology and pain management.

         203.   Of the 99 ASCs operated by Surgery Partners, 71 are pain ASCs, providing

 treatments to patients who suffer from chronic pain, including Government healthcare program

 beneficiaries. These treatments include: cervical and lumbar epidural injections; facet joint blocks;

 Radio Frequency Ablation (“RFA”) of the Sacro-Iliac (“SI”) Joint; Spinal Cord Stimulator

 (“SCS”) Trial and implantation; etc.

         204.   Since 2011 (when Logan Labs was formed), Surgery Partners has owned or

 operated 71 pain ASCs, 28 within the state of Florida. Surgery Partners operates another 43 pain

 ASCs in 21 other states: Colorado (1), Georgia (2), North Carolina (2), Pennsylvania (3), Alabama

 (1), California (5), Delaware (1), Hawaii (1), Illinois (2), Indiana (2), Kansas (1), Louisiana (1),

 Michigan (1), Mississippi (2), Missouri (4), Montana (1), New Hampshire (1), Ohio (1), Tennessee

 (7), Texas (2), and Washington (2).

                        i)      Surgery Partners’ Ancillary Services 2011 – Present: Pain Relief
                                Centers and Logan Labs

         205.   Surgery Partners provides services that are ancillary to its main ASC business. The

 company’s ancillary services segment includes multi-specialty physician practices, a diagnostic

 laboratory (Logan Labs), a specialty pharmacy, and urgent care facilities.


                                                  45
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 50 of 128 PageID 728




        206.     During H.I.G.’s ownership and related involvement in the management and growth

 of Surgery Partners, from 2011 to 2017, the company grew to a network of 53 multi-specialty

 physician practices include pain management, otolaryngology, gastroenterology, general surgery,

 ophthalmology, orthopedics, and cardiology.

        207.     The sources of Surgery Partners’ “ancillary service revenues” include, but are not

 limited to, fees for patient visits to the Surgery Partners’ physician practices (i.e. E&M services),

 reimbursements for diagnostic tests ordered by physicians (i.e., UDT), and pharmacy services.

        208.     As of September 30, 2016, revenues from Surgery Partners’ ancillary services

 subsidiaries represented 7.5% of all Surgery Partners’ revenues. Of the $1.1 billion in Surgery

 Partners’ 2016 revenues, Surgery Partners’ ancillary services subsidiaries generated approximately

 $75 million.

        209.     In 2016, the largest contributor to Surgery Partners’ ancillary services revenues was

 Logan Laboratories located in Tampa, Florida.

                 3.     Surgery Partners’ Pain Management Physician Practices Segment

        210.     Since 2011, Surgery Partners has owned and/or operated at least 40 pain

 management physician practices in six states (collectively “the Pain Relief Center Defendants”).

 Surgery Partners owns and/or operates its pain management physician practices through corporate

 subsidiaries.

        211.     While most of the pain management physician practices are located in Florida (30),

 during the relevant time period, Surgery Partners and the Pain Relief Center Defendants have

 owned and/or operated 11 pain clinics in other states: Georgia (6), Colorado (2, Denver and

 Colorado Springs); Asheville, North Carolina (1); Lebanon, Pennsylvania (1), and Chesterfield,

 Missouri (1).



                                                  46
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 51 of 128 PageID 729




                       a)      Tampa Pain Relief Centers, Inc. (“TPRC”)

         212.   Through its subsidiary, Tampa Pain Relief Centers, Inc. (“TPRC”), Surgery

 Partners operates the vast majority (30) of its pain management physician practices within Florida.

         213.   TPRC was formed in 1996 by a Florida-based pain specialist, who expanded the

 company to include a chain of surgery centers throughout the Tampa Bay area.

         214.   From 2004 through 2009, Doyle served as the Chief Operating Officer (“COO”) of

 TPRC.

         215.   When H.I.G. Defendants acquired TPRC in 2009, Doyle became the CEO of TPRC,

 located at 5501 W. Gray St, Tampa, Florida. He held that position through at least 2014.

         216.   In 2015, the address for TPRC was changed to 40 Burton Hills Blvd., Suite 500,

 Nashville, Tennessee, the headquarters of Surgery Partners.

         217.   From at least 2011 and the present, Surgery Partners and the H.I.G. Defendants,

 through TPRC, operated pain management practices in the state of Florida where pain management

 specialists referred most, if not all, lab-based UDT to Logan Labs. These Surgery Partners’ pain

 management practices included, but were not limited to:

                (a)    Pain Medicine Institute Bradenton;

                (b)    Tampa Pain Relief Brandon (a/k/a Brandon Pain Management, Brandon

                       Pain Medicine, and Pain Medicine Inst. Brandon);

                (c)    Tampa Pain Relief Fletcher;

                (d)    Tampa Pain Relief Habana;

                (e)    Kendall Pain Relief Center;

                (f)    Central Florida Pain Centers – Lake Mary (a/k/a Lake Mary Pain Relief

                       Center);



                                                 47
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 52 of 128 PageID 730




                (g)    Tampa Pain Relief Oldsmar;

                (h)    Orlando Pain Relief Center;

                (i)    Central Florida Pain Relief Centers – Downtown (Orlando).                 (f/k/a

 Rehabilitation Medical Group, Inc.). Doyle has been the CEO of Rehabilitation Medical Group

 since approximately 2011. Rehabilitation Medical Group, Inc. was voluntarily dissolved on

 December 21, 2016;

                (j)    Central Florida Pain Relief Centers – Altamonte Springs;

                (k)    Central Florida Pain Relief Centers – Sandlake (f/k/a Florida Spine Sports

                       & Rehab);

                (l)    Pinellas Pain Management;

                (m)    Sarasota Pain Relief Centers – Lakewood Ranch;

                (n)    Sarasota Pain Relief Centers – Bee Ridge;

                (o)    Sarasota Pain Relief Centers – Venice;

                (p)    Sarasota Pain Relief Centers – Central Sarasota;

                (q)    Palm Beach Pain Relief Center – Wellington;

                (r)    South Florida Pain Relief Center – Miami;

                (s)    Florida Orthopedic Partners – Armenia – Tampa; and

                (t)    Space Coast Pain Institute (a/k/a Florida Pain Institute (FPI) - Merritt Island.

 Surgery Partners acquired this pain management practice on or about June 2015 from Dr. Golovac

 and Dr. Gayles.

        218.    When Surgery Partners acquired Dr. Golovac’s pain management practices, he

 became Surgery Partners’ Medical Director for all Surgery Partners’ physician pain management

 practices, including those in Florida, Colorado, and North Carolina.



                                                 48
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 53 of 128 PageID 731




        219.    During the relevant time period, Defendants tracked all referrals by physicians and

 mid-level providers at these Florida pain management practices to Logan Labs.

        220.    Surgery Partners identified TPRC as the referring “practice” for all of these Florida

 pain management physician practice locations.

        221.    TPRC was identified as the “employer” for pain management specialists working

 at Surgery Partners pain treatment centers throughout the state of Florida.

        222.    In November 2015, TPRC identified the following Officers and/or Directors in its

 Amended Annual Report filed with the Florida Division of Corporations: CEO and President,

 Michael Doyle; Senior Vice President and Secretary, Jennifer Boyd Baldock; Vice President, John

 Byron Crysel; Vice President, Anthony Wayne Taparo; Executive Vice President and CFO, Teresa

 Lynn Sparks; Vice President, George Middleton Goodwin; and Vice President, Christopher Utz

 Toepke.

        223.    Like Doyle and Toepke, Anthony Taparo and George Goodwin held simultaneous

 positions with both TPRC (the referring entity for the vast majority of referrals to Logan Labs)

 and Surgery Partners (the owner of Logan Labs). From the 2014 merger with Symbion, Mr.

 Taparo has served as President of Surgery Partners’ Atlantic Group, as well as the Executive Vice

 President and CFO of TPRC. From the 2014 merger with Symbion, Mr. Goodwin served as both

 President of Surgery Partners’ American Group, and Vice President of TPRC.

                       b)      Denver Pain Relief Center, PC

        224.    Between 2011 and the present, Surgery Partners, in “partnership” with its H.I.G.

 owners and advisors, operated two pain management physician practices in the state of Colorado,

 one in Denver and another in Colorado Springs.

        225.    Denver Pain Relief Center, P.C., is a Colorado professional corporation which was



                                                 49
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 54 of 128 PageID 732




 formed on or about August 26, 2011.

           226.   Since April 27, 2012, Denver Pain Relief Center, PC (“Denver Pain Relief”) has

 done business as Colorado Springs Pain Relief Center, a physician-owned pain management

 practice.

           227.   Denver Pain Relief Center, P.C. was formed by former Senior Vice President and

 General Counsel of Surgery Partners, John Lawrence. At the time, Mr. Lawrence was responsible

 for all legal matters relating to Surgery Partners and its operations, including structuring and

 negotiating all acquisitions and other transactions.

           228.   Since April 2012, Surgery Partners operated and/or referred to the Surgery

 Partners’ pain management practices located in Colorado as Denver Pain Relief Center, PC

 (“Denver”) and Denver Pain Relief Center, PC (“COS”), d/b/a Colorado Springs Pain Relief

 Center.

           229.   Through Denver Pain Relief Center, P.C., Defendants operated these two pain

 management practices in the state of Colorado where pain management specialists referred most,

 if not all, lab-based UDT to Logan Labs: Denver Pain Relief Center and Colorado Springs Pain

 Relief Center.

                         c)     Asheville Pain Relief Center, P.C.

           230.   Since approximately July of 2015, Defendants operated one pain management

 physician practice in the state of North Carolina, Asheville Pain Relief Center, P.C., a North

 Carolina corporation.

           231.   Lesco Lloyd Rogers, MD is identified on filings with the North Carolina Secretary

 of State as the President and incorporator of Asheville Pain Center, P.C.

           232.   During the relevant time period, Defendants’ pain management specialists at



                                                  50
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 55 of 128 PageID 733




 Asheville Pain Relief Center referred most, if not all, lab-based UDT to Logan Labs.

        233.    During the relevant time period, Defendants tracked the referrals from Asheville

 Pain Relief Center to Logan Labs. Defendants identified “Asheville Pain Relief Center, PC” as

 the referring “practice” for all referrals to Logan Labs from this North Carolina pain management

 physician practice.

                       d)      Lebanon Pain Relief Center, PC

        234.    Between 2011 and the present, Defendants operated one pain management

 physician practice in the state of Pennsylvania, Lebanon Pain Relief Center, PC.

        235.    During the relevant time period, Defendants tracked the referrals from Surgery

 Center of Lebanon, LP to Logan Labs. Defendants identified “Lebanon Pain Relief Center, PC”

 as the referring “practice” for all referrals from this Pennsylvania pain management physician

 practice.

        236.    During the relevant time period, Defendants’ pain management specialists at

 Lebanon Pain Relief Center referred most, if not all, lab-based UDT to Logan Labs.

                       e)      Dallas Pain Relief Center, PC

        237.    During the relevant time, Defendants operated one pain management physician

 practice in the state of Texas, Dallas Pain Relief Center, PC, which was registered with the Texas

 Secretary of State in May of 2013.

        238.    Dallas Pain Relief Center was located at 7709 San Jacinto Place, Plano, Texas.

        239.    During the relevant time period, Defendants’ pain management specialists at Dallas

 Pain Relief Center referred most, if not all, lab-based UDT to Logan Labs, and Defendants tracked

 the referrals from Dallas Pain Relief Center to Logan Labs.




                                                51
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 56 of 128 PageID 734




                       f)      Georgia Pain Management Physician Practices

        240.    During the relevant time, Defendants operated six pain management physician

 practice locations in the state of Georgia: Brunswick, Dublin, Savannah, St. Mary’s, Vidalia, and

 Waycross.

        241.    The Defendants operated their Georgia practices under the names Coastal Pain

 Center and/or Consultants in Pain Medicine.

        242.    During the relevant time period, Defendants’ pain management specialists in

 Georgia referred most, if not all, lab-based UDT to Logan, and Defendants tracked all of the

 referrals from Georgia pain specialists to Logan Labs.

                4.     Logan Labs

        243.    Logan Labs is a limited-liability corporation, incorporated in the State of Delaware,

 and headquartered at 5050 West Lemon Street, Tampa, Florida.

        244.    Logan Labs was formed on or about September 19, 2011. That same day, the

 company was registered with the Florida Division of Corporations as a foreign limited liability

 company. On September 22, 2011, Defendants obtained an NPI for Logan Labs: 1720361173.

        245.    Logan Labs is a wholly-owned subsidiary of Surgery Partners. In its registration as

 a foreign limited liability company, Logan Labs identified its managing members as Michael

 Doyle, CEO, 5501 West Gray Street, Tampa, Florida 33609, H.I.G.’s “partner” in growing Surgery

 Partners’ business. Logan Labs’ business in Florida was identified as “medical laboratory

 services.”

        246.    During the relevant time period, Logan Labs was a national provider of diagnostic

 services, namely urine toxicology testing services.

        247.    Patient urine samples must be collected at physician practices, packaged and



                                                 52
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 57 of 128 PageID 735




 transported to Logan Labs’ facility in Tampa, Florida. Logan Labs has a billing address in

 Cincinnati, Ohio.

        248.    The Logan Labs testing results are not available for one to two weeks after the

 specimen is collected. Curiously, even though Surgery Partners’ wholly-owned subsidiary was

 providing the laboratory testing and issuing a report, the EMR at Surgery Partners’ physician

 practice was not integrated with the Logan Labs software until around October 2016 (five years

 after Logan Labs was created). During these five years (2011-2016), Logan Labs reports had to

 be printed, and paper copies were transferred to the patient record by scanning them into the EMR

 to achieve integration.

        249.    Physicians at Surgery Partners’ practices do not have prompt access to UDT results

 when samples are sent to Logan Labs. They must wait for Logan Labs’ final report and then the

 extra step of manually adding them to the patient EMR before they could even know the results of

 Logan Labs’ UDT, let alone consider it for patient care.

        250.    Defendants, through Logan Labs, submitted, or caused the submission of claims for

 Logan Labs services to Government-funded healthcare programs.

        251.    Defendants knew that, as a condition of payment by Government-funded healthcare

 programs, the qualitative UDT or quantitative UDT services on the Logan Labs claim must be

 medically necessary as determined by the unfettered and independent medical judgment of the

 treating physician.

        252.    When Defendants submitted or caused the submission of Logan Labs claims for

 UDT that resulted from Defendants’ policies and procedures requiring referrals of UDT to Logan

 Labs without regard to medical necessity, and in interference with the independent medical

 judgment of the treating physician, these claims were false.



                                                 53
                                                                                     SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 58 of 128 PageID 736




        253.    Since its founding in 2011, Logan Labs has derived a significant portion of its

 revenue from claims for UDT services that the Defendants submitted or caused to be submitted to

 Government-funded healthcare programs.

        254.    Logan Labs was reimbursed by Government-funded healthcare programs on a fee-

 for-service basis, including, but not limited to: Medicare, Railroad Medicare, Medicaid (including

 Florida, Colorado, Georgia, North Carolina, and Texas); TRICARE; the Veterans’ Administration

 (“VA”); and CHAMPVA.

        255.    For example, between 2012 and June of 2015, Defendants caused Logan Labs to

 submit in excess of $130 million in claims for quantitative UDT (“confirmation tests”) to

 Medicare, including Medicare Part B of Florida and Railroad Medicare. Logan Labs received

 millions of dollars in return.

        256.    In addition, Medicare Part B data for 2014 shows that Logan Labs had the highest

 average Medicare payment per patient for the state of Florida, $1,834, while the average statewide

 was $237. Logan Labs also billed Medicare for an average of 82 services per patient, where the

 average for other laboratories in Florida was 19.

        257.    During this same time period, Defendants caused Logan Labs to submit in excess

 of $17 million in claims for quantitative UDT (“confirmation tests”) to TRICARE.

        258.    In addition, since its founding in 2011, Logan Labs also derived substantial

 revenues from claims for UDT services billed to private insurers who administer Government

 healthcare programs, including: Eden Health (Medicare Advantage and Medicaid managed care);

 United Healthcare (“UHC”) Medicare Part C plans; Humana Medicare; AARP Medicare; and

 CarePlus Medicare plans.

        259.    For example, between 2012 and June of 2015, Defendants submitted or caused



                                                 54
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 59 of 128 PageID 737




 Logan Labs to submit in excess of $41 million in claims to UHC seeking reimbursements for

 quantitative UDT (“confirmation tests”) services provided by Logan Labs to UHC participants in

 Medicare Part C (Medicare Advantage) Plans, including UHC Evercare and UHC Medicare

 Complete.

        260.      Logan Labs also billed the United States Department of Labor for testing performed

 relative to the workers compensation program of the Federal Employees’ Compensation Act

 (“FECA”).

        261.      Defendants also knowingly steered referrals of lab-based UDT by physicians who

 have a financial relationship with Surgery Partners to Logan Lab. For example, Defendants did

 not establish the robust sales force needed to market its services to physicians who were not

 financially related to the Surgery Partners Defendants. On information and belief, at one time,

 Logan Labs had approximately five sales representatives who marketed to unaffiliated physicians.

        262.      During the relevant time period, nearly all of the claims submitted by Logan Labs

 to Government-funded healthcare programs were for lab-based UDT services referred by

 physicians working at Surgery Partners’ pain management physician practice subsidiaries:

 Defendant TPRC; Defendant Denver Pain Relief Center, PC; Defendant Lebanon Pain Relief

 Center, and pain relief subsidiaries located in Georgia, North Carolina and Texas.

                         a)     Surgery Partners Personnel Who Developed and Carried Out
                                the Logan Laboratories Frauds

                                (1)     Michael T. Doyle

        263.      Michael T. Doyle (“Doyle”) currently resides at 3417 S Beach Drive, Tampa,

 Florida 33629.

        264.      Since 2004, Doyle has served in a leadership position at Surgery Partners and its

 related entities. Prior to joining Surgery Partners, Doyle served as SVP of Operations for


                                                  55
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 60 of 128 PageID 738




 HealthSouth. Mr. Doyle does not have medical training or experience.

        265.   From 2004 through 2009, Doyle was the Chief Operating Officer of Surgery

 Partners, LLC. From 2010, when Defendants acquired Surgery Partners and began their

 relationship with Doyle, until 2014, Doyle served as the CEO of Surgery Partners, LLC. Since

 2011, Doyle has also served as the CEO of Logan Labs. He also served on Surgery Partners’

 Board as a Director.

        266.   Doyle had been with Surgery Partners since its beginning and has been touted with

 “growing the company organically and through acquisitions.” Doyle’s compensation is based in

 part on his ability to grow the company “organically.”

        267.   In approximately 2011, Doyle and William Milo established Surgery Partners’ own

 urine drug testing laboratory (Logan Labs) in order to generate “organic” revenue from Surgery

 Partners’ affiliated physicians, including its employed pain management specialists. During the

 development of the Logan Labs revenue stream, Surgery Partners received management and

 advisory services from its partner H.I.G., and H.I.G. members served on the Surgery Partners’

 Board that approved the development of the Logan Labs business.

        268.   At the time of the Surgery Partners’ September 2015 IPO, Michael Doyle owned

 9.5% (3,208,389) of the shares of common stock of Surgery Partners, Inc.

                              (2)     William Milo

        269.   William Milo (“Milo”) currently resides at 12622 Stanwyck Circle, Tampa, Florida

 33626 and does business at 4730 N Habana Avenue, Suite 204 Tampa, Florida 33614.

        270.   As alleged above, from 2007 until mid-2010, Milo served as Surgery Partners’

 Director of Human Resources. Thereafter he was Surgery Partners’ Vice President of Operations

 & Physician Services, and Vice President of Administration at Surgery Partners. He also served



                                                56
                                                                                   SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 61 of 128 PageID 739




 as Vice President of Logan Labs from 2011 until sometime before his departure in late 2015.

        271.   As alleged above, while Vice President of Operations/Administration, Milo

 oversaw Surgery Partners’ physician services division, including the Pain Relief Centers, as well

 as the startup of Logan Labs.

        272.   As also alleged above, Milo was directly involved in establishing Logan Labs,

 including establishing the lab’s ability to bill Government healthcare programs for UDT services.

 In September 2011, when Surgery Partners applied the NPI for Logan Labs, 1720361173,

 Defendant Milo was identified as the Vice President associated with the application.

                                 (3)   Christopher Utz (Chris) Toepke

        273.   From August 2014 until he left the company, Christopher Toepke served as Surgery

 Partners, Inc. Group President, Ancillary Services. In that capacity, Toepke was responsible for

 the Surgery Partners’ division comprised of the company’s non-surgical business lines, including

 physician services and the company’s diagnostic laboratory subsidiary, Logan Labs. Since joining

 Surgery Partners, Toepke has also served as a Vice President for TPRC.

        274.   Toepke was responsible for “setting strategic direction, driving growth both

 organically and through acquisition, building an organization dedicated to operational excellence

 and physician and other key stakeholder relationship management.”

        275.   Like Doyle, Toepke had been focused on generating revenue through “organic”

 growth, which upon information and belief, includes growing Surgery Partners’ revenue through

 physicians who are employed and/or otherwise affiliated with Surgery Partners.

        276.   From his arrival at Surgery Partners and its subsidiaries in August of 2014, Toepke

 had been an enthusiastic proponent and enforcer of the policies and strategies aimed at causing

 Surgery Partners’ pain management physicians, including Dr. Cho, to refer patients to Logan Labs



                                                57
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 62 of 128 PageID 740




 without regard for medical necessity.

        277.    At the time of the September 2015 IPO for Surgery Partners, Inc., Toepke was the

 beneficial owner of 67,316 shares of common stock.

        278.    In his capacity as Surgery Partners’ Vice President, Toepke also spoke at

 conferences related to ASC management and physician practices. For example, in February 2017,

 Toepke was a panelist at the 2017 ASC & Physician Practice Management Symposium held in

 Miami, Florida. His panel addressed the following topics: “hot specialties, including…pain

 management;” “Strategies and issues related to expanding platforms and bolt-on acquisitions…

 The carrot: incentivizing productivity post-transaction through bonus pools, rollover equity and

 earnouts . . . The stick: incentivizing productivity post-transaction through clawbacks and

 holdbacks.”

        279.    Prior to August 2014, Toepke served as a Business Unit President for One Call Care

 Management, a leading third-party vendor of specialty medical services to workers’ compensation

 payers. Before that, Toepke was a management consultant with Bain & Company, where he

 focused on growth strategy, performance improvement and private equity due diligence projects.

 H.I.G. later sold a majority of its Surgery Partners’ equity stake, which was directly held by H.I.G.

 Surgery Centers, LLC, to a Bain & Company investment fund in 2017.

        280.    Toepke did not have any medical or healthcare experience before he was installed

 as Surgery Partners, Inc. Group President, Ancillary Services.

        281.    Toepke lacks medical training and professional experience, including the areas of

 clinical laboratory services, pain management or addiction treatment.




                                                  58
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 63 of 128 PageID 741




 V.     BACKGROUND ON FEDERAL AND STATE-FUNDED HEALTH INSURANCE
        PROGRAMS

        A.      Medicare Program: Coverage Only for Medically Necessary Services

        282.    In 1965, Congress enacted Title XVIII of the Social Security Act, which established

 the Medicare Program to provide health insurance for the elderly and disabled. Medicare is a health

 insurance program for: people age 65 or older; people under age 65 with certain disabilities; and

 people of all ages with end-stage renal disease (permanent kidney failure requiring dialysis or a kidney

 transplant). Medicare now has four parts: Part A (inpatient hospital treatment); Part B, Part C

 (managed care plans), and the Part D (prescription drug) Program.

        283.    Medicare Parts A and B are often referred to, collectively, as “Original Medicare”.

        284.    Medicare Part B (Medical Insurance) covers certain medical services, such as clinical

 laboratory test services, doctors’ services and other outpatient care. Part B pays for covered health

 services and supplies only when they are medically necessary. 42 U.S.C. § 1395k(a)(2)(B).

        285.    Surgery Partners’ entities, under H.I.G. control and supervision, submitted claims to

 and received payment from Medicare Part B for the UDT services provided by Surgery Partners’

 subsidiary, Logan Labs.

        286.    Medicare Part C (Medicare Advantage) provides Medicare recipients with additional,

 private healthcare plans that provide coverage consummate with that provided in Original Medicare

 (Parts A and B) and may provide additional coverage as well. These private healthcare plans, referred

 to as Medicare Advantage plans, receive substantial federal funds. Thus, when providers submit

 claims to Medicare Advantage or Medicare Part C plans, they are submitting claims to Government-

 funded healthcare programs.

        287.     Defendants and the Surgery Partners’ entities also submitted claims to and received

 payment from Medicare Part C plans (Medicare Advantage) plans for the UDT services provided by


                                                   59
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 64 of 128 PageID 742




 Surgery Partners’ subsidiary, Logan Labs.

        288.      Over the last forty years, the Medicare Program has enabled the elderly and disabled

 to obtain necessary medical services from medical providers throughout the United States.

        289.      The Medicare Program is administered through the United States Department of

 Health and Human Services (“HHS”) and, specifically, the Centers for Medicare and Medicaid

 Services (“CMS”), an agency of HHS. Much of the daily administration and operation of the

 Medicare Program is managed through private insurers under contract with the federal Government

 (particularly CMS).

        290.      To participate in the Medicare program as a new enrollee, clinical laboratories such

 as Logan Labs must submit a Medicare Enrollment Application, CMS Form-855B. Laboratories also

 complete Form CMS-855B to change information or to reactivate, revalidate and/or terminate

 Medicare enrollment.

        291.      All Medicare regulations require providers and suppliers to certify that they meet, and

 will continue to meet, the requirements of the Medicare statute and regulations. 42 C.F.R. §

 424.516(a)(1).

        292.      An authorized official must sign the “Certification Section” in Section 15 of Form

 CMS-855B, which “legally and financially binds [the]supplier to all of the laws, regulations, and

 program instructions of the Medicare program.”

        293.      Authorized officials for Logan Labs were required to sign the certification statement

 in Section 15 of Form CMS-855B, indicating that they understood that the laboratory was required to

 comply with Medicare laws, regulations, and program instructions, which include, but are not limited

 to, the Stark Law and the Anti-Kickback Statute.

        294.      The National Provider Identifier (“NPI”) is a standard and unique health identifier for



                                                    60
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 65 of 128 PageID 743




 health care providers. All providers and practitioners must have an assigned NPI number prior to

 enrolling in Medicare.

        295.    To obtain Medicare reimbursement for certain outpatient items or services, providers

 and suppliers submit a claim form known as the CMS 1500 form (“CMS 1500”) or its electronic

 equivalent (known as the 837P form).

        296.    Among the information the provider or supplier includes on a CMS 1500 or 837P

 form are certain five-digit codes, including Current Procedural Terminology Codes (“CPT codes”)

 and Healthcare Common Procedure Coding System (“HCPCS”) Level II codes, that identify the

 services rendered and for which reimbursement is sought, and the unique billing identification number

 of the “rendering provider” and the “referring provider or other source.”

        297.    Each request for payment or bill submitted for an item or service payable under

 Medicare Part B must include the name and unique physician identification number for the referring

 physician. 42 U.S.C. § 1395l(q)(1).

        298.    During the relevant time period, Logan Labs performed all of its UDT in its single

 facility in Florida, and submitted all claims to the Medicare contractor responsible for processing

 Medicare Part B claims in that state,

        299.    To participate in Medicare, providers must assure that their services are provided

 economically and only when, and to the extent they are, medically necessary.

        300.    Sections 1814(a)(2) and 1835(a)(2) of the Social Security Act, establish that, as a

 condition for Medicare payment, a physician must certify the necessity of the services and, in some

 instances, recertify the continued need for those services. 42 C.F.R. § 424.10. Regardless of the rules

 governing the particular type of care, in order for the federal Government to cover services under

 Medicare Part A or Medicare Part B, or for a Medicare Part C plan to provide coverage, all care must



                                                   61
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 66 of 128 PageID 744




 be “medically necessary.”

        301.    Medical care is “medically necessary” when it is ordered or prescribed by a licensed

 physician or other authorized medical provider, and Medicare (or a Medicare Part C plan) agrees that

 the care is necessary and proper. Services or supplies that are needed for the diagnosis or treatment of

 a medical condition must meet the standards of good medical practice in the local area.

        302.    Medicare programs, both Part B and Part C plans, provide reimbursement to

 healthcare providers or urine drug testing (“UDT”) services.

        303.    However, the Medicare program covers UDT only when medically necessary as

 determined by the independent medical judgment of the beneficiary’s physician.

        B.      Other Federal Healthcare Programs

        304.    In addition to Medicare, the federal Government reimburses a portion of the cost of

 diagnostic services (including urine toxicology testing and the interpretation of those results) under

 several other federal healthcare programs, including but not limited to CHAMPUS/TRICARE,

 CHAMPVA, and the Federal Employees Health Benefit Program (“FEHBP”).

        305.    CHAMPUS/TRICARE, administered by the United States Department of Defense, is

 a healthcare program for individuals and dependents affiliated with the armed forces. CHAMPVA,

 administered by the United States Department of Veteran Affairs, is a healthcare program for the

 families of veterans with a 100 percent service-connected disability. The Federal Employee Health

 Benefit Program, administered by the United States Office of Personnel Management, provides health

 insurance for hundreds of thousands of federal employees, retirees, and their survivors.

 VI.    APPLICABLE LAW

        A.      The Federal False Claims Act

        306.    The federal False Claims Act (“federal FCA”) provides, in pertinent part:



                                                   62
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 67 of 128 PageID 745




                (a)      Any person who (1) knowingly presents, or causes to be presented, a false

 or fraudulent claim for payment or approval; (2) knowingly makes, uses, or causes to be made or

 used, a false record or statement material to a false or fraudulent claim; (3) conspires to commit a

 violation of (1) or (2) is liable to the United States Government for a statutory civil penalty, plus

 three times the amount of damages which the Government sustains because of the act of that

 person. 31 U.S.C. §3729(a)(1)(A)-(C).

                (b)      “[T]he terms ‘knowing’ and ‘knowingly’ (A) mean that a person, with

 respect to information (1) has actual knowledge of the information; (2) acts in deliberate ignorance

 of the truth or falsity of the information; or (3) acts in reckless disregard of the truth or falsity of

 the information; and require[s] no proof of specific intent to defraud.” 31 U.S.C. § 3729(b)(1).

        B.      Self-Referral Prohibitions 42 U.S.C. 1395nn (the “Stark Law”)

        307.    The federal physician self-referral prohibition, 42 U.S.C. § 1395nn (commonly

 known as the “Stark Law”) prohibits an entity from submitting claims to Medicare for “designated

 health services” (“DHS”), including clinical laboratory services, if: 1) such services were referred

 to the entity by a physician with whom the entity had a financial relationship; and 2) the financial

 relationship does not fall within a statutory or regulatory exception. 42 U.S.C. §§ 1395nn; 42

 C.F.R. §§ 411.351 et seq.

        308.    Because compliance with the Stark Law is a condition of payment by the Medicare

 program, an entity may not request or receive payment for any DHS provided in violation of the

 Stark Law. See 42U.S.C. §§ 1395nn(a)(1), (g)(1).

        309.    Further, federal regulations interpreting the Stark Law require that “[a]n entity that

 collects payment for a designated health service that was performed pursuant to a prohibited

 referral must refund all collected amounts on a timely basis . . . .” 42 C.F.R. § 411.353(d).



                                                   63
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 68 of 128 PageID 746




        310.    A “financial relationship” includes a “compensation arrangement,” which means

 any arrangement involving any “remuneration” paid to a referring physician “directly or indirectly,

 overtly or covertly, in cash or in kind” by the entity furnishing the DHS. See 42 U.S.C. §§

 1395nn(h)(1)(A) and (h)(1)(B).

        311.    Effective October 1, 2008, “a physician is deemed to ‘stand in the shoes’ of his or

 her physician organization and have a direct compensation arrangement with an entity furnishing

 DHS if -- (A) The only intervening entity between the physician and the entity furnishing [DHS]

 is his or her physician organization; and (B) The physician has an ownership or investment interest

 in the physician organization.” 42 C.F.R. § 411.354(c)(1)(ii).

        312.    Under the Stark Law, an “entity is considered to be furnishing DHS if it . . . [is the]

 entity that has presented a claim to Medicare for the [DHS] . . . .” 42 C.F.R. § 411.351.

        313.    A “referral” includes “the request by a physician for, or ordering of, or the certifying

 or recertifying of the need for, any [DHS] for which payment may be made under Medicare Part

 B . . . .” 42 C.F.R. § 411.351.

        314.    The Stark Law and its interpretive regulations contain exceptions for certain

 compensation arrangements. The statute and regulations also exempt certain items from the

 definition of “remuneration,” including items “used solely to (I) collect, transport, process, or store

 specimens for the entity providing the item, device, or supply, or (II) order or communicate the

 result of tests or procedures for such entity.” 42 U.S.C. § 1395nn(h)(1)(C)(ii); 42 C.F.R.

        C.      The Federal Anti-Kickback Statute

        315.    Enacted in 1972, the main purpose of the federal Anti-Kickback Statute, 42 U.S.C.

 § 1320a-7b(b), is to protect patients and federal healthcare programs from fraud and abuse by

 curtailing the corrupting influence of money on healthcare decisions.



                                                   64
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 69 of 128 PageID 747




        316.    When an entity pays kickbacks to a provider in order to induce him/her to refer or

 recommend patients to the entity for goods and/or services, it fundamentally compromises the

 integrity of the doctor-patient relationship. Government-funded healthcare programs, such as

 Medicare and Medicaid, rely upon providers to decide what treatment is appropriate and medically

 necessary for patients, and, therefore, payable by that healthcare program. As a condition of its

 reimbursement, Government healthcare programs require that the physicians must render their

 services without the conflict inherent in receipt of a kickback.

        317.    The federal Anti-Kickback Statute makes it a crime to knowingly and willfully

 offer, pay, solicit or receive any remuneration to induce a person:

                (1)     to refer an individual to a person for the furnishing of any item or service

        covered under a federal healthcare program; or

                (2)     to purchase, lease, order, arrange for or recommend any good, facility,

        service, or item covered under a federal healthcare program. 42 U.S.C. § 1320a-7b(b)(1)

        and (2).The term “any remuneration” encompasses any kickback, bribe, or rebate, direct or

        indirect, overt or covert, in cash or in kind. 42 U.S.C. § 1320a-7b(b)(1).

        318.    Violations of the federal Anti-Kickback Statute must be knowing and willful. 42

 U.S.C. § 1320a-7b(b)(1).

        319.    The federal Anti-Kickback Statute has been interpreted by the federal courts to

 cover any arrangement involving federal healthcare program funds where one purpose of the

 remuneration was to obtain money for the referral of services or to induce further referrals. Proof

 of an explicit quid pro quo is not required to show a violation of the Anti-Kickback Statute.

        320.    A violation of the federal Anti-Kickback Statute constitutes a felony punishable by

 a maximum fine of $25,000, imprisonment up to five years, or both. Any party convicted under



                                                  65
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 70 of 128 PageID 748




 the federal Anti-Kickback Statute must be excluded (i.e., not allowed to bill for any services

 rendered) from Federal healthcare programs for a term of at least five years. 42 U.S.C. § 1320a-

 7(a)(1).

        321.    Even without a conviction, if the Secretary of HHS finds administratively that a

 provider has violated the federal Anti-Kickback Statute, the Secretary may exclude that provider

 from federal healthcare programs for a discretionary period and may impose administrative

 sanctions of $50,000 per kickback violation. 42 U.S.C. § 1320a-7(b).

        322.    HHS has published safe harbor regulations that define practices that are not subject

 to prosecution or sanctions under the federal Anti-Kickback Statute because such practices would

 unlikely result in fraud or abuse. See 42 C.F.R. § 1001.952. However, only those arrangements

 that precisely meet all of the conditions set forth in the safe harbor are afforded safe harbor

 protection.

        323.    Compliance with the Anti-Kickback Statute (like the Stark Law) is a condition of

 payment under the Medicare and Medicaid programs, and that condition applies regardless of

 which entity is submitting the claim to the Government.

        324.    The Anti-Kickback Statute expressly provides that claims that arise from a

 kickback scheme are false and violate the False Claims Act. No further express or implied false

 statement is required to render such infected claims false, and none can wash the claim clean.

        325.    It is the very fact that the healthcare decision-maker has accepted a kickback that

 per se renders not payable the claims for goods or services as to which the kickback was given,

 not whether the decision-maker would have otherwise selected that good or service.

        326.    Moreover, as a prerequisite to participating in and receiving payment for federally-

 funded healthcare providers, like Surgery Partners and Logan Labs, must certify (expressly or,



                                                 66
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 71 of 128 PageID 749




 through their participation in a federally-funded healthcare program, impliedly) their compliance

 with the federal Anti-Kickback Statute and Stark Law.

        327.    Even in absence of an express certification of compliance, a party that submits a

 claim for payment impliedly certifies compliance with all conditions of payment, i.e., that it is

 properly payable. Consequently, if a healthcare provider pays a kickback to induce the referral or

 recommendation of a patient for inpatient or out-patient services and related goods (or violates the

 Stark Law), it renders false the submitter’s implied or express certification of compliance that the

 resulting claim meets the requirements of the Anti-Kickback Statute (or Stark Law).

 VII.   DEFENDANTS’ SCHEME TO PRESSURE AND INDUCE PHYSICIANS
        ACROSS THE UNITED STATES TO ORDER COSTLY QUANTITATIVE
        URINE DRUG TESTS

        A.      The Urine Drug Tests at Issue

        328.    Drug testing is used to determine the presence or absence of drugs or metabolites,

 also known as “analytes,” in a patient’s system. Drug testing can be “qualitative” (to determine

 the presence or absence of an analyte) or “quantitative” (to provide a numerical concentration of

 an analyte). Different testing methodologies have different capabilities and limitations.

        329.    Drug testing is performed in a number of contexts. In the clinical health care

 context, drug testing can be used to monitor whether patients are taking prescribed drugs or taking

 or abusing drugs not prescribed.

        330.     Urine is the most common medium used for drug testing, and during the relevant

 period it was nearly the exclusive medium for testing used by Logan Labs.

        331.    There are different types of urine drug testing, based in part on the location of the

 test (in-office or at a laboratory), which have different associated costs.

        332.    “Point of care” or “POC” testing—at a physician’s office or clinic—is generally



                                                   67
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 72 of 128 PageID 750




 performed by “immunoassay” methodologies. Three types of immunoassays that are in common

 use: 1) enzyme immunoassay (“EIA”), 2) fluorescence polarization immunoassay (“FPIA”) and

 3) radioimmunoassay (“RIA”). These three types of immunoassay are based on the same general

 principle: binding antibodies are used to detect specific drugs or groups of drugs. Immunoassays

 generally provide a qualitative result indicating the presence or absence of a drug or drug class

 above pre-set “cut-off” or concentration levels.

        333.    In-office testing is often performed with POC drug test cups that have a number of

 built-in drug test strips (usually 8 to 12), each of which tests for a specific drug or drug class.

        334.    In-office testing can also be performed on immunoassay analyzer machines, known

 as “desktop” or “benchtop” analyzers, which are more sophisticated and generally reimbursed at

 higher levels than POC test cups.

        335.    Under CLIA, CMS oversees all laboratory testing services. UDT performed using

 POC drug test strips and test cups is generally “CLIA-waived.” CLIA-waived tests are categorized

 as simple laboratory examinations and procedures that have an insignificant risk of an erroneous

 result or pose no risk of harm to the patient if the test is performed incorrectly. 43 C.F.R. §

 493.15(b). To perform CLIA-waived tests, physicians need to enroll in CLIA and obtain a waiver.

 42 C.F.R. § 493.35. To operate a benchtop or desktop analyzer, physician practices are generally

 required to obtain CLIA certification to perform moderate or high complexity laboratory tests.

        336.    There is little difference between office-based POC drug testing and lab-based

 qualitative UDT except cost. Lab-based qualitative UDT is more expensive than office-based

 POCT if more sophisticated technology (FPIA or RIA) is utilized.

        337.    As discussed in the next section, since April 2010, Medicare generally only

 reimburses one unit of POC testing per patient encounter, based on the methodology used (analyzer



                                                    68
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 73 of 128 PageID 751




 versus POC test cup with embedded test strips). As of January 1, 2011, the Medicare

 reimbursement for POC tests is determined by the complexity of the test under CLIA (HCPCS

 billing code “G0434” for CLIA-waived tests and “G0431” for high-complexity analyzer tests).

        338.    POC drug testing, including use of POC test cups, is the standard of practice for

 drug testing in pain management. Most patients need only limited, if any, laboratory testing, based

 on their POC test results, drug abuse history, and clinical presentation.

        339.    Testing at laboratories is generally performed by more precise methodologies, such

 as column chromatography in combination with mass spectrometry. Such methods include gas

 chromatography     with    mass   spectrometry     (“GCMS”)      and/or high-performance       liquid

 chromatography (“HPLC”). These testing methodologies can provide quantitative results,

 identifying the concentration of a drug or metabolite in a sample. Quantitative tests are often billed

 for each drug or drug class tested, using CPT codes assigned for quantitative tests of each drug or

 class and, in some cases, multiple units of those CPT codes. Quantitative tests can be used to

 “confirm” POC test results, as they use a second, more accurate methodology.

        340.    Logan Labs performed UDT by liquid chromatography with tandem mass

 spectrometry (“LC-MS/MS”).

        341.    Logan Labs’ LC-MS/MS technology enabled it to test urine specimens for

 numerous drugs and metabolites during a single run of an aliquot of a urine sample through the

 LC-MS/MS machine.

        The Value of Confirmation Testing – Limited to Unexpected Screening Results

        342.    The clinical value of Logan Labs’ “confirmatory” or “quantitative” laboratory

 testing depends on the physician’s independent assessment of his or her patient’s medical

 condition. The clinical utility of a “confirmation” or “quantitation” of UDT screening test results



                                                  69
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 74 of 128 PageID 752




 depends in part on the patient’s history of compliance with drug treatment, whether there is any

 history of drug abuse, their clinical presentation, and whether the UDT screening test result is

 expected or unexpected.

        343.    If a drug screening test is warranted and the results are negative for an illicit drug

 or drug not prescribed, and there is nothing in the patient’s presentation or drug abuse history to

 indicate abuse of that drug, then a quantitative laboratory test for that drug is not reasonable and

 necessary for the treatment and diagnosis of that patient, and therefore not covered by Medicare.

                                Guidelines on Urine Drug Testing

        344.    Professional organizations issue guidelines regarding UDT in the clinical setting,

 including UDT for chronic pain patients prescribed opioids. According to the Substance Abuse

 and Mental Health Services Administration (“SAMSHA”), the development of UDT guidelines in

 the clinical setting draws on the experience of workplace drug testing, including the 21 Federal

 Drug-Free Workplace Program and its guidelines (“Federal Workplace Guidelines”). 73 Fed. Reg.

 71858 (Nov. 25, 2008).

        345.    Under the Federal Workplace Guidelines, a “Negative Result” includes results

 reported by certified laboratories when a valid specimen “contains no drug or the concentration of

 the drug is less than the cutoff concentration for that drug or drug class.” Id. at 71878 (Sec. 1.5).

 Laboratories may report a valid specimen as “negative” when “each initial drug test is negative[.]”

 Id. at 71894. Under the Federal Workplace Guidelines, a negative result on these initial

 immunoassay tests do not require confirmation testing by another method. See id.

        346.    Logan Labs is well aware that professional organizations and national experts have

 published guidelines regarding the use of UDT in clinical pain management.

        347.     As Logan Labs knew, none of these guidelines recommended the routine use of



                                                  70
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 75 of 128 PageID 753




 quantitative laboratory testing, such as the LC-MS/MS testing that Logan Labs performs, to

 “confirm” expected negative immunoassay results.

        348.    Instead, published guidelines addressed the need for confirmatory/quantitative

 laboratory testing, they generally recommended a UDT protocol whereby an immunoassay test is

 administered first, and then only unexpected results in need of further analysis are referred for

 laboratory-based confirmatory testing via a quantitative method such as LC-MS/MS.

        349.    For example, recommendations are made by other authoritative entities, including

 the ASIPP and SAMSHA. See Manchikanti L, Abdi S, et al., Pain Physician 2012; 15:S67-S116,

 ISSN 1533-3159, ASIPP Guidelines for Responsible Opioid Prescribing in Chronic Non-Cancer

 Pain; Substance Abuse and Mental Health Services Administration, Clinical Drug Testing in

 Primary Care, Technical Assistance Publication (TAP) 32, HHS Publication No. (SMA) 12-4668.

 D. Reimbursements for Laboratory Tests.

        350.    Different types of urine drug tests have different costs. Since January 2011, POC

 test cup tests have been billed to Medicare using HCPCS code G0434 and reimbursed at a fixed

 rate of approximately $20-25 per patient encounter—regardless of the number of substances tested.

 Also, since January 2011, POC high-complexity immunoassay tests have been billed to Medicare

 using HCPCS code G0431 and reimbursed at a fixed rate of approximately $100 per patient

 encounter—again, regardless of the number of substances tested.

        351.    Relators believe that prior to their involvement with Surgery Partners, the vast

 majority of competent pain management providers affiliated with Surgery Partners who provided

 care to Government healthcare beneficiaries would have used qualitative UDT (a/k/a drug

 screening tests) to detect the presence of alcohol or drugs in the beneficiaries’ bodies.

        352.    The simple and quick urine dip stick test is an example of “qualitative” or “drug



                                                  71
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 76 of 128 PageID 754




 screening” test. It is simple to administer, inexpensive, and the results are available immediately

 while the patient is still in the provider’s office.

         353.    When the urine dip stick UDT is used, because the results are available while the

 patient is still in the office and can be considered for the patient’s plan of care, there is no need for

 a follow-up visit to consider UDT results.

         354.    In contrast, quantitative UDT (a/k/a confirmation testing) such as Logan Labs’ LC-

 MS/MS technology requires that the patient’s urine sample is referred to an outside lab for testing.

 It is expensive, and the results are not available during the patient’s appointment. When

 quantitative or confirmation UDT results are received weeks later, the patient must return for a

 follow-up visit to consider these results in the patient’s plan of care (even when quantitative UDT

 was not medically necessary at the initial visit).

         355.    In pain management, when medically necessary, providers first employ drug

 screening, or qualitative UDT. When medically indicated, after the qualitative (drug screening)

 UDT, pain management providers may refer patients for medically necessary quantitative

 (confirmation) UDT. For example, when the result of the drug screening test is different from

 what the provider would expect based on the patient’s medical history, clinical presentation, or the

 patient’s own statements, the provider may confirm the results of their examination and screening

 UDT by referring the patient to an outside lab for quantitative UDT.

         356.    Although quantitative UDT can be ordered in the first instance in the rare situations

 that it is medically necessary, pain management specialists do not regularly refer patients for these

 tests without the benefit of qualitative UDT. See, e.g., L36393 (Local Coverage Determination).

         357.    For example, before November of 2015, when Dr. Cho worked at a California

 Detox Clinic, his practice involved use of random drug screening tests (dip stick cups) whenever



                                                      72
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 77 of 128 PageID 755




 medically necessary. If the drug screening test results yielded unexpected positive or negative

 results, and Dr. Cho determined it was medically necessary to order confirmation (qualitative)

 UDT, he would order only those tests that were medically warranted.

        358.    In general, based on Dr. Cho’s 20 years of experience in pain management, between

 10% and 15% of medically necessary qualitative UDT (drug screening tests) will require a

 quantitative test to confirm the result of a drug screening UDT (urine cup test) to eliminate the

 possibility of a false positive or negative result. This statistic varies depending on the age and

 prevalence of drug abuse among the clinic population.

        B.      The H.I.G. Defendants’ Two Primary Schemes to Fraudulently Generate UDT
                Referrals for Logan Labs               ______                    ______

        359.    During 2011, Surgery Partners, under the management, control, supervision, and

 guidance of H.I.G. Defendants, took on significant debt (in addition to the debt from the 2009 H.I.G.

 buyout). Specifically, in May 2011 (the same time that the H.I.G. Defendants raised their minimum

 fees under the H.I.G. Management Agreement), Surgery Partners borrowed $240 million related to

 the acquisition of NovaMed. During 2011, Surgery Partners also took out a 5-year, $20.0 million

 Revolving Loan to use for working capital and general corporate purposes.

        360.    Since late 2011, the H.I.G. Defendants and the Surgery Partners’ entities created

 Logan Labs as a means of generating substantial revenues from expensive confirmatory urine drug

 testing. In order to feed business to Logan labs, they deployed at least two fraudulent schemes

 aimed at interfering with the independent medical judgment of providers (both physicians and mid-

 level providers) working at physician practices owned or operated by Surgery Partners in order to

 generate hundreds of millions of dollars in referrals to Logan Labs, located in Tampa, Florida.

        361.    First, Surgery Partners, under H.I.G.’s control and oversight, pressured physicians

 and manipulated Surgery Partners’ physicians’ office practices and patient records to create


                                                  73
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 78 of 128 PageID 756




 referrals of medically unnecessary UDT to Logan Labs.

        362.    Second, Surgery Partners, under H.I.G.’s control and oversight, offered incentive

 compensation to Surgery Partners’ affiliated physicians, who are in a position to refer to UDT

 services to Logan Labs, that is based on profits generated by Surgery Partners’ ancillary services

 subsidiaries, including Logan Labs.

        C.      The Pressure on Physicians and Mid-Level Providers and Manipulation of
                Office Practices and EMR to Generate Referrals to Logan Labs Without
                Regard for Medical Necessity

        363.    H.I.G. and the Surgery Partners’ entities knew that Government-funded healthcare

 programs, including Medicare, Medicaid, TRICARE, and the VA only cover laboratory testing that

 is reasonable and necessary for the treatment or diagnosis of an individual patient’s illness or injury,

 as determined by the patient’s provider, based on his or her medical condition. See, e.g., 42 U.S.C. §

 1395y(a)(1)(A).

        364.    The medical necessity for each test for each patient must be individually assessed and

 documented in the patient’s medical record. 42 C.F.R. §§410.32(a), (d)(2).

        365.    For years, Surgery Partners has employed various schemes whose purpose was to steer

 patient referrals for UDT, including Government healthcare program beneficiaries, to Surgery

 Partners’ wholly-owned subsidiary, Logan Labs.

        366.    As described below, this scheme was employed at Surgery Partners’ practices

 nationwide.

                1.      Surgery Partners’ executives improperly interfered with the
                        physicians’ and mid-level provider’s independent medical judgment
                        by pre-selecting patients, including Government healthcare program
                        beneficiaries, for expensive quantitative UDT services when the
                        patients arrived at the Surgery Partners’ practice -- before the patients
                        were even seen by their physician or a mid-level provider.

        367.    In September of 2015, Relator Dawn Baker recruited Relator Dr. Cho as a pain


                                                   74
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 79 of 128 PageID 757




 specialist for Surgery Partners’ FPI - Merritt Island, Florida location, which is part of Surgery

 Partners’ Space Coast region.

         368.    When Dr. Cho arrived at Surgery Partners’ FPI – Merritt Island two months later,

 in November of 2015, he came to learn that Surgery Partners’ employees obtained urine samples

 for UDTs from his patients before he either saw the patient or ever ordered any type of UDT.

         369.    Dr. Cho also observed that the names of patients whose insurance would cover Logan

 Labs tests, including beneficiaries of Government healthcare programs, were highlighted in yellow,

 which meant that they were pre-selected for referral for UDT services.

         370.    When he asked for the reason behind this unusual practice, he was informed by Tracy

 Helfeldt, the Administrator at FPI-Merritt Island, that Surgery Partners’ policy was to obtain urine

 samples from pre-selected patients as soon as they checked in for their appointment.

         371.    When Dr. Cho challenged this policy, Ms. Helfeldt responded that Surgery Partners

 implemented this practice of ordering UDT for pain management patients at each office visit

 purportedly to comply with Florida law. She remarked that being from California, Dr. Cho was just

 not familiar with the local laws in Florida.

         372.    Dr. Cho also questioned Surgery Partners’ executives about the policy of collecting

 urine samples for UDT even before he had seen the patient or determined that UDT was needed.

         373.    For example, after Dr. Cho took it upon himself to review the relevant law and

 confirmed that it did not require UDT at every patient visit, he complained about this practice to Chris

 Toepke during July of 2016.

         374.    Beginning in November of 2016, the physicians whom Ms. Baker had recruited

 began to inform her that they had started to have qualms with Surgery Partners’ practices company.

 They discussed with her the circumstances which preceded their later decisions to leave Surgery



                                                   75
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 80 of 128 PageID 758




 Partners. Many of the pain specialists whom she had recruited cited Surgery Partners’ scheme to

 use their physician practices as a conduit for improper UDT referrals to Logan Labs.

        375.    Other Surgery Partners’ pain specialists across the country who had been recruited

 by Ms. Baker had also experienced Surgery Partners’ policies and procedures aimed at steering

 UDT referrals to Logan Labs. For example, in May of 2015, Ms. Baker had recruited pain

 specialist Demaceo Howard, MD to practice at Surgery Partners’ Colorado Springs Pain Relief

 Center. Dr. Howard has been practicing as a pain specialist in Surgery Partners’ Colorado Springs

 Pain Relief Center since that time.

        376.    From the time he began there, Dr. Howard also experienced Surgery Partners’

 program of obtaining urine samples from his patients before he had seen them. He had concluded

 that this practice was implemented in order to create referrals of lab-based UDT (expensive

 quantitative testing) to Logan Labs.

        377.    Dr. Howard implemented a number of tactics to avoid medically unnecessary referrals

 of lab-based UDT to Logan Labs. For example, Dr. Howard attempted to intercept urine samples and

 discard them so that the patient’s urine would not be send for a medically unnecessary analysis.

                2.      Surgery Partners fraudulently obtained the consent of patients,
                        including Government healthcare program beneficiaries, to UDT by
                        falsely representing that quantitative UDT services were required
                        multiple times per year in order to comply with state and/or federal
                        laws.

        378.    Since at least May 2016, Surgery Partners’ Florida Pain Institute (FPI) has used a New

 Patient Intake Form which includes its “Urine Toxicology Screen Policy.” Surgery Partners’ policy

 purports to “inform patients as to why you have been asked to give a urine specimen and information

 regarding the billing of the specimen.” Surgery Partners tells patients that changes in Florida law in

 2010, specifically 64B8-9.0131, Training Requirements for Physicians Practicing in Pain



                                                  76
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 81 of 128 PageID 759




 Management Clinics (https://www.flrules.org/gateway/ruleno.asp?id=64B8-9.0131) require pain

 management practices to test patients at least twice per year (“whether you are being prescribed

 no medications or multiple medications”) and that “if there are inconsistencies in your results, it is

 up to the physician/practitioner to retest randomly as needed.” (emphasis in original).

         379.    Surgery Partners also systemically attempted to shift the responsibility for UDT to the

 physicians at their pain practices: “In an effort to provide timely service while reducing energy and

 cost to our patients, the physicians have assumed the responsibility of providing laboratory services

 for urine confirmations. The physicians have an ownership interest, but understand if you, the patient

 request to send your lab work to a secondary facility, we will honor that request.”

         380.    The Urine Toxicology Policy also states: “Florida pain understands that this testing

 may come as an added expense to you…We will make every effort to keep your expenses down and

 still maintain our contracts with you [sic] insurance carrier, as to keep claims ‘in network,’ with your

 insurance. Therefore, it is important to confirm correct insurance at every visit, to ensure that your

 claim is filed properly.”

         381.    This patient notice is a pretext to justify referring Surgery Partners’ patients for UDT

 at every visit and to shift responsibility for Surgery Partners’ corporate UDT policies to the physicians

 and mid-level providers who work at Surgery Partners’ pain management practices.

         382.    Surgery Partners’ notice contained both misrepresentations and false statements. It

 misrepresented Florida rule 64B8-9.013 in order to justify expensive and unnecessary UDT. There

 were multiple false statements in the patient notice: 1) there are no in-office laboratories permitted by

 Surgery Partners (even Dr. Cho’s location previously had a lab and Surgery Partners closed it) so that

 all UDT is sent to outside labs, particularly Logan Labs; 2) Surgery Partners does not “make every

 effort to keep your expenses down.” Instead, Surgery Partners causes their providers to order



                                                    77
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 82 of 128 PageID 760




 expensive quantitative UDT, particularly for Medicare patients, who are sent to Logan Labs; and 3)

 Surgery Partners’ UDT policy requires UDT of every patient – they do not permit providers to use

 their independent medical judgment to determine type or frequency of UDT.

         383.       The mention of the physicians’ “ownership interest” in the confirmation testing, upon

 information and belief, refers to Surgery Partners’ ownership interest in Logan Labs, which received

 the vast majority of UDT referrals from Surgery Partners’ physicians and mid-level providers.

                    3.     Surgery Partners employed company-wide policies PROHIBITING
                           physicians and mid-level providers from using simple screening UDT
                           methods (i.e., inexpensive and effective dip-stick cups) in the office,
                           which caused gross over-utilization of expensive quantitative UDT.

         384.       When Dr. Cho first arrived at Surgery Partners’ FPI - Merritt Island in November of

 2015, he presumed that he would follow the good medical judgment that he had formed in more than

 20 years as a pain management specialist, as well as his professional experience in addiction

 treatment.

         385.       This means that, only when medically necessary, would he order screening

 (qualitative) UDT using a simple dip stick cup, while the patient was in the office.

         386.       When physicians use simple qualitative UDT, they obtain the test results while the

 patient is present at the physician’s office. If the simple dip stick UDT is negative, there is usually no

 need to perform additional quantitative UDT (confirmation testing) to confirm an unexpected

 negative result.

         387.       Although quantitative (confirmation) UDT can be ordered without first performing

 the inexpensive dip stick drug screening, this is very rarely medically necessary.

         388.       Dr. Cho also knew that, because it was not necessary to subject patients to quantitative

 UDT at every clinic visit, Medicare prohibited the routine use of confirmation UDT.

         389.       Dr. Cho learned soon after arriving at FPI – Merritt Island that Surgery Partners did


                                                      78
                                                                                              SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 83 of 128 PageID 761




 not permit its providers to use inexpensive dip stick tests (a/k/a screening or qualitative UDT) that

 could be administered while the patient was present at its pain management centers.

         390.    Surgery Partners prohibition of qualitative UDTs to be administered while the patient

 was in their pain clinics resulted in all urine samples being sent to outside referral labs, particularly

 Logan Labs. In fact, when Surgery Partners’ acquired the Florida Pain Institute’s Merritt Island

 practice, which at that time operated an in-office toxicology laboratory, that laboratory, which had

 provided physicians with in-house qualitative testing, was shuttered to further coerce physicians to

 use Logan Labs, including its expensive confirmatory testing services.

         391.    There is no medical necessity for an outside lab to perform screening UDT because

 the utility of these tests is that they are inexpensive, they are administered in the physician’s office,

 and they provide immediate results while the patient is still in the physician’s office.

         392.    Thus, when a patient’s urine sample was collected at Surgery Partners’ physician

 practices, it was referred to outside labs, particularly Logan Labs, for expensive confirmation UDT.

         393.    Surgery Partners’ practices regarding UDT referrals and testing performed by Logan

 Labs was approved and permitted to continue by the H.I.G. Defendants, caused false claims to be

 submitted by Logan Labs submitted to Government-funded healthcare programs, including fee-for

 service programs (Medicare Part B, Tricare, VA) and managed care plans (including Medicare) were

 for lab-based “confirmation” quantitative UDT.

         394.    One reason that Logan Labs’ claims were false was that the referring Surgery

 Partners’ physicians and mid-level providers were prohibited, when medical necessity warranted,

 from ordering and/or performing the inexpensive screening UDT for the presence of drugs. This

 caused gross over-utilization of “confirmation” quantitative UDT to be performed by Logan Labs and

 to be billed to Government-funded healthcare programs.



                                                    79
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 84 of 128 PageID 762




        395.    Surgery Partners’ policies also caused patients to return to the Pain Clinic more

 frequently than is necessary, causing additional false claims for unnecessary physician services.

        396.    Each time Surgery Partners’ physicians employed the corporate practice of ordering

 quantitative UDT before prescribing pain medication, it required the patient to submit to lab-based

 quantitative UDT, wait for the results to come back from Logan Labs, and return to the office for the

 pain medication.

                      Dr. Cho’s Resistance to Surgery Partners’ UDT Fraud

        397.    Between February and June 2016, Dr. Cho received serious complaints from patients

 regarding unreasonably expensive UDT bills from labs, ranging $3,200 to $4,600 for each testing

 episode.

        398.    Before this, Dr. Cho had been informed that using quantitative UDT was Surgery

 Partners’ company policy and he had to comply as an employed physician. However, Surgery

 Partners did not have a written UDT policy.

        399.    On July 11, 2016, Surgery Partners’ Practice Administrator, Tracy Helfeldt sent an

 email to the providers at FPI-Merritt Island notifying them of a provider meeting with Surgery

 Partners corporate leadership on July 26, 2016.

        400.    That same day, in response, Dr. Cho wrote an email and “replied all” to the recipients

 of Ms. Helfeldt’s email. In his communication, Dr. Cho expressed concerns about being required to

 use Logan Labs, the excessive charges associated with UDT performed by Logan Labs, and the poor

 quality of the test results coming from Defendant Logan Labs, compared to other lab companies, such

 as LabCorp or Quest.

        401.    In particular, Dr. Cho cited that 20 to 30% of Logan Labs’ reports include critically

 high levels (over the reference limit) of opioids, nearly all of which do not match with the providers’



                                                   80
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 85 of 128 PageID 763




 clinical observations. Dr. Cho opined that Logan Labs had “critical problems in calibration or quality

 control process or they keep using broken equipment without repair.”

         402.    Dr. Cho also cited increases in Logan Labs’ UDT fees from $2,400 to $4,600 “without

 reason,” and unbundling of charges.

         403.    The next day, July 12th, Matthew Richardson, Surgery Partners’ Senior Vice

 President of Physicians Services, responded to Dr. Cho. After indicating that he had contacted Logan

 Labs “to correct [Dr. Cho’s] perceptions.” Mr. Richardson admonished Dr. Cho to contact Surgery

 Partners’ executives (Mr. Richardson or Chris Toepke) in the future so that they could “quickly clarify

 any questions that you may have with Logan and processes that may appear inaccurate. A group email

 such as this is not the forum for this.”

         404.    On July 12, 2016, Chris Toepke, Surgery Partners’ Group President, Ancillary

 Services, also wrote in response to Dr. Cho’s email of the day before. Toepke opined that the Logan

 Labs’ report layout, not the quality of the equipment, was somehow responsible for inaccuracies in

 UDT lab results that Dr. Cho raised.

         405.    Toepke also employed a tactic that Surgery Partners often uses to shield their

 fraudulent practices. He wrote to Dr. Cho that he was free to use any lab services and that none of his

 compensation is tied to Logan Labs.

         406.    In reality, this was not the case. Surgery Partners’ executives used oral

 communications to pressure providers; they track physicians’ UDT referrals to outside labs; and they

 manipulated the EMR software used by physicians and mid-level providers to justify referrals for lab-

 based UDT, particularly to Logan Labs.

         407.    On July 13, 2016, Dr. Cho wrote a letter to Dr. Golovac, Surgery Partners’ Medical

 Director, outlining his concerns with the Surgery Partners’ UDT policy, and made suggestions to



                                                   81
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 86 of 128 PageID 764




 allow practitioners to use an opioid abuse risk tool to determine the medical necessity of UDT for

 their patients, rather than Surgery Partners’ pre-determined number of UDT episodes per patient per

 year.

         408.   Within months of the March 2016 investor presentation highlighting Logan Labs as

 one of the company’s major accomplishments since the H.I.G. Defendants took over, on July 26,

 2016, Surgery Partners’ corporate leadership held an evening meeting with providers associated with

 six practices located in Surgery Partners’ Space Coast region at a local restaurant. Surgery Partners’

 executive leaders and Logan Labs’ management were in attendance, including, but not limited to:

 Chris Toepke; Monica Aliberti; Tracy Helfeldt, Practice Administrator; Robert Williams, PhD,

 Laboratory Director of Logan Labs; and Joseph Sholy, a Surgery Partners Vice President of

 Operations who helped run Logan Labs (and who previously worked at LabCorp and Quest

 Diagnostics). FPI providers in attendance included: Dr. Cho; Dr. Michael Esposito; Dr. Ashish

 Udeshi; and mid-level providers Beth Holtham, Patricia Dunn, Susan Clark, Michael Thomas,

 Richard Pectol, and Nicole Malerba.

         409.   Just before the meeting, Dr. Cho met separately with Surgery Partners executives,

 including Chris Toepke, and with Dr. Williams, the Logan Labs Medical Director, and Joseph Sholy.

 Dr. Cho highlighted the poor quality of Logan Labs’ quantitative UDT. Dr. Cho noted that Logan

 Labs’ reports included false positive results and frequent above-limit measurements just marked

 “high,” rather than providing a specific number (quantification). Dr. Cho also provided examples of

 two patients whose results were clearly erroneous.

         410.   At this July 26, 2016 meeting, Dr. Cho point blank told the Surgery Partners’ and

 Logan Labs’ leaders them that they had serious quality control problems. Dr. Cho told the Logan

 Labs’ director: “I believe that either you don’t know what you are doing, or all of your machines are



                                                  82
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 87 of 128 PageID 765




 broken.”

        411.    Later that evening there was a meeting between Surgery Partners’ corporate leaders

 and Surgery Partners’ providers. Chris Toepke, Surgery Partners’ Group President, Ancillary

 Services, attempted to respond to Dr. Cho’s emails regarding Surgery Partners’ long-standing

 practices requiring patient referrals for quantitative UDT to Logan Labs. Toepke claimed that Surgery

 Partners would not interfere in medical decision making, including UDT, and that physicians had full

 autonomy to make these decisions.

        412.    At the same meeting, Surgery Partners’ executives and Logan Labs’ managers made

 a presentation entitled: “Surgery Partners Spacecoast [sic] Providers Meeting, July 2016.” The

 presentation was marked “Not for Distribution.”

        413.    The presentation covered a number of topics, including: new growth targets by

 provider; “provider and patient concerns;” “UDS testing and billing discussion;” and “Logan

 laboratories update.”

        414.    During the presentation, the participants discussed Surgery Partners’ strategies for a

 number of geographic markets, including pain management practices in Florida, Colorado, North

 Carolina, and Pennsylvania, and the company’s growth in these markets over the past year.

        415.    The Surgery Partners’ leaders’ presentation related to Logan Labs focused largely on

 the “disadvantages” of immunoassay, the method used for screening or qualitative UDT. At the same

 time, the discussion stressed the advantages of quantitative UDT.

        416.    As alleged above, from 2009 until 2015, while the H.I.G. Defendants provided

 management oversight, Surgery Partners did not even have a compliance program.

        417.    Similarly, although the H.IG. Defendants provided millions of dollars in management

 and advisory services related to newly-created businesses (such as Logan Labs), they did not ensure



                                                   83
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 88 of 128 PageID 766




 that Surgery Partners developed a written urine drug screen policy for this newly-formed business. In

 fact, Surgery Partners, with an H.I.G. executive as Chairman of the Board, touted the importance of

 Logan Labs’ revenues to the overall operation of Surgery Partners in March 2016, but did not even

 issue a formal, written urine drug screen policy until September of 2016.

        418.    Instead, from the start of Logan Labs’ operations in 2011, under the management and

 control of the H.I.G. Defendants, until September 2016, Surgery Partners’ leaders adopted a corporate

 policy to perform UDT on every patient, at every visit, without any specific indication of medical

 necessity. When multiple physicians (including Dr. Cho) complained and requested appropriate

 clinical support for the mandatory UDT practice, Dr. Golovac created Surgery Partners’ urine drug

 screen policy under the guise of participation by a medical advisory committee.

        419.    H.I.G. did little to ensure compliance at its portfolio company, despite H.I.G.’s

 ownership and control over the business, knowledge of the strict fraud, waste, and abuse laws that

 governed the business, and Surgery Partners’ reliance on government payors, including Medicare. At

 the same time, Surgery Partners made hundreds of millions of dollars per year in revenue (much of it

 from government payors) during the period of the H.I.G.’s control, and, in turn, paid H.I.G. millions

 for its management and advisory services,

        420.    On July 31, 2016, Dr. Golovac announced that Surgery Partners would be issuing a

 written UDT policy. The Surgery Partners’ first written UDT policy would include recommendations

 that for patients in the high-risk group, providers should order 10 to 12 UDTs annually (screen or

 confirmation or both) and that patients in the low risk group were recommended to receive two to six

 UDTs per year.

        421.    Dr. Cho responded to Dr. Golovac that he had reviewed Surgery Partners’ NEXTGEN

 EMR software, and he was concerned that the EMR software required the provider to select from



                                                  84
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 89 of 128 PageID 767




 several specific reasons why the UDTs were or were not being ordered -- without exception. This is

 another means for Surgery Partners to pressure physicians to order UDT.

        422.    Beginning in August 2016, Dr. Cho made a concerted effort to avoid Logan Labs’

 quantitative UDT, to use screening or qualitative UDT as he deemed necessary.

        423.    On September 19, 2016, Matthew Richardson, Surgery Partners’ Sr. Vice President,

 Physician Services, sent an email to Surgery Partners providers and attached the “Urine Drug Testing

 and Compliance Program that will be adopted by Surgery Partners Effective October 1, 2016.” Mr.

 Richardson represented that the Surgery Partners UDT policy was the:

                product of many hours of work from a representative group of our
                employed physicians, as well as outside counsel and reflects best
                practices we’ve seen in the industry...in line with guidance we have
                received from various regulatory boards...we will be training on the
                contents for NextGen users in the upcoming week. The continued key
                is proper documentation in our EMR, and this document will serve as
                a guidance tool to assist you in the necessary criteria to order specific
                tests on behalf of your patients. Our Medical Director, Stanley
                Golovac MD states the following ...The document attached will stand
                as a reference as how to stratify and help us monitor our patients
                who are either being prescribed or not, the types of medications that
                can be habit forming and potentially abused...The document is
                guidance to better serve as a reference to validate why we prescribe
                the types of medications that can be potentially abused and/or misused.
                Each patient will need to undergo a written stratification exam that will
                categorize them into three categories...We are eager to train and adopt
                this guidance. Please be looking for the training opportunities from
                your practice leader the week of September 26th. If you have any
                questions please reach out to your practice administrator or to Dr.
                Golovac directly…POD leaders and office managers, please ensure
                that this is distributed to all providers that you are responsible for.

        (emphasis added).

        424.    The Executive Summary for Surgery Partners’ October 1, 2016 UDT policy states:

                This document provides for the local implementation of a Compliance
                Plan that will allow the individual physician care team to provide urine
                toxicology testing within a rational, non-prejudicial and clinically
                legitimate framework....This is a guideline, and as such, is non-binding


                                                   85
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 90 of 128 PageID 768




                  to the clinician and does not replace the conscientious decision-
                  making process of a knowledgeable and dedicated physician who is
                  most familiar with any one patient’s particular situation.

         425.     However, the Surgery Partners’ October 1, 2016 UDT policy document reveals that

 Surgery Partners sought to use this policy to justify over-utilization of UDT, particularly UDT referred

 to Logan Labs. For example:

                  (a)    Section I.3. Surgery Partners Physicians have determined that patients are

 frequently unreliable in reporting their medication compliance, history of drug additional and

 substance abuse, medication over-utilization, use of non-prescribed medications, drug diversion,

 and/or other aberrant behaviors. This can lead dangerous and uninformed decision-making by the

 medical staff;

                  (b)    Section I.5. Surgery Partners, Inc., and their subsidiary companies are located

 in states in which a high incidence of illicit drug use has been observed. These guidelines are designed

 to help our physicians make geographically and medically appropriate decisions when prescribing

 controlled substances, in order to reduce or eliminate possible abusive, addictive and dangerous

 prescribing outcomes;

                  (c)    Section I.8. Surgery Partners Physicians has encountered innumerable

 otherwise “legitimate-appearing” patients who have been identified through urine toxicology as using

 illicit or non-prescribed controlled substances....it is critical to immediately catch and correct these

 behaviors and have the opportunity to counsel and/or discontinue controlled substance prescriptions

 before the behavior escalates to a full-blown abusive, addictive or lethal situation;

                  (d)    Section II.2. Direct to Quantitative Testing.      It may be reasonable and

 necessary to proceed directly to quantitative testing without qualitative testing in the circumstances

 described in section II(1)(b)(i)(-(iv) above;



                                                   86
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 91 of 128 PageID 769




                  (e)    Section III.1. Risk Assessment, Risk Classification and Testing Frequency

 Recommendations. Qualitative urine drug testing with quantitative confirmation will be performed

 on patients prior to the initial issuance of a controlled substance prescription, and then at an overall

 frequency of one (1) to twelve (12) times per year as determined by the patient’s risk level

 classification. Any additional testing beyond the recommended frequencies included in this

 protocol must be justified by the clinician in the patient’s medical record. (Emphasis added);

                  (f)   Testing Procedures & Frequency Recommendations 1. A prescribing provider

 may collect a patient urine/oral specimen in the office and send the specimen to a certified

 laboratory.... 3. Surgery Partners Physicians shall ensure that it maintains chain-of-custody of the

 urine or oral fluid specimen once received from the patient up until the specimen testing is completed

 by the in-office laboratory or shipped to an off-site laboratory for testing. The frequency of UDT will

 depend upon the patient’s risk classification... 1. Red Patients. ...Red patients generally undergo

 qualitative immunoassay drug testing with quantitative confirmation testing one to three times every

 three months. 2. Yellow Patients are tested at random intervals approximately one to two times every

 six months. 3. Green Patients. .... done at random intervals approximately one to two times every

 twelve months;

                  (g)   Section IV. 1. Due to the perception of runaway testing, payers have

 progressively emphasized and required full comprehensive documentation of the clinical situation

 and the circumstances which require urine toxicology testing… blanket statements such as ‘per LCD’

 or ‘per our Corporate Protocol’ are not adequate to justify the clinical need for testing. … Although

 PANELS are allowable for IA testing, LCMS testing requires selection of a specific and risk-adjusted

 PROFILE. The practitioner will select an LCMS PROFILE that fits the risk level of the patient,

 which will then be further customized to the patient based on the prescribed medications, and



                                                   87
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 92 of 128 PageID 770




 furthermore customized based on the unexpected positive and negative results of the presumptive IA

 testing. … If the prescribing provider so believes s/he should document that the “testing is medically

 necessary for the safe prescribing and/or treatment of the patient…”. (emphasis added); and

                (h)     1.g. The medical record should indicate “This clinical document cannot by

 itself provide a comprehensive overview of the testing protocol; therefore, we include by reference

 the Surgery Partners Urine Drug Testing and Compliance Program; Recommendations for Physicians

 dated 10/1/2016.”

        426.    Around this time, Surgery Partners’ management, working with its partners and

 advisors at the H.I.G. Defendants, continued to subject providers, including Dr. Cho, to significant

 pressure to order expensive UDT. The company email system was changed from

 “floridapaininstitute.net” to “surgerypartners.com,” and many emails detailing pressure to order UDT

 exerted on Dr. Cho by Surgery Partners’ executives and managers were deleted or no longer available

 to Dr. Cho.

        427.    In late 2016, several physicians discussed their concerns regarding Surgery Partners’

 UDT policies and practices with Ms. Baker. In addition to Dr. Cho, Ms. Baker spoke with Dr. Howard

 from Surgery Partners’ Colorado Springs location.

        428.    In addition, in late 2016, Dr. Le, a physician practicing at Surgery Partners’ Palm

 Beach Pain Relief Center – Wellington, discussed with Ms. Baker that he had considered leaving

 Surgery Partners. Also, Dr. Robert Kent, who had practiced at Surgery Partners’ Central Florida Pain

 Relief Centers – Downtown (Orlando), f/k/a Rehabilitation Medical Group, Inc. and Central Florida

 Pain Relief Centers – Altamonte Springs resigned.

        429.    In January of 2017, Surgery Partners issued a revised UDT policy which required that

 its affiliated physicians order a very expensive (approximately $3,000) confirmation (quantitative)



                                                  88
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 93 of 128 PageID 771




 UDT for every new patient and for every patient that receives a change in medication, including dose

 adjustment. Surgery Partners directed their pain specialists that no new prescriptions could be issued

 until the results of the “confirmation” testing were received. (This typically took one to two weeks).

 Surgery Partners issued this directive, again, under the guise of monitoring medication compliance.

         430.    Dr. Golovac, Surgery Partners’ Chief Medical Officer, insisted in an email of January

 13, 2017 that the confirmation UDT (which costs thousands of dollars) was medically necessary for

 every patient seen at the clinic to ensure opioid safety.

         431.    During the months leading to H.I.G.’s August 2017 sale of its remaining interest in

 Surgery Partners, the company’s UDT policy was again changed. On January 30, 2017, Surgery

 Partners, through Dr. Golovac, issued “Revised: Urine Drug Testing and Compliance Program:

 Recommendations for Physicians,” with an effective date of January 23, 2017. On information and

 belief, each formal UDT policy as devised by Surgery Partners’ corporate executives, would also be

 presented to and approved by Surgery Partners’ Board of Directors, including the H.I.G. Defendants’

 managing partner members. These revisions included:

                 (a)     Section I.10 of the revised policy stated: “patients requiring opioids,

 benzodiazepines, sleep inducing medicines and TCA’s are of higher risk.” Surgery Partners requires

 “with few exceptions, qualitative urine drug testing with quantitative confirmation” on patients before

 “the initial issuance of a controlled substance prescription. Thereafter, qualitative and/or quantitative

 testing will be performed at an overall frequency of one (1) to twelve (12) times per year as determined

 by the patient’s risk level classification. Any additional testing beyond the recommended frequencies

 included in this protocol must be justified by the clinician in the patient’s medical record, such as the

 use of opioids, benzodiazepines, TCA’s and sleep-inducing medicines;”

                 (b)     “With very few exceptions that must be well documented, every new



                                                    89
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 94 of 128 PageID 772




 consulted patient should undergo a preliminary screening of a UDT (qualitative and quantitative

 analysis) to establish baseline metrics and ensure both the prescribing physician and/or extender,

 understands what our patients may be taking for other medical reasons and not as well as to check for

 the presence of illicit drugs;”

                 (c)     Patients will be stratified into three risk categories (red being high, yellow

 being moderate and green being low). Patients stratified into the “RED” category should be tested 1

 -3 times every 3 months (depending on clinical assessments and patient specific circumstances),

 Patients in the “Yellow” category should be tested every 1-3 times every 6 months. Patients in the

 “green” category should be tested 1-2 times per year;

                 (d)     Any patient with a medication (family) change, will also require a follow up

 UDT (qualitative and quantitative) on the next office visit to determine if the level in the urine is

 consistent with the “new” medication;

                 (e)     “In addition to the areas mentioned above, it is the responsibility of each of us

 to fully read and understand what the policy intent is and the importance of why it is administered.

 Should anyone have any questions or concerns please do not hesitate to contact me personally thru

 email or my personal cell (321) 403-1893.”

         432.    Surgery Partners manipulated the patient risk classification tool in the EMR software

 so that more patients would be stratified into the high risk (RED) group, in an effort to justify more

 frequent UDT.

         433.    On February 1, 2017, Dr. Cho had a conversation with Dr. Golovac. Dr. Cho again

 stated that he did not agree with Surgery Partners’ position that neither the less expensive lab-based

 qualitative UDT (which costs approximately $200) or the $20 urine cup dip-stick test were reliable

 methods of monitoring patient compliance.



                                                   90
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 95 of 128 PageID 773




         434.    Dr. Cho followed this conversation with an email to Dr. Golovac and others in which

 he repeated the points he had made orally with Dr. Golovac. Dr. Cho reiterated:

                 (a)     Surgery Partners was routinely over-utilizing confirmation UDT;

                 (b)     Dr. Cho would contact the Florida Medical Board, CMS, and other national

 professional societies to refute Surgery Partners’ position (as stated by Dr. Golovac) that random drug

 screening tests (qualitative) are inappropriate for opioid safety;

                 (c)     Surgery Partners’ UDT policy which caused a one-to-two-week delay

 between sending the urine sample for UDT confirmation testing and issuing an opioid prescription

 could cause patient harm because patients suffering from chronic pain would be without treatment

 while waiting for these expensive quantitative UDT results;

                 (d)     Surgery Partners’ UDT policy will also result in unnecessary emergency room

 (ER) treatment and withdrawal for patients who run out of pain medication while waiting for

 quantitative UDT results; and

                 (e)     Surgery Partners’ pain specialists serve aged patients suffering from chronic

 pain, a patient population that is largely compliant with their opioid treatment. These are not patients

 with a history of drug abuse as is the case in addiction clinics.

         435.    Dr. Golovac responded that the UDT policy revisions were intended to ensure

 physician compliance (while, at the same time, Dr. Golovac represented that Surgery Partners’ UDT

 policy was non-binding). Dr. Golovac made clear that he would be contacting any physician who

 deviated from Surgery Partners’ policy requiring confirmation UDT, on both new patients and as

 follow-up to patients stratified as red or yellow using Surgery Partners’ EMR.

         436.    Dr. Cho reiterated in his February 1, 2017 email that the medical necessity of all

 UDT is determined, based on the independent medical judgment of the physician or mid-level



                                                    91
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 96 of 128 PageID 774




 provider, after considering the following: 1) prescription history, including Florida’s e-force

 controlled medication prescription record; 2) the patient interview; 3) information received from the

 patient’s primary care provider; 4) the patient’s family and social history; 4) the physical examination

 conducted during the patient visit; and 5) general medication compliance.

        437.    Dr. Cho repeated in his February 1, 2017 email what he had been telling Surgery

 Partners leaders since he arrived at the Merritt Island pain clinic in November of 2015: he preferred

 to use screening UDT: “a simple urine dip stick test which cost only $20 and we can get the result in

 3 minutes on the same day.” Dr. Cho emphasized the safety and cost-effectiveness of this method of

 qualitative UDT to minimize the risk of opioid abuse.

        438.    Dr. Cho, after ignoring Surgery Partners’ ban on simple dip stick (urine cup) drug

 screening, did not see any indication of illicit drugs or lack of compliance with the prescribed opioid

 medication in 95% of patients.

        439.    Dr. Cho also reiterated to Dr. Golovac on February 1, 2017, that Surgery Partners had

 opposed physician efforts to use simple dip stick urine tests, forcing pain management specialists to

 refer patients for qualitative UDT performed by outside labs such as Logan Labs: “But you are against

 this option…So I choose next least expensive test which is urine screen test as my primary urine test.”

        440.    Dr. Cho referred to Dr. Golovac’s email of January 13, 2017 and reiterated that he did

 not agree with Surgery Partners’ position that neither the less expensive qualitative UDT (which costs

 approximately $100 to $200) or the $20 drug screening (urine cup dip-stick) was reliable method of

 monitoring patient compliance.

        441.    Finally, Dr. Cho made clear that it was not acceptable for Surgery Partners to

 repeatedly interfere with and pressure medical providers to change their independent medical

 judgment regarding the appropriate UDT for patients, particularly when Surgery Partners failed to



                                                   92
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 97 of 128 PageID 775




 provide appropriate professional and/or medical sources for their policies.

            442.   On February 1, 2017, Dr. Cho made clear that he was concerned with fraud, waste,

 and abuse: “I do not believe I can justify your revised UDT policy if I am audited by authority in

 future.”

            443.   Dr. Golovac’s written response, that Dr. Cho could exercise his independent

 judgment, contradicted what Surgery Partners had told Dr. Cho orally: their UDT policy was

 mandatory.

            444.   For example, when Dr. Cho challenged the referral relationship between Surgery

 Partners’ physicians and Logan Labs, Dr. Golovac, Surgery Partners’ Chief Medical Officer, replied

 to Dr. Cho that Surgery Partners’ physicians were expected to refer their patients to Logan Labs. Dr.

 Golovac drew the following analogy for Dr. Cho: if a family owns a gas station, their children must

 use their own convenience store, not the store located at cross the street.

                   4.      Surgery Partners steered Government healthcare program beneficiaries
                           to Logan Labs for quantitative UDT, even when the physician or mid-
                           level provider ordered or preferred a dip stick test for qualitative UDT
                           or a different UDT laboratory.

            445.   From the time that Dr. Cho started at Surgery Partners’ FPI- Merritt Island location,

 the existing corporate UDT practice at Surgery Partners required that the physicians and mid-level

 providers to refer all patients with Government-funded insurance, including Medicare and Tricare,

 and any PPO that will pay for lab-based UDT to Logan Labs.

            446.   In fact, Surgery Partners had posted a sign on the wall of the clinic just above the urine

 specimen collection table room reminding all providers in large bold letters of this requirement:

 “WHERE DO YOU SEND THAT UTOX??...ALL PPO’s = Logan…Medicare = Logan.”

            447.   Other physicians across the Surgery Partners’ national pain management network also

 experienced Surgery Partners’ pressure to reduce inexpensive urine dip stick tests and steering of


                                                      93
                                                                                              SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 98 of 128 PageID 776




 UDT to Logan Labs. For example, Dr. Howard, who began practicing in Colorado Springs in 2015

 experienced both the over-utilization of UDT and pressure to refer to Logan Labs.

        448.    Dr. Howard, like Dr. Cho and consistent with sound and reasonable medical practice,

 preferred using screening drug tests (a/k/a “dipstick tests”) when UDT was medically indicated by

 his examination of the patient.

        449.    He observed that Surgery Partners’ employees had pre-selected patients for lab-based

 UDT regardless of medical necessity, and the majority of these patients were being steered to lab-

 based UDT at Logan Labs.

        450.    When Dr. Howard tried to refer patients, who needed lab-based UDT to other labs,

 personnel at Surgery Partners’ Colorado location overrode his orders and changed the referrals to

 Logan Labs.

        451.    Surgery Partners’ practices were implemented company-wide, a reflection of the

 direct involvement, knowledge, or at a minimum, recklessness by the H.I.G. Defendants during the

 time they acted as partners, management consultants or advisors to Surgery Partners’ executives. In

 light of the keen focus on Logan Labs as one of four accomplishments during the H.I.G. Defendants’

 control over the company, Surgery Partners’ million-dollar management advisors knew or should

 have known about the practices employed across the many states where Surgery Partners operated to

 feed lucrative referrals to ensure the successes of Logan Labs.

                5.      Surgery Partners pressured physicians and mid-level providers to refer
                        patients for UDT services by closely monitoring the patients who were
                        not referred to UDT at each visit.

        452.    During the relevant time period, Surgery Partners carefully tracked each time a pain

 management provider referred a patient for confirmation UDT, the main source of revenue for

 Logan Labs.



                                                  94
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 99 of 128 PageID 777




         453.    Surgery Partners’ executives created corporate reports to capture this data. For

 example, numerous emails sent by Logan Laboratories’ Director of Business Development

 Heather Isaac to the Surgery Partners/Logan Laboratories Sales team in the spring and summer of

 2016 address physician referral data. On May 25, 2016, Isaac forwarded that week’s referral data

 to the Sales team and added that she had “received several emails from Corporate this morning

 asking why certain physicians are down week over week.” As described above, the “Corporate”

 leadership of Surgery Partners included H.I.G. Capital personnel such as Christopher Laitala,

 Matthew Lozow and Fraser Preston.

         454.    On August 17, 2016, Isaac once again contacted the Sales team to inform them that

 “Chris [Toepke] has asked to be kept immediately informed if anyone is down for other than PTO.

 He said he will make himself available to insert himself into any account where volumes are down,

 and we are not seeing the appropriate rebound within a few days of addressing it.”

         455.    Similarly, Surgery Partners created and circulated a report called “Confirms Per

 Patient” for the providers at FPI-Merritt Island (a/k/a Space Coast), FPI-Melbourne, and FPI-

 Viera. Surgery Partners’ executives used these reports as one means to pressure providers to refer

 more patients for confirmation UDT, with a focus on increasing referrals to Logan Labs.

         456.    Surgery Partners’ executives, including Toepke, would circulate these reports to

 providers and to Surgery Partners’ medical directors in an effort to increase referrals for confirmation

 UDT to Logan Labs.

         457.    For example, on January 13, 2017, Toepke wrote to Dr. Golovac, Surgery Partners’

 Chief Medical Officer, with a carbon copy to Dr. Ashish Udeshi regarding “space coast stats:” “Just

 looping you into this but there’s a real issue with the mid-levels at Space Coast, there’s no reason they

 should be testing this in frequently [sic]. They are putting the practice and their own licenses at risk.



                                                    95
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 100 of 128 PageID 778




  I’ve spoken with Udeshi and he will address this with the mid-levels. We should also talk about

  documenting our conversations with Cho formally. He is putting the practice at risk by not testing at

  all. He doesn’t need to use Logan but he does need to use someone…. This chart represents confirms

  per patient seen. Udeshi’s numbers in 3Q and 4Q are very reasonable. The rest of the practice seems

  to be under testing and potentially exposing us to risk.”

           458.   Toepke had inserted a copy of a report “Confirms Per Patient” for FPI-Viera, FPI-

  Melbourne, and FPI –Merritt island (a/k/a Space Coast) providers from October 2015 to December

  2016. The table showed that some providers (Drs. Golovac and Gayles) referred nearly every patient

  for expensive confirmation UDT at some point in the time period. Dr. Udeshi, whose referrals Mr.

  Toepke said were “reasonable,” had referred a period high of 60.6% of his total daily clinic patients

  for expensive confirmation UDT.

           459.   Dr. Golovac forwarded the email to Dr. Cho: “Please look at your stats. This is what

  I spoke of. From July to December you practically didn’t order any confirmations. This can lead to

  liability.” Dr. Cho replied to Dr. Golovac and Toepke and included the rest of the practitioners. He

  highlighted that the UTOX statistics were inaccurate because they did not reflect screening UTOX

  tests.

           460.   Dr. Cho also stated that 99% of his new and follow up patients were receiving

  screening UTOX tests at least one or two times per year, with few exceptions. Dr. Cho’s “screening

  UTOX” were lab-based qualitative UDT in light of Surgery Partners’ prohibition of POC tests.

  Surgery Partners routed these lab-based qualitative tests to an in-house lab associated with a Tampa

  Pain Relief Center practice in Tampa, Florida.

           461.   In addition, in the same email, Dr. Cho reiterated that his practice of relying on

  qualitative UDT, rather than confirmation UDT, was within national standards of care. He invited



                                                    96
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 101 of 128 PageID 779




  Mr. Toepke and Dr. Golovac to provide him with references to refute his use of screening tests:

                    If you have any official response from the Florida state medical board
                    and/or any pain or addiction specialty society that shows that
                    ‘confirmatory” UTOX test must be used as a primary & initial test
                    rather than a “screening” test for patient’s safety, please inform me
                    ASAP. I will gladly change my practice to comply with any medical
                    laws or regulations.

          462.      In response, Toepke threatened Dr. Cho: “First off, it is inappropriate of you to cc the

  entire practice on a response to an email that was sent just to you. That’s the 2nd time it has happened

  – please make it the last.” Mr. Toepke also attempted to exert pressure on Dr. Cho in an effort to

  interfere with is medical decision making:

                    Secondly, as you very well know, UDS is not the same as confirmatory
                    testing. Confirms are widely accepted and used because they are more
                    reliable and necessary to protect providers and practices against false
                    negatives and other issues. An independent group of senior and
                    experienced Tampa Pain Relief and SP [Surgery Partners] physicians
                    have come together to author a toxicology policy and have
                    recommended appropriate utilization of confirmatory testing in
                    conjunction with UDS testing. It has been our policy for a long time
                    to utilize confirmatory testing. You do not need to use Logan Labs but
                    you do need to run appropriate confirmatory testing. Stan [Golovac]
                    will follow up with more specific direction.

          463.      Dr. Golovac contacted Dr. Cho. During the telephone call he threatened Dr. Cho

  several times, repeating “I warn you.”

          464.      Dr. Cho followed up with an email to Dr. Golovac at 9 PM on January 13, 2017. Dr.

  Cho reiterated that Dr. Golovac had again tried to pressure him to refer all patients for confirmation

  testing in the first instance, rather than use screening UDT. Dr. Cho repeated that this practice was

  illegal. Dr. Cho offered to “contact the Florida State Medical Board” and “Medicare for official

  clarification.”

          465.      Dr. Golovac replied that there was “no need to contact the medical board. As you

  know a qualitative test does not affirm what a quantitative test performs.”


                                                      97
                                                                                              SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 102 of 128 PageID 780




                  6.      Surgery Partners implemented UDT policies that resulted in the
                          creation of false electronic medical records (EMRs) to support
                          medically unnecessary UDT services.

          466.    As referenced above, Surgery Partners’ NEXTGEN EMR software required the

  physician or mid-level provider to select from several specific reasons why the UDTs were or were

  not being ordered for every patient.

          467.    Dr. Cho highlighted to Dr. Golovac his concerns that Surgery Partners had

  manipulated the EMR in order to pressure the physician to create a patient record that would support

  excessive confirmatory UDT.

          468.    When combined with Surgery Partners’ tracking of referrals and reports detailing

  patients who did not receive a referral for confirmatory UDT, the EMR documentation requirements

  constituted another means that Surgery Partners employed to pressure physicians to refer patients for

  unnecessary confirmatory UDT.

          469.    The manipulation of the EMR, to the extent that physicians ordered UDT in an effort

  to avoid justifying their failure to refer, constituted conduct that contributed to the creation of a false

  record that was material to a false claim for medically unnecessary confirmatory UDT.

                  7.      Surgery Partners’ corporate policies and conduct caused Logan Labs to
                          perform excessive, medically unnecessary quantitative UDT on
                          Government healthcare program beneficiaries, then to submit claims
                          for such to Government-funded healthcare programs.

          470.    Surgery Partners’ conduct, as described above, resulted in referrals by Surgery

  Partners’ physicians and mid-level providers, including pain specialists, for medically unnecessary

  confirmation UDT. This occurred while the company received advisory services from H.I.G. and its

  managers.

          471.    Logan Labs then performed the medically unnecessary confirmation UDT on urine

  samples collected from beneficiaries of Government-funded healthcare programs.


                                                      98
                                                                                              SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 103 of 128 PageID 781




          472.   Surgery Partners then submitted or caused the submission of claims by Logan Labs to

  Government-funded healthcare programs (fee-for-service and managed care programs) for the

  medically unnecessary confirmation UDT.

          473.    These claims were false because Surgery Partners interfered with the independent

  medical judgment of the physicians and mid-level providers in order to increase revenues at Logan

  Labs.

          474.   These claims were also false because executive leadership at Surgery Partners and

  Logan Labs either knew or showed reckless disregard for the lack of medical necessity of the

  confirmatory UDT.

                         a)      Surgery Partners Pushed for Providers to Order UDTs More
                                 Frequently Than Needed

          475.   Most patients in pain management setting do not need regular UDT services. In fact,

  the Government’s guidelines suggest one or two random screening UDTs per year. For low risk

  patients, one or two random UDTs annually are appropriate.

          476.   Despite the fact that Logan Labs was, during the relevant time period, owned and

  controlled by Surgery Partners, it took one to two weeks from the time the urine sample is collected,

  sent to Logan Labs, and the confirmation UDT results are received by the provider. In contrast, the

  urine cup dip stick can be performed in the office.

          477.   Thus, the inexpensive screening UDT, when appropriate, is the preferred method for

  ensuring patient safety and providing appropriate care for patients in pain management clinics.

          478.   The owners, executives, managers, and advisors knew or should have known that

  screening UDTs were not being used because the company was out buying them.

          479.   From the time Dr. Cho arrived at Surgery Partners, he was aware that screening UDTs

  were prohibited because Surgery Partners preferred their providers to refer patients for confirmatory


                                                    99
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 104 of 128 PageID 782




  UDTs, particularly for Government-funded healthcare program beneficiaries, because these

  confirmatory UDTs were performed by and billed for by Logan Labs.

         480.    There was no medical utility for the vast majority of confirmatory UDTs. The vast

  majority of the Logan Labs reports (95%) showed that the “confirmation testing” was negative for

  any illicit drugs. In the roughly 5% of confirmation UDT with positive results, the most common

  illicit drug was marijuana.

         481.    Given the pressure to refer patients for lab-based (quantitative) UDT, the Defendants’

  conduct also caused referrals for unnecessary UDT to other labs, such as LabCorp, where that lab was

  required by the patient’s insurance.

                         b)       Surgery Partners’ Subsidiary Logan Labs Uses Excessive
                                  Quantitative UDT Panels.

         482.    Surgery Partners’ executives and Logan Labs Medical Director provided Dr. Cho

  with a handout explaining that the number of tests performed for each UDT episode was 44.

         483.    Logan Labs generally billed LC-MS/MS test results using individual CPT codes

  for each drug or drug class it tested.

         484.    Logan Labs routinely billed multiple different CPT codes for some drug classes, as

  reflected in the chart below.

         485.    Logan Labs also routinely billed multiple units of the same CPT codes—such as

  83925 for opiates—suggesting that it had performed multiple procedures to test for opiates.

         486.    For example, during the relevant time period, for a beneficiary of Medicare Part B

  of Florida, Logan Labs charged the Government as follows for confirmatory drug testing:




                                                  100
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 105 of 128 PageID 783




   CPT                Test                                          Logan Labs Charged

   80324 (3 units)    DRUG SCREEN AMPHETAMINES 1/2                  $56.15 x 3 = $168.45
   80346 (3 units)    BENZODIAZEPINES1-12                           $56.15 x 3 = $168.45
   80348 (3 units)    DRUG SCREENING BUPRENORPHINE                  $56.15 x 3 = $168.45
   80349 (3 units)    CANNABINOIDS NATURAL                          $56.15 x 3 = $168.45
   80353 (3 units)    DRUG SCREENING COCAINE                        $56.15 x 3 = $168.45
   80354 (3 units)    DRUG SCREENING FENTANYL                       $56.15 x 3= $168.45
   80356 (3 units)    HEROIN METABOLITE                             $56.15 x 3 = $168.45
   80358 (3 units)    DRUG SCREENING METHADONE                      $56.15 x 3 = $168.45
   80359 (3 units)    METHYLENEDIOXYAMPHETAMINES                    $56.15 x 3 = $168.45
   80361 (3 units)    OPIATES 1 OR MORE                             $56.15 x 3= 168.45
   80362 (3 units)    OPIOIDS & OPIATE ANALOGS 1/2                  $56.15 x 3 = $168.45
   80365 (3 units)    DRUG SCREENING OXYCODONE                      $56.15 x 3 =$168.45
   80369 (3 units)    SKELETAL MUSCLE RELAXANT 1/2                  $56.15 x 3 = $168.45
   80372 (3 units)    DRUG SCREENING TAPENTADOL                     $56.15 x 3= $168.45
   80373 (3 units)    DRUG SCREENING TRAMADOL                       $584.82
   83992 (2 units)    ASSAY FOR PHENCYCLIDINE                       $84.22 + $84.23= $168.45


         487.   Logan Labs and Surgery Partners’ executives, managers, and advisors knew or

  should have known the tests performed by Logan Labs and what they charged payors, including

  Government healthcare programs.

         488.   The number of tests in the panel Defendants established for Logan Labs’

  quantitative UDT was excessive. For example, where quantitative UDT was even necessary, pain

  management specialists such as Dr. Cho would need results for only illicit medications (PCP,

  cannabinoids, amphetamines, methylenedioxy amphetamines, cocaine, methadone, heroin

  metabolite, etc.). There is no medical necessity in testing pain management patients for all 44

  medications covered in Logan Labs’ routine quantitative UDT panel. Also, confirmation UDT

  testing for only one or two selected medications was not offered by Logan Labs, as Dr. Cho

  confirmed by discussing the subject with the Logan Labs’ sales representative.

         489.   By its very nature, a quantitative test is used in a confirmatory manner. The test

  seeks to confirm (when needed) the presence of a drug that shows up positive on a screening test


                                                101
                                                                                     SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 106 of 128 PageID 784




  and which was typically not expected to show up positive on that screening test. For example, a

  physician may have qualms with prescribing a patient tramadol if the patient’s drug screen shows

  that he is otherwise using opioids or other drugs. Yet, if a given drug comes up negative on a

  screening test there would (absent exceptional circumstances) be no reason to perform a

  confirmatory test for the drug.

         490.    By way of example, Surgery Partners’ Medicare patients tended to be of advanced

  age and exhibited no predilection for drug abuse. These individuals would not be expected to use

  PCP, cocaine, or various other drugs that Surgery Partners used quantitative and qualitative tests

  to measure or screen. Yet, Surgery Partners’ fraudulent policies and practices coerced physicians

  to order UDT, including expensive confirmatory tests, for such patients despite the lack of medical

  necessity.

         491.    During the relevant time period (2012 through 2017) while the H.I.G. Defendants

  controlled and managed Surgery Partners and provided management and advisory services to Surgery

  Partners worth tens of millions of dollars (including services related to new lines of business such as

  Logan Labs) the Defendants submitted, caused Logan Labs to submit, or conspired with Surgery

  Partners’ executives to submit Logan Labs’ claims for confirmation testing to Government-funded

  healthcare programs, including Medicare, TRICARE and the VA, for each drug or class tested –

  averaging more than 40 procedure codes (many with multiple units) per urine sample - including

  drugs that patients were not suspected of taking, and for “confirmation” quantitative UDT.

         492.    These claims for quantitative “confirmation” testing were also false because Surgery

  Partners’ corporate policy would not allow providers to perform the “in-office” UDT. Such in-office

  “screening tests” were, by-and-large, prohibited at the Surgery Partners’ physicians’ offices. Instead,

  Surgery Partners’ policies were aimed at forcing physicians and mid-level providers to use expensive



                                                   102
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 107 of 128 PageID 785




  “confirmation” (quantitative) UDT at Logan Labs as a “screening” test.

                 8.     Defendants fraudulently unbundled the claim for quantitative UDT and
                        billed Government-funded healthcare programs for more than 40
                        separate “confirmation” tests.

         493.    Logan Labs unbundled the quantitative UDT – causing excessive bills to

  Government-funded healthcare programs, as well as high patient co-pays.

         494.    Even where the confirmatory UDT is necessary, a bundled claim would have resulted

  in an estimated charge of approximately $600-1200, not the thousands of dollars in claims the

  Defendants submitted to Government-funded healthcare programs for a single patient testing episode.

                 9.     Surgery Partners’ corporate policy was to pressure physicians and mid-
                        level providers to sign false attestations of medical necessity for
                        quantitative UDT to respond to or avoid denials of Logan Labs UDT
                        claims from Government-funded healthcare programs, including
                        Medicare.

         495.    Surgery Partners’ executives, managers, and advisors created form responses to

  Medicare Denial of Services Forms to physicians and mid-level providers, including Dr. Cho. The

  form stated:

                 This letter is written regarding the above-referenced patient for
                 services provided by Logan Laboratories, billed to Medicare for
                 quantitative confirmatory drug testing, which were denied. This letter
                 will serve as my attestation related to the quantitative drug testing
                 results and orders for those tests.” The letter included a form for the
                 provider to provide a reason (s) why “quantitative drug testing is being
                 performed by Logan Laboratories; testing for Amphetamines,
                 Barbiturates, Benzodiazepines, Cocaine Metabolite, Cannabinoid,
                 Ecstasy, EDDP, Opiates, Phencyclidines, Meprobamate, and
                 Methadone.”

         496.    Surgery Partners wanted the providers to provide medical necessity attestations to

  support Logan Labs’ resubmission of these records to Government healthcare programs, including

  Medicare, to get UDT claims paid by Government-funded healthcare programs such as Medicare.

         497.    Dr. Cho had never been requested to provide such documentation before he arrived at


                                                  103
                                                                                            SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 108 of 128 PageID 786




  Surgery Partners. While at Surgery Partners, Dr. Cho never received such an attestation request from

  other labs such as LabCorp or Quest.

         498.    Before August 2016, Surgery Partners had Dr. Cho sign many pre-printed medical

  necessity attestations for Logan Labs. Beginning in August of 2016, Dr. Cho began to refuse to sign

  these forms.

         499.    However, he understands that during the relevant time period, Surgery Partners’

  corporate practice and policy was to regularly forward these documents to pain specialists and others

  on behalf of Logan Labs.

         500.     Defendants’ corporate practice and policies resulted in pressured physicians at

  Surgery Partners’ pain management practices to take the position that only quantitative testing has

  value. Surgery Partners’ corporate managers, executives, and advisors prepared written materials

  directed at patients that also, falsely, stated that comprehensive, quantitative urine testing was

  required to comply with state laws.

         501.    Where the beneficiary is being tested merely to confirm expected abstinence, the

  quantitative urine test, which reports the amount of a drug detected in urine (drug level), does not

  provide any additional useful information to a clinician. Also, the measurement numbers in

  quantitative urine test report does not reflect the patient’s medication dose compliance. Which

  means that the quantitative test does not provide the time ingested, the amount ingested, or the

  pharmacological effect.

         502.    Various groups, including the American Academy of Pain Medicine and the

  American Society of Addiction Medicine, recognize that quantitative urine toxicology testing

  should not generally or regularly be employed. See also, e.g., LCD L36393 (First Coast Service

  Options, Inc. Medicare Local Coverage Determination for UDT).



                                                  104
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 109 of 128 PageID 787




         503.    Each claim that Surgery Partners or Logan Labs submits or cause to be submitted as

  a result of the conduct of its corporate managers, executives, and advisors, including the H.I.G.

  Defendants, to the United States and the plaintiff-states, for urine toxicology testing referred by a

  Surgery Partners’ affiliated physician as a result of pressure by Surgery Partners and/or Defendant

  Toepke is false under the FCA.

                 10.     Bills for “Confirmation” UDTs that Were Medically Unnecessary
                         and/or Were Not Performed After a Screening UDT

         504.    During the relevant time, from 2012 until 2017, Logan Labs has billed multiple

  Government-funded healthcare programs, including Medicare, for more than a hundred million

  dollars in “confirmation” UDT, using the CPT Codes listed above and received millions in return.

         505.    During this time, Surgery Partners, under the management or advice of H.I.G., did

  not allow its physicians to regularly use in-office drug screening tests. Thus, Logan Labs had few,

  if any, referrals by physicians or mid-level providers for true “confirmation” UDTs.

         506.    When there has been no screening UDT and the UDT referral to Logan Labs for

  confirmatory UDT as a first-line test emanates from Surgery Partners’ interference in the good

  medical judgment of physician, the claim for “confirmatory” UDT is false.

                 11.     Waiving co-pays and/or failing to collect co-pays related to
                         quantitative UDT performed by Logan Labs from beneficiaries of
                         Government-funded healthcare programs, including TRICARE and
                         Medicare Part C.

         507.    Surgery Partners and Logan Labs regularly waived co-pays for Government

  healthcare program beneficiaries and those covered by private insurance so that they would not

  complain about the financial impact of medically unnecessary and excessive UDT performed by

  Logan Labs. This waiver of co-pays was a corporate practice adopted under the direction of

  Surgery Partners’ managers, executives, during a time when the H.I.G. Defendants were paid



                                                  105
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 110 of 128 PageID 788




  millions of dollars to provide management and consulting expertise on the creation of new

  businesses, including Logan Labs.

         508.    The one exception, as explained to Dr. Cho was if a patient received payment from

  their insurer directly for Logan Labs’ UDT (because Logan Labs was out-of-network), Logan Labs

  would attempt to collect monies intended by the insurer to be paid to Logan Labs.

         509.    In addition, the Surgery Partners’ corporate documents, including their July 2016

  presentation, made clear: This was meant to convey to physicians that Logan Labs would not pursue

  patients for unpaid copays (the patient responsibility portion of the charges). The waiver of copays

  had been clearly communicated to providers in the past.

         510.    During the presentation by Surgery Partners’ executives and Logan Labs’

  leadership on July 26, 2016, Surgery Partners’ executives, managers, and advisors made clear that

  waiver-of-copays was a company-wide policy. The PowerPoint slide stated: “Logan currently does

  not utilize a collection agency.”

         511.    This was meant to communicate to the Surgery Partners’ physicians in attendance

  that they should not be concerned with co-pays owed by their patients because Logan Labs would

  not attempt to collect these fees.

                 12.     Surgery Partners Pressured Its Physicians Nationwide to Refer to
                         Logan Labs

         512.    From 2009 until December of 2016, Ms. Baker had been engaged with Surgery

  Partners and its executives, including Milo, in her capacity as a physician recruiter.

         513.    Ms. Baker learned that Milo had presented the proposal for Logan Labs to Surgery

  Partners’ managers and executives, including CEO Doyle (who also served on Surgery Partners’

  Board). At the time, the Surgery Partners’ Board of Directors, including H.I.G.’s officers and

  executives, as well as H.I.G.’s advisors, had approved the business plan for Logan Labs and the


                                                  106
                                                                                           SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 111 of 128 PageID 789




  use of Surgery Partners’ employed physicians as a captive (and nearly exclusive) source of

  referrals.

          514.   During that time, she recruited physicians, including pain management specialists,

  for Surgery Partners’ locations throughout the country.

          515.   From mid-2016 into 2017, Ms. Baker had conversations with physicians throughout

  the country who detailed their concerns about UDT fraud at Surgery Partners’ practices regarding

  referrals to Logan Labs.

          516.   In June of 2016, Ms. Baker also came in contact with a number of Surgery Partners’

  managers and executives. These included Vice President of Physician Practice Operations Monica

  Aliberti, Senior Vice President of Physician Practice Operations Matt Richardson, Senior Vice

  President of Physician Services Adam Steiger, and Group President of Ancillary Services Chris

  Toepke.

          517.   At the time, Ms. Aliberti was Surgery Partners’ Vice President and Director,

  Physician Practice Operations. In that capacity she had responsibilities for Surgery Partners’

  Colorado and North Carolina pain management practices. Ms. Aliberti had also worked as a

  practice administrator at Defendant TPRC in the Tampa/St. Petersburg area for more than a decade.

          518.   Matt Richardson became a Senior Vice President, Physician Practice Operations,

  in January 2016, after leaving Community Health Systems (“CHS”).

          519.   Adam Steiger was the administrator for Riverside Spine & Pain Physicians, a

  private physician group and ASC in Jacksonville, Florida. The practice was acquired by Surgery

  Partners in 2016.

          520.   As related above, Chris Toepke was Surgery Partners’ President of Ancillary

  Services.



                                                107
                                                                                      SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 112 of 128 PageID 790




         521.    Both Mr. Steiger and Mr. Richardson have since either been eliminated or have

  resigned. Adam Steiger left in late January 2017, and Mr. Richardson’s last day with Surgery

  Partners was February 10, 2017.

         522.    A stated above, during 2016, Ms. Baker’s physician recruits began to complain

  about Surgery Partners’ practices.

         523.    For example, in approximately November of 2016, Dr. Lesco Rogers, a recruit at

  Surgery Partners’ Asheville, North Carolina location, began to relate his concerns about Surgery

  Partners’ corporate UDT policy.

         524.    He also discussed Surgery Partners’ attempts to pressure him to change his UDT

  practices, and his responses to Surgery Partners’ pressures. For example, he received an email

  from Monica Aliberti stating that she wanted to discuss Dr. Rogers’ UTOX policies. Dr. Rogers

  replied: “Do NOT ever address my policies or how I practice medicine ever again.”

         525.    Dr. Rogers raised his concerns about Surgery Partners’ UDT with Ms. Baker again

  on December 26, 2016. At that time, he provided Ms. Baker with a link to a document to provide

  to all of the physicians that she had recruited to Surgery Partners, http://dcbalaw.com/wp-

  content/uploads/2015/11/JOM_11-1-11-Worthy.pdf. The document was titled: “Evaluating

  motives: Two simple tests to identify and avoid entanglement in legally dubious urine drug testing

  schemes.”

         526.    Dr. Rogers raised concerns with Ms. Baker that another Surgery Partners’

  physician, Dr. Rasheed Singleton, MD, had become the focus of administrative action by the

  Colorado medical board related to UDT referrals. During the relevant time period, Dr. Singleton

  was a pain specialist at Surgery Partners’ Denver Pain Relief.

         527.    In January 2017, Dr. Demaceo Howard from Surgery Partners’ Colorado Springs,



                                                 108
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 113 of 128 PageID 791




  Colorado facility related his concerns regarding Surgery Partners’ UDT policies and practices with

  Ms. Baker. Dr. Howard was also concerned that Surgery Partners wanted a written explanation for

  every pain management patient who did not return within 30 days for an office visit and that

  Surgery Partners was scheduling patients to return to the office without his approval.

            528.   These physicians, like Dr. Cho, had communicated with Dr. Golovac, Surgery

  Partners’ Medical Director, regarding Surgery Partners’ UDT policies and practices.

            529.   On January 16, 2017, Chris Toepke called Ms. Baker to complain about her

  contacting Surgery Partners’ physicians regarding other recruitment opportunities. He also

  accused Ms. Baker of criticizing Monica Aliberti, the practice administrator who had tried to

  pressure Dr. Rogers to change his UDT practices.

            530.   Throughout this period, Ms. Baker was also in contact with Dr. Cho, who was

  becoming increasingly uncomfortable with the harassment he received from Surgery Partners.

            531.   In February 2017, Dr. Cho also provided Surgery Partners with notice of his

  resignation, informing them that he was leaving in May 2017.

            532.   After enduring Surgery Partners’ harassment, in March of 2017, Dr. Cho was

  diagnosed with facial cranial nerve palsy (Bell’s palsy) on March 21, 2017 which required medical

  management and 3 to 4 weeks of recovery time. Bell’s palsy is frequently triggered by extreme

  stress.

            D.     Surgery Partners’ Financial Relationships with Physicians Who Order UDT
                   Services From Logan Labs Violate Stark Laws and Anti-Kickback Statutes

            533.   Surgery Partners offered all of their pain management specialists and other

  physicians whom Ms. Baker recruited the same Stark-plagued, kickback arrangement they offered

  to Dr. Cho.

            534.   Patients rely on their healthcare providers to engage in an objective inquiry into


                                                  109
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 114 of 128 PageID 792




  whether to order diagnostic testing, including UDT, as well as the nature of such testing

  (qualitative versus quantitative).

         535.    This scheme corrupts the decision-making process of physicians and nurse

  practitioners. Unbeknownst to the public at large and the patients at issue, Defendants’

  arrangements, which violate both Stark and AKS prohibitions, interfere with the objective medical

  decision-making process by providing financial incentives to doctors to refer patients to Logan

  Labs for expensive and medically unnecessary quantitative UDT.

         536.    Surgery Partners’ internal documents reveal that during the relevant time period,

  the company established an “Attractive Physician Compensation Structure” through which

  “[p]hysicians are rewarded/incentivized to focus on practicing medicine” to include two phases.

  During Phase 1, physicians receive a base salary plus a productivity bonus (based on the number

  of surgical codes personally performed by the physician in excess of 240 per quarter). In Phase 2,

  physicians are eligible for incentive compensation based on “100% cash collections” of the

  ancillary services, including “UDS high complex lab” tests.

         537.    Surgery Partners’ employment agreements nationwide implement this incentive

  compensation such a compensation program was formulated and adopted by its corporate

  executives, managers, and advisors.

         538.    Surgery Partners, through its subsidiaries, had financial relationships with

  physicians who were in a position to refer patients for ancillary services, particularly UDT (urine

  toxicology) services provided by Logan Labs).

         539.    During the relevant time period, through employment agreements between Surgery

  Partners’ subsidiaries (including TPRC) and pain management specialists working at Surgery

  Partners’ pain practices throughout the country, the Defendants engaged in prohibited physician



                                                  110
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 115 of 128 PageID 793




  relationships and offered illegal inducements to referring physicians. In particular, Surgery

  Partners offered physicians in a position to refer to Logan Labs incentive compensation that was

  calculated based in large part on profits generated from Surgery Partners’ “ancillary services,”

  including Logan Labs.

         540.   For example, Surgery Partners attached as “Exhibit A” to the September 16, 2015

  Employment Agreement between TPRC and Dr. Cho a list of Surgery Partners-owned “ancillary

  services for which Dr. Cho could share in the businesses’ profits:” “1. Urine Drug Screening;” 2.

  MRI/X-Ray; 3. Tens Units; 4. Prosthetics; 5. Physical Therapy; and 6. Dispensary.”

         541.   Exhibit A attached to Dr. Cho’s agreement was the same as Exhibit A attached to

  contracts drafted by the Defendants when Surgery Partners’ subsidiaries entered into employment

  agreements with other physicians recruited through Ms. Baker. These agreements span the time

  since H.I.G.’s acquisition of Surgery Partners and partnership and collaboration with Surgery

  Partners’ executives, and during the time that H.I.G. made millions of dollars in advisory and

  management fees as business professionals. For example:

                (a)     Exhibit A to an August 25, 2011 Employment Agreement between TPRC

  and a pain specialist included Surgery Partners’ offer to pay incentive compensation based on

  profits received from “Ancillary Services,” including “Lab Services.”

                (b)     Exhibit A to a December 21, 2011 Employment Agreement between TPRC

  and a pain specialist included Surgery Partners’ offer to pay incentive compensation based on

  profits received from “Ancillary Services,” including “Lab Services.”

                (c)     Exhibit A to a July 26, 2012 Employment Agreement between TPRC and a

  pain specialist included Surgery Partners’ offer to pay incentive compensation based on profits

  received from “Ancillary Services,” including “Lab Services.”



                                                111
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 116 of 128 PageID 794




                 (d)    Exhibit A to an April 21, 2014 Employment Agreement between TPRC and

  a pain specialist included Surgery Partners’ offer to pay incentive compensation based on profits

  received from “Ancillary Services,” including, specifically: “Urine Drug Screening.”

                 (e)    Exhibit A to the March 24, 2015 Employment Agreement between TPRC

  and a pain specialist included Surgery Partners’ offer to pay incentive compensation based on

  profits received from “Ancillary Services,” including, specifically: “Urine Drug Screening.”

                 (f)    Exhibit A to the May 12, 2015 Employment Agreement between TPRC and

  a pain specialist included Surgery Partners’ offer to pay incentive compensation based on profits

  received from “Ancillary Services,” including, specifically: “Urine Drug Screening.”

                 (g)    Exhibit A to the November 16, 2015 Employment Agreement between

  Denver Pain Relief Center, PC and a pain specialist included Surgery Partners’ offer to pay

  incentive compensation based on profits received from “Ancillary Services,” including,

  specifically: “Urine Drug Screening.”

         542.    Logan Labs was created in September of 2011, an NPI was issued in November of

  2011, and Logan Labs began providing testing services, including urine toxicology (quantitative

  UDT) in approximately January or February of 2012.

         543.    Surgery Partners began offering incentive compensation to physicians in a position

  to refer to their ancillary services subsidiaries after H.I.G. purchased Surgery Partners and TPRC

  in 2009 and with H.I.G.’s approval.

         544.    For example, there was no incentive compensation for ancillary services in a

  September 22, 2009, employment agreement between Tampa Pain Relief Center and a pain

  specialist, but the ancillary services incentive compensation was part of an August 2011

  employment agreement between TPRC and a pain specialist.



                                                 112
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 117 of 128 PageID 795




         545.    H.I.G. Capital personnel, including Christopher Laitala and Matthew Lozow, were

  personally involved in initiating and designing Surgery Partners’ incentive compensation system.

  Following its IPO in 2015, Surgery Partners named Laitala and Lozow to the Compensation

  Committee, which was charged with “[r]eview[ing] the Company’s incentive compensation

  arrangements…and evaluat[ing] compensation policies and practices that could mitigrate any []

  risk.” On information and belief, the 2015 creation of the Compensation Committee, pursuant to

  NASDAQ listing rules, only formalized the preexisting corporate arrangement, in which Laitala,

  Lozow, and other H.I.G. Capital personnel dictated the compensation policy for the then-private

  Surgery Partners.

         546.    During the recruitment process, Ms. Baker, representing the physician recruit, dealt

  primarily with William Milo. As the executive charged with physician relationships, Milo would

  have been involved with other Surgery Partners’ executives and advisors in drafting Surgery

  Partners’ employment agreements. Milo was also the architect of the UDT business line, operated

  through Logan Labs.

         547.    The Ancillary Services that would determine the employed physicians’ incentive

  compensation were changed between 2012 and 2014 from general “lab services’ to specifically

  “urine drug screening” (the primary source of Logan Labs’ revenue) after its founding in 2011.

         548.    Toepke joined Surgery Partners in August of 2014.

         549.    The arrangements to compensate healthcare providers that order UDT from Logan

  Labs, as described herein, runs afoul of the Anti-Kickback Statute.

         550.    The purpose and intent of Defendants’ kickback arrangement, as offered to Surgery

  Partners’ pain management specialists, is to induce healthcare providers to order UDT from Logan

  Labs. See 42 U.S.C. § 1320a-7b(a).



                                                 113
                                                                                       SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 118 of 128 PageID 796




          551.    The funds provided to the ordering providers are kickbacks and/or bribes and

  therefore a form of remuneration under the Anti-Kickback Statute. 42 U.S.C. § 1320a-7b(b)(1).

          552.    The arrangement does not fall into the “safe harbor” provisions set out at 42 C.F.R.

  § 1001.952.

          553.    Given the structure of the kickback scheme and Surgery Partners’ focus on

  providing income to physicians based on referrals for ancillary services, including UDT performed

  by Logan Labs, one of, and indeed the primary, purpose of this arrangement was and is to induce

  providers to order UDT from Logan Labs.

          554.    The incentive for a provider to not just order a test from Logan Labs but also to

  order an unnecessary test - is palpable and substantial. Defendants were aware of the impropriety

  of the arrangement given that its very nature was the provision of financial compensation for a

  referral and such arrangement lacked any indicia of legitimacy.

          555.    Patients are harmed, not simply because they are forced to pay the co-pays

  associated with the UDT, but also because their care is delayed while Defendants obtain the UDT

  results for Logan Labs, which takes one to two weeks.

          556.    Accordingly, all claims submitted to government insurers pursuant to referral

  arrangements prohibited by the Anti-Kickback Statute are “legally false.”

          557.    One purpose of the Surgery Partners’ company-wide ancillary services incentive

  compensation was to induce physicians and mid-level providers to refer patients to Logan Labs.

          558.    Surgery Partners issued guidance to the physicians working at their pain medicine

  practices requiring that patients be referred to quantitative urine toxicology testing at regular intervals,

  rather than only when deemed medically necessary by the provider. Such guidance would have been

  issued under the direction of the company’s corporate executives, managers, and advisors.



                                                     114
                                                                                               SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 119 of 128 PageID 797




         559.    Surgery Partners’ employment agreements provide that after a year, the physicians

  receive incentive compensation that is based, in part, on profits generated by Surgery Partners’

  ancillary services, including Logan Labs.

         560.    The scheme of requiring their employed physicians to refer patients to Logan Labs,

  and also inducing them to refer Government-insured patients to Logan Labs for urine toxicology

  testing services constitutes an illegal kickback in violation of the federal Anti-Kickback Statute, 42

  U.S.C. § 1320a-7b(b).

         561.    Each claim that Defendants cause to be submitted, to the United States, for urine

  toxicology testing referred by a physician who Surgery Partners and/or Logan Labs paid a

  kickback, is false under the FCA.

         562.    Defendants’ violations of the Stark Laws and federal AKS were knowing and

  reckless. For example, as noted above, Surgery Partners’ SEC filings made repeated references to

  Surgery Partners’ executives’, managers’, and advisors’ knowledge of the financial interests at

  stake and the Anti-Kickback Statute, Stark Law, and False Claims Act implications of the tainted

  financial relationships that undergirded Surgery Partners’ business model and the self-referral

  implications of its toxicology arrangements.

         563.    When Dr. Cho challenged the referral relationship between Surgery Partners’

  physicians and Logan Labs, he received oral directives from Surgery Partners’ executives that

  Surgery Partners’ physicians were expected to refer their patients to Logan Labs.

         E.      Defendants Had Knowledge of the Illicit Nature of the Kickback Scheme

         564.    At all times relevant, Defendants knew that the compensation arrangements they

  offered as inducements to referring physicians were kickbacks.

         565.    Surgery Partners’ executives, under the direction of their H.I.G. partners and



                                                   115
                                                                                          SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 120 of 128 PageID 798




  advisors, offered “attractive” compensation packages to physicians across the country, including

  Dr. Cho, which included incentive bonuses based, in part, on revenues generated by UDT referrals

  to Logan Labs.

          566.   At all times relevant to this Complaint, Defendants knew that the Incentive

  Compensation clauses were a sham used as a cover for offering illegal inducements to referring

  physicians.

          567.   Defendants further knew that it violated the federal Anti-Kickback Statute to

  require their providers to refer their patients to Surgery Partners’ subsidiary, Logan Labs, for UDT

  services.

          568.   These actions have damaged the public and the Government payors at issue in this

  Complaint by inducing UDT services referrals to Surgery Partners and its affiliated entities.

          569.   Defendants have also caused these Government payors to reimburse Defendants for

  many UDT services that were not medically necessary or improperly billed (e.g., unbundled).

  Providers may have ordered the UDT (or an excessive UDT) in order to reap the financial benefits

  offered by Defendants and in order to comply with Surgery Partners’ corporate guidelines to

  overutilize Logan Labs’ tests. Defendants were also aware that the standing orders and similar

  directives to order needless tests, bill them improperly, and refer them to Logan Labs violated

  federal law. The essence of a legitimate medical claim is medical necessity and an accurate claim.

  VIII. DEFENDANTS’ COMPENSATION ARRANGEMENT VIOLATES THE STARK
        LAW

          570.   Surgery Partners offered incentive compensation to physicians in a position to refer

  patients to their wholly-owned subsidiary, Logan Labs. Surgery Partners communicated to

  physicians that their incentive compensation would be based on profits generated through Logan

  Labs.


                                                  116
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 121 of 128 PageID 799




          571.     The financial relationship does not meet the in-office ancillary services exception

  at least because the laboratory services (UDT) are shipped from Surgery Partners’ pain practices

  all over the country to Logan Labs in Tampa, Florida.

          572.     Defendants’ “ancillary services” incentive compensation also violates the federal

  AKS.

          573.     During the relevant time period, Dr. Cho raised his concerns regarding violations

  of the Stark Laws with Surgery Partners executives on several occasions, as well as with Logan

  Labs’ leaders.

          574.     Dr. Cho advised Surgery Partners, via email in July of 2016, that he would not order

  Logan Labs UDT for his patients because he was concerned that the practice was illegal.

          575.     He also instructed Surgery Partners’ executives that if he had received

  compensation that was based on Logan Labs’ referrals, these amounts should be deducted from

  future pay until they were returned.

          576.     Dr. Cho also refused to accept any compensation based in part on revenues from

  Surgery Partners’ ancillary services subsidiaries to which he could refer, including Logan Labs.

          577.     In his February 1, 2017 email, Dr. Cho again raised his concerns about the improper

  financial relationship between Surgery Partners and physicians with respect to Logan Labs’

  referrals:

                   Also, the Logan Lab is owned 100% by my employer, Surgery
                   Partners, so there is “Conflict of Interest” issue, even if I do not get
                   any financial compensation from the Logan Lab. All MAs and PAs
                   are instructed to use Logan Lab if patient’s insurance plan is
                   Medicare or any PPO plan at this time.

          578.     Surgery Partners had a duty of reporting Dr. Cho’s compliance concerns to Surgery

  Partners’ leadership and its Board of Directors.



                                                    117
                                                                                              SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 122 of 128 PageID 800




         579.    Relators do not know of any physicians who are unaffiliated with Surgery Partners

  who regularly refer their patients to Logan Labs for UDT.

         580.    Even without Dr. Cho’s written corporate concerns, at all times relevant to this

  Complaint, Defendants knew that their ancillary services incentive compensation agreements

  constituted an unlawful inducement in violation of the federal Stark Laws.

         581.    The H.I.G. Defendants and their executive “partners” at Surgery Partners acted

  knowingly or with reckless disregard in violation of the federal FCA. For example, Surgery

  Partners, under H.I.G.’s management, advice, and direction, implemented a compliance program

  only after the company became publicly traded in 2015.

         582.    Before that, there was no formal compliance program, just a “commitment to

  integrity that has existed at Surgery Partners since inception.” Dr. Cho received Surgery Partners’

  compliance education on April 4, 2017.

         583.    However, Surgery Partners’ putative compliance program, as reflected in its

  Compliance Orientation materials, shows that Surgery Partners’ Board of Directors and senior

  management were aware of the following: 1) Kickbacks or compensation of any kind intended to

  induce referrals are prohibited by law; 2) Contract payments and other benefits paid to clinicians

  and referral sources must be for actual services at fair market value; 3) Surgery Partners is subject

  to False Claims Act liability for false claims, including claims not supported by the patient’s

  medical record; 4) Surgery Partners should not submit claims for reimbursement which are “false,

  fraudulent, inaccurate, or fictitious;” 5) Surgery Partners must promptly refund any money

  received which the company knows is not due to them.

         584.    Further, the company’s IPO prospectus referred to the Stark Law implications of

  its toxicology business yet failed to actually explain how the company’s dubious arrangements



                                                  118
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 123 of 128 PageID 801




  could be deemed legal.

          585.     In addition, Surgery Partners’ leadership, at the highest levels, knowingly harassed

  Dr. Cho and others in violation of their corporate “Policy of non-retaliation/non-retribution for

  reporting violations of laws, standards, policies, etc.”

          586.     Lastly, the violations set out herein are material to federal payors. Government

  payors, like commercial insurers, only pay for medically necessary and accurately described,

  documented, and billed services and will, as those involved in the healthcare industry well know,

  deny payment for claims that fail to comply with those standards. Meanwhile, claims made in

  violation of the AKS and Stark Law are routinely denied by government payors (and AKS

  violations may give rise to criminal liability). The AKS and Stark Law, after all, aim to put an end

  to impermissible referral arrangements which pervert sound medical judgment. Government

  payors have an entrenched interest in avoiding providing any financial support of such practices.

  The significant government settlement with H.I.G.’s executive “partners” at Surgery Partners and

  with the corporate defendants (Tampa Pain Relief Centers and Logan Labs) emphasizes the

  materiality of the illegal conduct set forth herein.

  IX.     CAUSES OF ACTION

                 COUNT I - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
                                 31 U.S.C. § 3729(a)(1)(A), (B)

          587.     Relators incorporate the averments of paragraphs 1 through 586 as if set forth in

  full herein.

          588.     Claims caused to be submitted, by Defendants nationwide to federally - funded

  health care programs, including Medicare, related to professional services that were not medically

  necessary or were not provided constitute violations of the federal False Claims Act, 31 U.S.C. §

  3729(a)(1)(A).


                                                   119
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 124 of 128 PageID 802




         589.    Claims caused to be submitted, by the Defendants that violated the federal Anti-

  Kickback Statute constitute violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A).

         590.    The claims knowingly made by Defendants nationwide, or caused to be made, to

  federally - funded health care programs related to false records of UDT that were not medically

  necessary constitute violations of the federal False Claims Act, 31 U.S.C. § 3729(a)(1)(B).

         591.    The false records or statements were the patient records and bills which (a)

  misrepresented that quantitative UDT was medically necessary and/or (b) certifications and

  representations of full compliance with all federal laws, including, but not limited to, the federal

  Anti-Kickback Statute and Stark Laws.

         592.    All of Defendants’ conduct described in this Complaint was knowing, as that term

  is used in the federal False Claims Act.

         593.    Each of the Defendants is jointly and severally liable for the damages resulting from

  the conduct described in this Complaint.

                 WHEREFORE, Relators request the following relief:

                         A.      Judgment against Defendants for three times the
                         amount of damages the United States has sustained because
                         of their actions, plus the maximum civil penalty allowed by
                         law for each violation of the federal False Claims Act;

                         B.     Twenty-five percent (25%) of the proceeds of this
                         action if the United States elects to intervene, and thirty
                         percent (30%) if it does not;

                         C.      Their attorneys’ fees, litigation and investigation
                         costs, and expenses; and

                         D.     Such other relief as the Court deems just and
                         appropriate.




                                                  120
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 125 of 128 PageID 803




                 COUNT II - VIOLATION OF THE FEDERAL FALSE CLAIMS ACT
                              31 U.S.C. § 3729(a)(1)(C) CONSPIRACY

          594.     Relators incorporate the averments of paragraphs 1 through 593 as if set forth in

  full herein.

          595.     The Surgery Partners’ entities, in their agreements with healthcare providers to

  order unnecessary UDT in exchange for illicit remuneration, and as to the H.I.G. entities, through

  their management, direction, advisory services, and partnership agreements with Surgery Partners’

  executives and Surgery Partners itself, engaged in, approved, and agreed to engage in, a concerted

  effort to carry out the fraudulent scheme to bill for UDT that were not medically necessary,

  conspired to defraud the federal government by submitting false or fraudulent claims (including

  those related to unnecessary services, as well as those claims related to referrals tainted by

  violations of the federal Anti-Kickback Statute and the Stark Laws) which were paid by the

  government in violation of the federal False Claims Act, 31 U.S.C. § 3729(a)(1)(C).

                   WHEREFORE, Relators request the following relief:

                          A.      Judgment against Defendants for three times the
                          amount of damages the United States has sustained because
                          of their actions, plus the maximum civil penalty allowed by
                          law for each violation of the federal False Claims Act;

                          B.     Twenty-five percent (25%) of the proceeds of this
                          action if the United States elects to intervene, and thirty
                          percent (30%) if it does not;

                          C.      Their attorneys’ fees, litigation and investigation
                          costs, and expenses; and

                          D.     Such other relief as the Court deems just and
                          appropriate.




                                                  121
                                                                                        SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 126 of 128 PageID 804




                                  DEMAND FOR JURY TRIAL

        Relators request a trial by jury on all claims so triable.



                                                     SMITH, GAMBRELL & RUSSELL, LLP

                                                     /s/ Joseph C. Crawford
                                                     ALAN S. WACHS
                                                     Florida Bar No. 980160
                                                     awachs@sgrlaw.com
                                                     tgreene@sgrlaw.com
                                                     dhsmith@sgrlaw.com
                                                     JOSEPH C. CRAWFORD
                                                     Florida Bar No. 124653
                                                     jcrawford@sgrlaw.com
                                                     50 North Laura Street, Suite 2600
                                                     Jacksonville, Florida 32202
                                                     (904) 598-6110 (Telephone)
                                                     (904) 598-6300 (Facsimile)

                                                     And

                                                     MARC S. RASPANTI
                                                     (Admitted Pro Hac Vice)
                                                     msr@pietragallo.com
                                                     PAMELA COYLE BRECHT
                                                     (Admitted Pro Hac Vice)
                                                     pcb@pietragallo.com
                                                     PIETRAGALLO GORDON ALFANO
                                                     BOSICK & RASPANTI, LLP
                                                     1818 Market Street, Suite 3402
                                                     Philadelphia, Pennsylvania 19103
                                                     (215) 988-1433 (Telephone)
                                                     (215) 754-5191 (Facsimile)

                                                     And

                                                     PETER D. ST. PHILLIP, JR.
                                                     (Admitted Pro Hac Vice)
                                                     pstphillip@lowey.com
                                                     URIEL RABINOVITZ
                                                     (Admitted Pro Hac Vice)
                                                     urabinovitz@lowey.com
                                                     LOWEY DANNENBERG, P.C.


                                                  122
                                                                                         SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 127 of 128 PageID 805




                                                44 South Broadway, Suite 1100
                                                White Plains, New York 10601
                                                (914) 997-0500 (Telephone)
                                                (914) 997-0035 (Facsimile)

                                                And

                                                CHARLES KOPEL
                                                (Admitted Pro Hac Vice)
                                                ckopel@lowey.com
                                                LOWEY DANNENBERG, P.C.
                                                100 Front Street, Suite 520
                                                West Conshohocken, Pennsylvania 19428
                                                (215) 399-4770 (Telephone)
                                                (610) 862-9777 (Facsimile)

                                                And

                                                JOHN GREGORY MURPHY
                                                (Admitted Pro Hac Vice)
                                                greg@mandmlawfirm.com
                                                3045 Fritchie Drive
                                                MORAIN & MURPHY, LLC
                                                Baton Rouge, Louisiana 70809
                                                (225) 266-7172 (Telephone)
                                                (225) 926-1202 (Facsimile)

                                                Counsel for Relators


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 29th day June, 2020 that a true and correct copy of the

  foregoing was furnished via the CM/ECF system upon:

   Arthur Lee Bentley, III, Esq.                Jake M. Shields, Esq.
   Giovanni P. Giarratana, Esq.                 United States Department of Justice
   Bradley Arant Boult Cummings LLP             Civil Division, Fraud Section
   100 N. Tampa Street, Suite 2200              175 N Street NE
   Tampa, Florida 33602                         Washington, D.C. 20530
   lbentley@bradley.com                         jake.m.shields@usdoj.gov
   ggiarratana@bradley.com
                                                Kyle Scott Cohen, Esq.
   Laura G. Hoey, Esq.                          Assistant United States Attorney
   Jeffrey J. Bushofsky, Esq.                   United States Attorney’s Office
   Ropes & Gray, LLP                            2110 First Street, Ste. 3-137

                                             123
                                                                                   SGR/22940192.1
Case 8:17-cv-00983-VMC-AEP Document 85 Filed 06/29/20 Page 128 of 128 PageID 806




   191 North Upper Wacker Dr., 32nd Floor N       Fort Myers, FL 33901
   Chicago, Illinois 60606                        kyle.cohen@usdoj.gov
   laura.hoey@ropesgray.com
   jeffrey.bushofsky@ropesgray.com                Attorneys for United States of America

   Kathryn M. Roulett, Esq.
   Ropes & Gray LLP
   1211 Avenue of the Americas
   New York, NY 10036
   kathryn.roulett@ropesgray.com

   Counsel for Defendants H.I.G. Capital, LLC
   and H.I.G. Surgery Centers, LLC

                                                  /s/ Joseph C. Crawford
                                                  Attorney




                                                124
                                                                                    SGR/22940192.1
